*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
EXHIBIT 10.2
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and among
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative and Collateral Agent,
WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Syndication Agent,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and WELLS FARGO FOOTHILL, LLC,
as Documentation Agents,
BLUELINX CORPORATION,
BLUELINX FLORIDA LP,
and BLUELINX SERVICES INC.
as Borrowers,
and
BLUELINX FLORIDA HOLDING NO. 1 INC.,
BLUELINX FLORIDA HOLDING NO. 2 INC.,
BLX TEXAS ACQUISITION I LLC, and
BLX TEXAS ACQUISITION II LLC
as Guarantors
Dated: August 4, 2006

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This Amended and Restated Loan and Security Agreement (this “Agreement”), dated
August 4, 2006, is entered into by and among the financial institutions from
time to time parties hereto, whether by execution of an Assignment and
Acceptance Agreement (as defined below) or this Agreement (each a “Lender” and
collectively the “Lenders”), Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation (“Wachovia”), as administrative and
collateral agent for the Lenders and for the Bank Product Providers (as defined
below) (in such capacity, “Administrative and Collateral Agent”), Wachovia
Capital Markets, LLC, as sole lead arranger for the credit facility (in such
capacity, “Sole Lead Arranger”) and as sole syndication agent for the credit
facility (in such capacity, “Sole Syndication Agent”), Bank of America, N.A.,
Wells Fargo Foothill, LLC, and JPMorgan Chase Bank, N.A., formerly known as
JPMorgan Chase Bank, as documentation agents (each a “Documentation Agent” and
collectively, “Documentation Agents”, and together with the Administrative and
Collateral Agent, the Sole Lead Arranger, and the Sole Syndication Agent, each
individually an “Agent” and collectively, “Agents”), BlueLinx Corporation, a
Georgia corporation (“BlueLinx”), BlueLinx Services Inc., a Georgia corporation
(“BSI”), and BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and BSI, each individually a “Borrower” and collectively,
“Borrowers” as hereinafter further defined), BlueLinx Florida Holding No. 1
Inc., a Georgia corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”), BLX Texas Acquisition I LLC, a Georgia limited
liability company (“BLX1”), and BLX Texas Acquisition II LLC, a Georgia limited
liability company (“BLX2”, and together with BFH1, BFH2, and BLX1, each
individually a “Guarantor” and collectively, “Guarantors” as hereinafter further
defined).
W I T N E S S E T H:
WHEREAS, BlueLinx, Administrative and Collateral Agent, the Documentation
Agents, and the persons party thereto as lenders (the “Original Lenders”), among
others, have previously entered into that certain Loan and Security Agreement
dated May 7, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Original Loan Agreement”), pursuant to which, among other
things, the Original Lenders have made certain loans and financial
accommodations available to BlueLinx.
WHEREAS, BSI and BFLP are Subsidiaries of BlueLinx and together they are
inter-related entities which collectively constitute an integrated business
unit;
WHEREAS, the directors of each Borrower view the entities as sufficiently
dependent upon each other and so inter-related that any advance made hereunder
to any Borrower would benefit all of the Borrowers as a result of their
consolidated operations and identity of interests;

 

2



--------------------------------------------------------------------------------



 



WHEREAS, each Borrower has requested that Administrative and Collateral Agent
and the Lenders treat them as co-borrowers hereunder, jointly and severally
responsible for the obligations of each other hereunder;
WHEREAS, each Revolving Loan Lender is willing (severally and not jointly) to
make such loans and provide such financial accommodations to Borrowers on a pro
rata basis according to its commitment provided for herein on the terms and
conditions set forth herein; and
WHEREAS, Wachovia is willing to continue to act as administrative agent and
collateral agent for Lenders on the terms and conditions set forth herein and in
the other Financing Agreements (as defined below).
WHEREAS, the parties hereto have agreed to amend and restate, in their entirety,
the agreements contained in the Original Loan Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Original Loan Agreement and agree as follows:
SECTION 1. DEFINITIONS
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
1.1 “ACH Transactions” shall mean any overdrafts, cash management or related
services, including the automatic clearing house transfer of funds by
Administrative and Collateral Agent or any of its Affiliates for the account any
Borrower or any of their respective Subsidiaries, in each case pursuant to
agreements entered into with any Borrower or any of their respective
Subsidiaries.
1.2 “Accounts” shall mean, as to each Borrower and each Guarantor, all present
and future rights of such Borrower and such Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit, charge or debit card along with all
information contained on or for use with such card.
1.3 “Acquisition” shall mean (a) any Stock Acquisition, or (b) any Asset
Acquisition.
1.4 “Acquisition Subsidiary” shall mean any wholly owned Subsidiary of any
Borrower which is formed by such Borrower solely in connection with a Permitted
Acquisition.

 

3



--------------------------------------------------------------------------------



 



1.5 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if necessary,
to the next one- sixteenth (1/16) of one percent (1%)) determined by dividing
(a) the Eurodollar Rate for such Interest Period by (b) a percentage equal to:
(i) one (1) minus (ii) the Reserve Percentage, if any. For purposes hereof,
“Reserve Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of the
Reference Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan
made with the proceeds of such deposit, whether or not the Reference Bank
actually holds or has made any such deposits or loans. The Adjusted Eurodollar
Rate shall be adjusted on and as of the effective day of any change in the
Reserve Percentage.
1.6 “Administrative Borrower” shall mean BlueLinx Corporation, a Georgia
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.12 hereof and its successors and
assigns in such capacity.
1.7 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds twenty percent (20%) or more of any class of Voting Stock of such
Person or other equity interests in such Person, and (b) any director or
executive officer of such Person. For purposes of this definition, the term
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise.
1.8 “Affiliate Lease” shall mean that certain Amended and Restated Master Lease
Agreement, dated as of June 9, 2006, by and among BlueLinx, ABP AL
(MIDFIELD) LLC, a Delaware limited liability company, and the other Affiliates
of Parent identified as Landlords on the signature pages thereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof.
1.9 “Asset Acquisition” shall mean the purchase or other acquisition by any
Borrower or any Acquisition Subsidiary of all or substantially all of the assets
of any other Person engaged in substantially the same or a related business as
Borrowers.
1.10 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto delivered to
Administrative and Collateral Agent in connection with an assignment of a
Lender’s interest hereunder in accordance with the provisions of Section 13.6
hereof.
1.11 “Bank Products” shall mean any one or more of the following types of
services or facilities extended to any Borrower or any of their respective
Subsidiaries by a Bank Product Provider: (a) credit cards, (b) ACH Transactions,
(c) Hedging Transactions, and (d) foreign exchange contracts.

 

4



--------------------------------------------------------------------------------



 



1.12 “Bank Product Providers” shall mean Wachovia and any of its Affiliates that
may, from time to time, provide any Bank Products to any Borrower or any of
their respective Subsidiaries.
1.13 “Bank Product Reserve” shall mean any and all reserves that Administrative
and Collateral Agent may establish from time to time, in its reasonable
discretion, for the Bank Products provided by any Bank Product Provider which
are then outstanding.
1.14 “Blocked Accounts” shall have the meaning set forth in Section 6.3(a)
hereof.
1.15 “Blocked Account Activation Period” shall have the meaning given in Section
6.3(a) hereof.
1.16 “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) BlueLinx Corporation, a Georgia
corporation; (b) BlueLinx Services Inc., a Georgia corporation; (c) BlueLinx
Florida LP, a Florida limited partnership; and (d) any other Person that at any
time after the date hereof becomes a Borrower; each sometimes being referred to
herein individually as a “Borrower”.
1.17 “Borrowing Base” shall mean, at any time, the amount equal to:
(a) 85% of the Net Amount of Eligible Accounts; provided, however, such
percentage shall be reduced by one percentage point for each percentage point
(or fraction thereof) by which Dilution exceeds 5%, plus
(b) the lesser of: (i) 70% (or 75% during the Seasonal Period) of the sum of
(A) the Value of Eligible Inventory, (B) the Value of Eligible Domestic
In-Transit Inventory, (C) the Value of Eligible International In-Transit
Inventory and (D) the Value of Eligible Re-Load Inventory or (ii) 85% of the sum
of the Net Orderly Liquidation Value; provided, however, Revolving Loans
outstanding with respect to Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory shall not
exceed, in the aggregate at any one time outstanding, $85,000,000, minus
(c) the sum of all Reserves.
1.18 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the State of North Carolina, and a day on which the
Reference Bank, Administrative and Collateral Agent and each Lender are open for
the transaction of business, except that if a determination of a Business Day
shall relate to any Eurodollar Rate Loans, the term Business Day shall also
exclude any day on which banks are closed for dealings in dollar deposits in the
London interbank market or other applicable Eurodollar Rate market.

 

5



--------------------------------------------------------------------------------



 



1.19 “Canadian Priority Payables” shall mean, as of any date of determination,
the full amount of the liabilities of any Borrower as of such date of
determination which (a) have a trust imposed to provide for payment or a
security interest, pledge, lien, hypothec or charge ranking or capable of
ranking senior to or pari passu with security interests, liens or charges
securing the Obligations on any of the Accounts or Inventory of such Borrower
under Canadian federal, Provincial, state, county, district, municipal or local
law, or (b) have a right imposed to provide for payment ranking or capable of
ranking senior to or pari passu with the Obligations under local or national
Canadian laws, regulations or directives, including, but not limited to, claims
for unremitted and/or accelerated rents, taxes, wages, withholding taxes, VAT
and other amounts payable to an insolvency administrator, employee withholdings
or deductions and vacation pay, workers’ compensation obligations, government
royalties or pension fund obligations, in each case to the extent such trust or
security interest, lien or charge has been or may be imposed, including, without
limitation, Inventory upon which the Borrowing Base is calculated which is
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction.
1.20 “Capital Expenditures” shall mean, for any period, any expenditure of money
for the purchase or other acquisition of any capital asset or for the purchase
or construction of assets, or for improvements or additions thereto, which are
capitalized on a Person’s balance sheet in accordance with GAAP, including the
principal amount of capital expenditures financed with Capital Leases.
1.21 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is or is required
to be reflected as a capital lease on the balance sheet of such Person.
1.22 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
1.23 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
certificates of deposit or bankers’ acceptances with a maturity of one hundred
eighty (180) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and unimpaired surplus of not
less than Five Hundred Million Dollars ($500,000,000); (c) commercial paper
(including variable rate demand notes) with a maturity of one hundred eighty
(180) days or less issued by a corporation (except an Affiliate of any Borrower
or any Guarantor) organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-2 by Standard & Poor’s
Ratings Service, a division of The McGraw-Hill Companies, Inc. or at least P-2
by Moody’s Investors Service, Inc.; (d) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clause (a) above entered into with any financial institution having combined
capital and unimpaired surplus of not less than Five Hundred Million Dollars
($500,000,000); (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within one hundred eighty (180) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds that are registered under the Investment Company Act of 1940,
as amended, which invest substantially all of their assets in securities of the
types described in clauses (a) through (e) above.

 

6



--------------------------------------------------------------------------------



 



1.24 “CFC” shall mean a Person that is organized under the laws of a
jurisdiction other than the District of Columbia or any State within the United
States of America that is a “controlled foreign corporation” as that term is
defined in Section 957(a) of the Code.
1.25 “Change of Control” shall mean (a) except as permitted by Section 9.7, the
liquidation or dissolution of any Borrower or any Guarantor or the adoption of a
plan by the stockholders of any Borrower or any Guarantor relating to the
dissolution or liquidation of such Borrower or such Guarantor; (b) the failure
of the Permitted Holders to, directly or indirectly, own and control at least
thirty percent (30%) of the Voting Stock of BlueLinx if either: (i) any other
Person and/or one or more of its Affiliates, collectively, own or control more
of the Voting Stock of BlueLinx than the Permitted Holders; or (ii) any other
Person and/or one or more of its Affiliates, collectively, own or control more
than twenty percent (20%) of the Voting Stock of BlueLinx; (c) the failure of
the Permitted Holders to, directly or indirectly, own and control at least
thirty percent (30%) of the Capital Stock of BlueLinx if either: (i) any other
Person and/or one or more of its Affiliates, collectively, own or control more
of the Capital Stock of BlueLinx than the Permitted Holders; or (ii) any other
Person and/or one or more of its Affiliates, collectively, own or control more
than twenty percent (20%) of the Capital Stock of BlueLinx; or (d) the failure
of BlueLinx to own directly or indirectly one hundred percent (100%) of the
Capital Stock of any other Borrower or Guarantor.
1.26 “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.27 “Collateral” shall have the meaning set forth in Section 5 hereof.
1.28 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Administrative and Collateral Agent, by
a lessor of premises to any Borrower or any Guarantor, or any other Person to
whom any Collateral (including Inventory, Equipment, bills of lading or other
documents of title) is consigned or who has custody, control or possession of
any such Collateral or is otherwise the owner or operator of any premises on
which any of such Collateral is located, pursuant to which such lessor,
consignee or other Person, inter alia, acknowledges the first priority security
interest of Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, in such Collateral,
agrees to waive or subordinate any and all claims such lessor, consignee or
other person may, at any time, have against such Collateral, whether for
processing, storage or otherwise, and agrees to permit Administrative and
Collateral Agent access to, and the right to remain on, the premises of such
lessor, consignee or other Person so as to exercise Administrative and
Collateral Agent’s rights and remedies and otherwise deal with such Collateral
and, in the case of any consignee or other person who at any time has custody,
control or possession of any Collateral, acknowledges that it holds and will
hold possession of the Collateral for the benefit of Administrative and
Collateral Agent and agrees to follow all reasonable instructions of
Administrative and Collateral Agent with respect thereto.

 

7



--------------------------------------------------------------------------------



 



1.29 “Collection Account” shall mean any of the deposit accounts set forth on
Schedule 1.29 hereto so long as such deposit account is subject to a Deposit
Account Control Agreement.
1.30 “Compliance Period” shall mean the period commencing on (a) any date on
which Excess Availability has been less than $40,000,000 for the third (3rd)
consecutive Business Day and ending on (b) a subsequent date on which Modified
Adjusted Excess Availability has been equal to or greater than $40,000,000 for
the sixtieth (60th) consecutive day.
1.31 “Debt” shall mean, for any Person, all items of indebtedness or liability
which in accordance with GAAP would be included in determining total liabilities
as shown on the liabilities side of a balance sheet of such Person as at the
date as of which Debt is to be determined and the aggregate payments required to
be made by such Person at any time under any Capital Lease.
1.32 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
1.33 “Defaulting Lender” shall have the meaning set forth in Section 6.10(d)
hereof.
1.34 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Administrative and Collateral
Agent, by and among Administrative and Collateral Agent, any Borrower or any
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Administrative and Collateral Agent directing
disposition of the funds in the deposit account without further consent by such
Borrower or such Guarantor and has such other terms and conditions as
Administrative and Collateral Agent may reasonably require, including, pursuant
to Section 6.3 hereof, as to any such agreement with respect to any Blocked
Account, providing that all items received or deposited in the Blocked Accounts
are the property of Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, that the bank has
no lien upon, or right to setoff against, the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein,
other than as may be agreed to by Administrative and Collateral Agent for usual
and customary charges associated with the maintenance of such deposit account or
charges for returned items, and that, at the direction of Administrative and
Collateral Agent, the bank will wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account all funds received or
deposited into the Blocked Accounts.
1.35 “Dilution” shall mean, as determined by Administrative and Collateral Agent
for any period as of any date, the ratio, expressed as a percentage, of the
aggregate amount of non-cash reductions in Borrowers’ Accounts for such period
to the aggregate dollar amount of the sales of Borrowers for such period.

 

8



--------------------------------------------------------------------------------



 



1.36 “EBITDA” shall mean, as of any date of determination, for a specified
period ending on such date of determination, an amount equal to: (a) Net Income,
plus (b) depreciation, amortization and other non-cash charges (including, but
not limited to, imputed interest and deferred compensation) of Borrowers and
their respective Subsidiaries for such period (to the extent deducted in the
computation of Net Income), all in accordance with GAAP, plus (c) Interest
Expense of Borrowers and their respective Subsidiaries for such period (to the
extent deducted in the computation of Net Income), plus (d) charges for Federal,
State, local and foreign income taxes for such period (to the extent deducted in
the computation of Net Income).
1.37 “Eligible Accounts” shall mean Accounts created by a Borrower which are and
continue to be acceptable to Administrative and Collateral Agent, acting in good
faith and in its reasonable credit judgment, based on the criteria set forth
below. In general, Accounts shall be Eligible Accounts if:
(a) such Accounts are invoiced and arise from the actual and bona fide sale and
delivery of goods by such Borrower or rendition of services by such Borrower in
the ordinary course of its business which transactions are completed in
accordance with the material terms and provisions contained in any documents
related thereto;
(b) such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them or more than sixty (60) days past the original due
date for them;
(c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;
(d) such Accounts do not arise from sales of goods owned by Persons other than
such Borrower but held by such Borrower on consignment, guaranteed sales, sales
and returns, sales on approval, or other terms under which payment by the
account debtor may be conditional or contingent;
(e) the chief executive office of the account debtor owing such Accounts is
located in the United States of America or Canada or, at Administrative and
Collateral Agent’s option, if the chief executive office and principal place of
business of the account debtor with respect to such Accounts is located other
than in the United States of America or Canada, then if either: (i) the account
debtor has delivered to such Borrower an irrevocable letter of credit issued or
confirmed by a bank that would constitute an Eligible Transferee or is otherwise
satisfactory to Administrative and Collateral Agent and payable only in the
United States of America and in U.S. Dollars, sufficient to cover the amount of
such Account, in form and substance reasonably satisfactory to Administrative
and Collateral Agent and if required by Administrative and Collateral Agent, the
original of such letter of credit has been delivered to Administrative and
Collateral Agent or Administrative and Collateral Agent’s agent and such
Borrower has complied with the terms of Section 5.2(f) hereof with respect to
the assignment of the proceeds of such letter of credit to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, or naming Administrative and Collateral Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, as transferee
beneficiary thereunder, as Administrative and Collateral Agent may specify, or
(ii) such Account is subject to credit insurance payable to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, issued by an insurer and on terms and in an amount reasonably
acceptable to Administrative and Collateral Agent, or (iii) such Account is
otherwise acceptable in all respects to Administrative and Collateral Agent
(subject to such lending formula with respect thereto as Administrative and
Collateral Agent may determine);

 

9



--------------------------------------------------------------------------------



 



(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Administrative and Collateral Agent
shall have received an agreement in writing from the account debtor, in form and
substance reasonably satisfactory to Administrative and Collateral Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and neither it nor its
Affiliates engage in transactions with such Borrower which may give rise to any
legal right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such account debtor in excess of the amount at any time and from
time to time owed by such Borrower to such account debtor or claimed owed by
such account debtor may be deemed Eligible Accounts subject to the other
criteria set forth herein);
(h) none of the following events has occurred with respect to the account debtor
owing such Accounts: (i) the death or judicial declaration of incompetency of
such account debtor if it is an individual; (ii) the filing by or against such
account debtor of a request or petition for liquidation, reorganization,
arrangement, readjustment of debts, dissolution, adjudication as a bankrupt,
winding-up, moratorium, administration, receivership, arrangement or other
relief under the bankruptcy, insolvency, or similar laws of the United States of
America, any State or territory thereof, or under the bankruptcy or insolvency
laws of Canada (including the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada)), or any similar law now or
hereafter in effect in any jurisdiction (provided, that, Administrative and
Collateral Agent may determine, in its reasonable credit judgment, to include
Accounts of an account debtor subject to a Chapter 11 case under the U.S.
Bankruptcy Code, subject to such terms, conditions and limitations, as
Administrative and Collateral Agent may establish with respect thereto);
(iii) the making of any general assignment by such account debtor for the
benefit of creditors; (iv) the appointment of a receiver or trustee for such
account debtor or for any of the assets of such account debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the U.S. Bankruptcy Code; (v) the commencement by or against such
account debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States of America or under the bankruptcy or insolvency laws
of Canada (including the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada)), or any similar law now or
hereafter in effect in any jurisdiction) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, such account debtor; (vi) the sale, assignment, or transfer of
all or substantially all of the assets of such account debtor; (vii) the
nonpayment generally by such account debtor of its debts as they become due; or
(viii) the failure, suspension or cessation of the business of such account
debtor as a going concern;

 

10



--------------------------------------------------------------------------------



 



(i) such Accounts are subject to the first priority, valid and perfected
security interest of Administrative and Collateral Agent and any goods giving
rise thereto are not, and were not at the time of the sale thereof, subject to
any liens except those permitted in this Agreement;
(j) neither the account debtor nor any officer of the account debtor with
respect to such Accounts is an Affiliate (other than a Sponsor Portfolio
Company) of any Borrower or any Guarantor;
(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, Canada, any State, political
subdivision, department, agency or instrumentality thereof, unless, (i) if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Administrative
and Collateral Agent’s request, the Federal Assignment of Claims Act of 1940, as
amended or any similar State or local law, if applicable, has been complied with
in a manner reasonably satisfactory to Administrative and Collateral Agent or
(ii) if the account debtor is Her Majesty in right of Canada or any Provincial
or local Governmental Authority, or any Ministry thereof, such Borrower has
assigned its rights to payment of such Account to Administrative and Collateral
Agent pursuant to, and in accordance with, the Financial Administration Act,
R.S.C. 185, C.F.-11, as amended, or any similar applicable Provincial or local
law regulation or requirement has been complied with in a manner reasonably
satisfactory to Administrative and Collateral Agent;
(l) such Accounts of a single account debtor and its Affiliates do not
constitute more than fifteen percent (15%) of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may, subject
to the other criteria set forth herein, be deemed Eligible Accounts);
(m) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the original invoice date for them or more than
sixty (60) days after the original due date for them which constitute more than
fifty percent (50%) of the total Accounts of such account debtor;
(n) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and
(o) Agent does not believe, in good faith and its reasonable credit judgment,
that the prospect of collection of such Account is impaired or that the Account
may not be paid by reason of the account debtor’s financial inability to pay.

 

11



--------------------------------------------------------------------------------



 



The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Administrative and
Collateral Agent in good faith and its reasonable credit judgment based on
either: (x) an event, condition or other circumstance arising after the date
hereof, or (y) an event, condition or other circumstance existing on the date
hereof to the extent Administrative and Collateral Agent has no written notice
thereof from a Borrower or other actual knowledge prior to the date hereof, in
either case under clause (x) or (y) which adversely affects or could reasonably
be expected to adversely affect the Accounts in the good faith and reasonable
credit determination of Administrative and Collateral Agent. Any Accounts which
are not Eligible Accounts shall nevertheless be part of the Collateral.
1.38 “Eligible Domestic In-Transit Inventory” shall mean, as to each Borrower,
Inventory of such Borrower (other than Eligible International In-Transit
Inventory or Eligible Re-Load Inventory) which is not located at premises
operated by any Borrower but which:
(a) otherwise would constitute Eligible Inventory;
(b) is either (i) in-transit between any of Borrowers’ domestic facilities or
(ii) in transit to such Borrower from a domestic or Canadian vendor; and
(c) either (i) has been paid for by such Borrower, (ii) has been vouchered for
payment on such Borrower’s accounts payable systems and is in fact paid for
within 4 days thereafter, or (iii) the vendor thereof has delivered a waiver, in
form and substance reasonably satisfactory to Administrative and Collateral
Agent, of its reclamation and other rights with respect to such Inventory.
The criteria for Eligible Domestic In-Transit Inventory set forth above may only
be changed and any new criteria for Eligible Domestic In-Transit Inventory may
only be established by Administrative and Collateral Agent in good faith based
on either: (x) an event, condition or other circumstance arising after the date
hereof, or (y) an event, condition or other circumstance existing on the date
hereof to the extent Administrative and Collateral Agent has no written notice
thereof from a Borrower or other actual knowledge prior to the date hereof, in
either case under clause (x) or (y) which adversely affects or could reasonably
be expected to adversely affect the Eligible Domestic In-Transit Inventory in
the good faith and reasonable credit determination of Administrative and
Collateral Agent. Any Inventory which is not Eligible Domestic In-Transit
Inventory shall nevertheless be part of the Collateral.
1.39 “Eligible International In-Transit Inventory” shall mean, as to each
Borrower, Inventory of such Borrower (other than Eligible Domestic In-Transit
Inventory or Eligible Re-Load Inventory) which is not located at premises
operated by any Borrower and/or is not located within the United States of
America or Canada but which:
(a) otherwise would constitute Eligible Inventory;
(b) either (i) has been paid for by such Borrower or (ii) has been vouchered for
payment on such Borrower’s accounts payable systems and is in fact paid for
within 4 days thereafter;

 

12



--------------------------------------------------------------------------------



 



(c) is in transit to such Borrower from an international (other than Canadian)
vendor; and
(d) is in the possession or under the control of a Qualified Bailee.
The criteria for Eligible International In-Transit Inventory set forth above may
only be changed and any new criteria for Eligible International In-Transit
Inventory may only be established by Administrative and Collateral Agent in good
faith based on either: (x) an event, condition or other circumstance arising
after the date hereof, or (y) an event, condition or other circumstance existing
on the date hereof to the extent Administrative and Collateral Agent has no
written notice thereof from a Borrower or other actual knowledge prior to the
date hereof, in either case under clause (x) or (y) which adversely affects or
could reasonably be expected to adversely affect the Eligible International
In-Transit Inventory in the good faith and reasonable credit determination of
Administrative and Collateral Agent. Any Inventory which is not Eligible
International In-Transit Inventory shall nevertheless be part of the Collateral.
1.40 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower, in each case which are acceptable to
Administrative and Collateral Agent, in good faith and its reasonable credit
judgment, based on the criteria set forth below. In general, Eligible Inventory
shall not include:
(a) raw materials unless held for sale as finished goods in the ordinary course
of such Borrower’s business;
(b) work-in process unless held for sale as finished goods in the ordinary
course of such Borrower’s business;
(c) components which are not part of finished goods (unless sold as such by such
Borrower in the ordinary course of its business);
(d) spare parts for equipment (unless sold as such by such Borrower in the
ordinary course of its business);
(e) packaging and shipping materials;
(f) supplies used or consumed in such Borrower’s business (unless also sold as
such by such Borrower in the ordinary course of its business);
(g) Inventory at premises other than those controlled by any Borrower and with
respect to which a Collateral Access Agreement has been delivered to
Administrative and Collateral Agent (or Administrative and Collateral Agent has
established any applicable Reserves for rent payable with respect to such
location);
(h) Inventory subject to a security interest or lien in favor of any person
other than Administrative and Collateral Agent except those security interests
or liens permitted in this Agreement;

 

13



--------------------------------------------------------------------------------



 



(i) bill and hold goods;
(j) Inventory which is not fit for sale in the ordinary course of such
Borrower’s business or which is obsolete or slow moving;
(k) Inventory which is not subject to the first priority, valid and perfected
security interest of Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers;
(l) returned, damaged and/or defective Inventory;
(m) Inventory purchased or sold on consignment; provided, however, Inventory
owned by such Borrower and held by Lowe’s or Home Depot on consignment may,
subject to the other criteria set forth in this Agreement, be deemed Eligible
Inventory so long as (i) such Person continues to be deemed creditworthy by
Administrative and Collateral Agent in good faith, (ii) such consigned Inventory
is subject to an effective consignment agreement, pursuant to which, among other
things, such Person acknowledges such Borrower’s ownership of such Inventory,
acknowledges Administrative and Collateral Agent’s liens on such Inventory,
authorizes the filing of UCC financing statements naming such Person as
consignee, such Borrower as consignor, and Administrative and Collateral Agent
as such Borrower’s assignee, Administrative and Collateral Agent is permitted to
access such Person’s premises for the purpose of removing, auditing or otherwise
accessing such consigned Inventory, and which is otherwise in form and substance
satisfactory to Administrative and Collateral Agent, (iii) Administrative and
Collateral Agent has received evidence, in form and substance satisfactory to
it, that a UCC financing statement regarding the consignment arrangement between
such Person and such Borrower has been filed in the appropriate jurisdiction,
and (iv) Administrative and Collateral Agent has received UCC searches with
respect to such Person from each jurisdiction in which such consigned Inventory
is located and from the jurisdiction under whose laws such Person is organized;
and
(n) Inventory located outside the United States of America or Canada.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Administrative
and Collateral Agent in good faith based on either: (x) an event, condition or
other circumstance arising after the date hereof, or (y) an event, condition or
other circumstance existing on the date hereof to the extent Administrative and
Collateral Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the date hereof, in either case under clause (x) or (y) which
adversely affects or could reasonably be expected to adversely affect the
Inventory in the good faith and reasonable credit determination of
Administrative and Collateral Agent. Any Inventory which is not Eligible
Inventory shall nevertheless be part of the Collateral.

 

14



--------------------------------------------------------------------------------



 



1.41 “Eligible Re-Load Inventory” shall mean, as to each Borrower, Inventory of
such Borrower (other than Eligible Domestic In-Transit Inventory or Eligible
International In-Transit Inventory) which is located at a domestic warehouse
owned and operated by a Person who is not an Affiliate of such Borrower pursuant
to a contract for storage and/or handling between such Borrower and such Person
and with respect to which:
(a) such Inventory would constitute Eligible Inventory but for the fact that
such Inventory is not located at a domestic facility operated by a Borrower; and
(b) the Person owning and operating the facility at which such Inventory is
located is a Qualified Bailee; provided, however, Inventory which would
otherwise constitute Eligible Re-Load Inventory but for the fact that it is not
located at a facility owned and operated by a Qualified Bailee may, subject to
all other applicable eligibility criteria contained in this Agreement,
constitute Eligible Re-Load Inventory if at least 2/3 of the total value of
Eligible Re-Load Inventory is located at a facility owned and operated by a
Qualified Bailee.
The criteria for Eligible Re-Load Inventory set forth above may only be changed
and any new criteria for Eligible Re-Load Inventory may only be established by
Administrative and Collateral Agent in good faith based on either: (x) an event,
condition or other circumstance arising after the date hereof, or (y) an event,
condition or other circumstance existing on the date hereof to the extent
Administrative and Collateral Agent has no written notice thereof from a
Borrower or other actual knowledge prior to the date hereof, in either case
under clause (x) or (y) which adversely affects or could reasonably be expected
to adversely affect the Eligible Re-Load Inventory in the good faith and
reasonable credit determination of Administrative and Collateral Agent. Any
Inventory which is not Eligible Re-Load Inventory shall nevertheless be part of
the Collateral.
1.42 “Eligible Transferee” shall mean (a) any Lender; (b) any Affiliate of a
Lender; and (c) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D under the Securities Exchange Act)
approved by Administrative and Collateral Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected hereunder,
Administrative Borrower, such approval not to be unreasonably withheld,
conditioned or delayed by Administrative Borrower, and such approval to be
deemed given by Administrative Borrower if no objection from Administrative
Borrower is received by the assigning Lender and Administrative and Collateral
Agent within five (5) Business Days after notice of such proposed assignment has
been provided by the assigning Lender or Administrative and Collateral Agent to
Administrative Borrower; provided, that, none of Administrative Borrower, any
other Borrower, any Guarantor, or any of their respective Affiliates (other than
Sponsor Affiliated Lenders) shall qualify as an Eligible Transferee.
1.43 “Environmental Laws” shall mean all foreign (including, without limitation,
Canadian), Federal, State and local laws (including common law), legislation,
rules, codes, licenses, permits (including any conditions imposed therein),
authorizations, judicial or administrative decisions, injunctions or agreements
between any Borrower or any Guarantor and any Governmental Authority,
(a) relating to the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), (b) relating to the
exposure to, or the use, storage, recycling, treatment, generation,
transportation, handling, labeling, release or disposal, or threatened release,
of Hazardous Materials, or (c) relating to all laws with regard to
recordkeeping, notification, disclosure and reporting requirements respecting
Hazardous Materials. The term “Environmental Laws” includes (i) the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Superfund Amendments and Reauthorization Act, the Federal Water
Pollution Control Act of 1972, the Federal Clean Water Act, the Federal Clean
Air Act, the Federal Resource Conservation and Recovery Act of 1976 (including
the Hazardous and Solid Waste Amendments thereto), the Federal Solid Waste
Disposal and the Federal Toxic Substances Control Act, the Federal Insecticide,
Fungicide and Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state or Provincial counterparts to such laws, and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

 

15



--------------------------------------------------------------------------------



 



1.44 “Equipment” shall mean, as to each Borrower and each Guarantor, all of such
Borrower’s and such Guarantor’s now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
and hardware, software embedded in any equipment (whether owned or licensed),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.
1.45 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.
1.46 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
1.47 “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder (other than an event not
subject to the provision for 30 days notice to the Pension Benefit Guaranty
Corporation under such regulations, with respect to a Plan; (b) the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the occurrence of a “prohibited transaction” (not subject to a
statutory, class or individual exemption) with respect to which Borrower or any
of its Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which any Borrower, any Guarantor
or any of their respective Subsidiaries could otherwise be liable; (f) a
complete or partial withdrawal by any Borrower, any Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (h) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (i) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower, any Guarantor or any ERISA Affiliate, and other than contributions
to a Plan to be made timely under the Code and ERISA, in excess of Five Million
Dollars ($5,000,000); and (j) any other event or condition with respect to a
Plan subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in material liability of
any Borrower or any Guarantor.

 

16



--------------------------------------------------------------------------------



 



1.48 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one percent (1%)) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrower and approved by Lender) on or
about 11:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to Borrowers in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by Administrative Borrower.
1.49 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.
1.50 “Event of Default” shall have the meaning set forth in Section 10.1 hereof.
1.51 “Excess” shall have the meaning set forth in Section 3.1(e) hereof.
1.52 “Excess Availability” shall mean the amount, as determined by
Administrative and Collateral Agent, calculated at any time, equal to: (a) the
lesser of: (i) the Borrowing Base (when calculated after giving effect to any
Reserves other than Reserves in respect of Letter of Credit Accommodations) and
(ii) the Revolving Loan Limit, plus (b) the then available amount of all
Qualified Cash minus (c) the sum of: (i) the amount of all then outstanding and
unpaid Obligations (but not including for this purpose the then outstanding
aggregate principal amount of the Term Loan), plus (ii) the amount of all
Reserves then established in respect of Letter of Credit Accommodations.
1.53 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with all rules, regulations and interpretations thereunder or related
thereto.
1.54 “Excluded Taxes” shall have the meaning set forth in Section 6.5(a) hereof.
1.55 “Fee Letter” shall mean the letter agreement, dated May 7, 2004, by and
between BlueLinx and Administrative and Collateral Agent, setting forth certain
fees payable by BlueLinx to Administrative and Collateral Agent for the benefit
of itself and the Lenders, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
1.56 “Final Maturity Date” shall mean May 7, 2011.
1.57 “Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letter and all notes, guaranties, security agreements, stock pledge agreements,
Deposit Account Control Agreements, Investment Property Control Agreements,
Collateral Access Agreements, intercreditor agreements, and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or any Guarantor in connection with this
Agreement.

 

17



--------------------------------------------------------------------------------



 



1.58 “Fixed Charge Coverage Ratio” shall mean the ratio, as of any date of
determination, calculated either for the trailing twelve-month period ending on
such date of determination, of (a) EBITDA to (b) the sum of cash payments for
income taxes, Interest Expense, cash dividends (other than with respect to the
repayment of any Mortgage Proceeds Investment in accordance with Section 9.11(f)
hereof) or stock redemptions, principal payments on Debt (other than with
respect to principal payments made on account of a revolving line of credit, and
other than with respect to the repayment of any Mortgage Proceeds Investment in
accordance with Section 9.9(q) hereof) and Capital Expenditures.
1.59 “Funding Bank” shall have the meaning set forth in Section 3.2(a) hereof.
1.60 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.17 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Administrative and
Collateral Agent prior to the date hereof.
1.61 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
1.62 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) BlueLinx Florida Holding No. 1 Inc., a
Georgia corporation; (b) BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation; (c) BLX Texas Acquisition I LLC, a Georgia limited liability
company; (d) BLX Texas Acquisition II LLC, a Georgia limited liability company;
and (e) any other Person that at any time after the date hereof becomes party to
a guarantee in favor of Administrative and Collateral Agent or any Lender or
otherwise liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (other than Borrowers); each
sometimes being referred to herein individually as a “Guarantor”.
1.63 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes regulated under Environmental Laws, including
hydrocarbons (including naturally occurring or man-made petroleum and
hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including materials which include hazardous constituents), sewage,
sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law.

 

18



--------------------------------------------------------------------------------



 



1.64 “Hedging Transactions” shall mean (a) any and all rate swap transactions,
basis swaps, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options, forward bond or forward bond price or
forward bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transaction, currency
options or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, or
(b) any and all transactions of any kind, and the related confirmations, that
are subject to the terms or conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, including but
not limited to, any such obligations or liabilities under any such agreement.
1.65 “Home Depot” shall mean Home Depot U.S.A., Inc., a Delaware corporation and
its Affiliates.
1.66 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed (other than guaranties of a such
Person’s Subsidiary’s operating leases made in the ordinary course of such
Person’s business), or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such Person against fluctuations in interest rates or currency or commodity
values; and (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guaranty royalty payments.

 

19



--------------------------------------------------------------------------------



 



1.67 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit B hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Administrative and Collateral Agent in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.
1.68 “Intellectual Property” shall mean, as to each Borrower and each Guarantor,
all of such Borrower’s and such Guarantor’s now owned and hereafter arising or
acquired: patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright registrations, trademarks,
service marks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; and trade secret rights, copyright
rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to software, in whatever
form created or maintained.
1.69 “Interest Expense” shall mean, for any period, as to any Person and its
Subsidiaries, all of the following as determined in accordance with GAAP, total
interest expense, whether paid or accrued (including the interest component of
Capital Leases for such period), including, without limitation, all bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments and all amounts paid or
accrued in connection with Hedging Transactions, but excluding (a) amortization
of discount and amortization of deferred financing fees and closing costs paid
in cash in connection with the transactions contemplated hereby, (b) interest
paid in property other than cash, (c) any other interest expense not payable in
cash and (d) any amounts received in connection with Hedging Transactions.
1.70 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately fourteen (14) days or one (1), two (2), three (3) or six
(6) months duration, as Administrative Borrower may elect, the exact duration to
be determined in accordance with the customary practice in the applicable
Eurodollar Rate market; provided, that, Administrative Borrower may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.

 

20



--------------------------------------------------------------------------------



 



1.71 “Interest Rate” shall mean,
(a) Subject to subsections (b) and (c) of this Section 1.71:
(i) as to Prime Rate Loans, a per annum rate equal to the Prime Rate; and
(ii) as to Eurodollar Rate Loans, a per annum rate equal to the Adjusted
Eurodollar Rate (based on the Eurodollar Rate applicable for the Interest Period
selected by Administrative Borrower as in effect three (3) Business Days after
the date of receipt by Administrative and Collateral Agent of the request of
Administrative Borrower for such Eurodollar Rate Loans in accordance with the
terms hereof, whether such rate is higher or lower than any rate previously
quoted to any Borrower) plus one and one-half of one (1.50) percentage points.
(b) So long as no Event of Default has occurred and is continuing, for each
Interest Period commencing after delivery of Borrowers’ financial statements
required to be delivered pursuant to this Agreement for each fiscal quarter
ending after June 1, 2006, effective on the first day of such Interest Period,
the Interest Rate will be adjusted to be: (i) as to Prime Rate Loans, a per
annum rate equal to the Prime Rate plus the “Applicable Prime Rate Margin” set
forth below based on (A) Borrowers’ EBITDA as of the end of such fiscal quarter
for the prior 12 month period then ended and (B) the average month end amount of
Modified Adjusted Excess Availability, as determined by Administrative and
Collateral Agent, for such fiscal quarter then ended; and (ii) as to Eurodollar
Rate Loans, a per annum rate equal to the Adjusted Eurodollar Rate (based on the
Eurodollar Rate applicable for the Interest Period selected by Administrative
Borrower as in effect three (3) Business Days after the date of receipt by
Administrative and Collateral Agent of the request of Administrative Borrower
for such Eurodollar Rate Loans in accordance with the terms hereof, whether such
rate is higher or lower than any rate previously quoted to any Borrower) plus
the “Applicable Eurodollar Rate Margin” set forth below based on (A) Borrowers’
EBITDA as of the end of such fiscal quarter for the prior 12 month period then
ended and (B) the average month end amount of Modified Adjusted Excess
Availability, as determined by Administrative and Collateral Agent, for such
fiscal quarter then ended; provided, however, in each case, if the Borrowers
have not delivered the financial statements required to be delivered to
Administrative and Collateral Agent hereunder within the time frames specified
herein, without limiting any other provision of this Agreement, until such
financial statements are delivered to Administrative and Collateral Agent in
accordance with this Agreement, the Interest Rate shall be calculated using the
highest Applicable Prime Rate Margin or the highest Applicable Eurodollar Rate
Margin, as applicable, set forth below:

                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
 
                   
Greater than $160,000,000
  Greater than $250,000,000     0.00       1.00  
 
                   
Greater than $160,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     0.00    
  1.25  
 
                   
Greater than $160,000,000
  Equal to or less than $200,000,000     0.00       1.50  

 

21



--------------------------------------------------------------------------------



 



                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
 
                   
Greater than $130,000,000 but equal to or less than $160,000,000
  Greater than $250,000,000     0.00       1.25  
 
                   
Greater than $130,000,000 but equal to or less than $160,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     0.00    
  1.50  
 
                   
Greater than $130,000,000 but equal to or less than $160,000,000
  Equal to or less than $200,000,000     .25       1.75  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Greater than $250,000,000     0.00       1.50  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .25      
1.75  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Equal to or less than $200,000,000     .50       2.00  
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Greater than $250,000,000     .25       1.75  

 

22



--------------------------------------------------------------------------------



 



                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .50      
2.00  
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Equal to or less than $200,000,000     .75       2.25  
 
                   
Equal to or less than $70,000,000
  Greater than $250,000,000     .50       2.00  
 
                   
Equal to or less than $70,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .75      
2.25  
 
                   
Equal to or less than $70,000,000
  Equal to or less than $200,000,000     1.00       2.50  

(c) Notwithstanding anything to the contrary contained herein, at Administrative
and Collateral Agent’s option, without notice, (i) for the period on and after
the date of termination or non-renewal hereof until such time as all Obligations
are paid and satisfied in full in immediately available funds, and (ii) for the
period from and after the date of the occurrence of any Event of Default, and
for so long as such Event of Default is continuing as determined by
Administrative and Collateral Agent, a per annum rate equal to the Interest Rate
which would otherwise be in effect plus two (2) percentage points.
1.72 “Inventory” shall mean, as to each Borrower and each Guarantor, all of such
Borrower’s and such Guarantor’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are held for lease by such Borrower or such
Guarantor as lessor; (b) are held by such Borrower or such Guarantor for sale or
lease or to be furnished under a contract of service; (c) are furnished by such
Borrower or such Guarantor under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

 

23



--------------------------------------------------------------------------------



 



1.73 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Administrative and Collateral
Agent, by and among Administrative and Collateral Agent, any Borrower or any
Guarantor (as the case may be), and any securities intermediary, commodity
intermediary or other Person who has custody, control or possession of any
investment property of such Borrower or such Guarantor, agreeing and
acknowledging that, inter alia, such Person has custody, control or possession
of such investment property on behalf of Administrative and Collateral Agent,
that such Person comply with entitlement orders originated by Administrative and
Collateral Agent with respect to such investment property, or other instructions
of Administrative and Collateral Agent, and such Person will apply any value
distributed on account of any commodity contract as directed by Administrative
and Collateral Agent, in each case, without the further consent of such Borrower
or such Guarantor, and including such other terms and conditions as
Administrative and Collateral Agent may reasonably require.
1.74 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by Administrative and Collateral Agent or any
Revolving Loan Lender for the account of any Borrower or any Guarantor or
(b) with respect to which Administrative and Collateral Agent on behalf of the
Revolving Loan Lenders has agreed to indemnify the issuer or guaranteed to the
issuer the performance by any Borrower of its obligations to such issuer;
sometimes being referred to herein individually as a “Letter of Credit
Accommodation.”
1.75 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.
1.76 “Licensor Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative and Collateral Agent, pursuant to
which a licensor of Intellectual Property that is affixed to any Inventory
agrees to allow Administrative and Collateral Agent to sell or otherwise dispose
of such Inventory in connection with the exercise of its rights and remedies
under this Agreement.
1.77 “Loans” shall mean the Revolving Loans, the Term Loan, Special Agent
Advances and Letter of Credit Accommodations.
1.78 “Lowe’s” shall mean Lowe’s Companies, Inc., a North Carolina corporation,
and its Affiliates.
1.79 “Material Adverse Change” shall mean a material adverse change in (a) the
financial condition, business, performance or operations of Borrower or the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (b) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Administrative and Collateral
Agent on the Collateral; (c) the value of the Collateral taken as a whole;
(d) the ability of Borrower to repay the Obligations or of Borrower to perform
its obligations under this Agreement or any of the other Financing Agreements as
and when to be performed; or (e) the ability of Administrative and Collateral
Agent or any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Administrative and
Collateral Agent and Lenders under this Agreement or any of the other Financing
Agreements.

 

24



--------------------------------------------------------------------------------



 



1.80 “Material Adverse Effect” shall mean a material and adverse effect on the
business, assets, properties, operations, financial condition or results of
operations of the Borrowers or the Purchased Business taken as a whole;
provided, however, that the following shall not be taken into account in
determining whether there has been or would be a “Material Adverse Effect”:
(i) any adverse changes or developments resulting from conditions affecting the
United States of America or any foreign economy generally; (ii) any adverse
changes or developments that are primarily caused by conditions affecting the
building products and the building products distribution industries generally
unless such changes or developments disproportionately affect the Borrowers or
the Purchased Business; (iii) any adverse changes or developments in the laws,
regulations, rules or orders of any governmental authority; (iv) any adverse
changes or developments that are attributable to seasonal fluctuations in the
building products and the building products distribution industries; (v) any
acts of war, insurrection, sabotage or terrorism unless such changes or
developments disproportionately affect the Borrowers or the Purchased Business;
and (vi) any adverse changes or developments arising primarily out of, or
resulting primarily from, actions taken by any party to the Purchase Agreements
in connection with (but not in breach of) the Purchase Agreements and the
transactions contemplated thereunder, or which are primarily attributable to the
announcement of the entering into of the Purchase Agreements and the
transactions contemplated thereby or the identity of BlueLinx (including, to the
extent so attributable, any litigation, employee attrition, any loss or
postponement of business resulting from the termination or modification of any
vendor, customer or other business relationships, any delay of customer orders
or otherwise, as well as any corresponding change in the margins, profitability
or financial condition of such person); provided, further, that the failure by
either Seller or its Affiliates to meet their respective internal revenue or
earnings predictions or expectations with respect to the Purchased Business for
any period ending or for which earnings are released on or after the date of the
Purchase Agreements shall not in and of itself be deemed to constitute a
Material Adverse Effect.
1.81 “Material Contract” shall mean (a) any written contract or other executed
agreement of any Borrower or any Guarantor involving monetary liability of or to
any Person in an amount in excess of Twenty-Five Million Dollars ($25,000,000)
in any fiscal year other than (i) the Financing Agreements, (ii) purchase orders
issued in the ordinary course of such Borrower’s or such Guarantor’s business,
(iii) contracts which by their terms may be terminated by either party thereto,
without penalty, obligation or other such adverse consequences, on less than
60 days’ prior notice (or 90 days’ prior notice in the case of exclusive supply
contracts) or (iv) supply contracts (by such Borrower or such Guarantor as
supplier) which do not provide for committed purchases in excess of Fifty
Million Dollars ($50,000,000) in any fiscal year, and (b) any other written
contract or other executed agreement (other than the Financing Agreements) to
which any Borrower or any Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would
constitute a Material Adverse Change.
1.82 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the Obligations.
1.83 “Modified Adjusted Excess Availability” shall mean the amount, as
determined by Administrative and Collateral Agent, calculated at any time, equal
to: (a) Excess Availability minus (b) the sum of: (i) the aggregate amount of
outstanding and unpaid trade payables and other obligations of each Borrower
which are more than thirty (30) days past due as of the end of the month most
recently ended, plus (ii) the amount of checks issued by each Borrower to pay
trade payables and other obligations which are more than thirty (30) days past
due as of the end of the month most recently ended.

 

25



--------------------------------------------------------------------------------



 



1.84 “Mortgage Loan Agreement” shall mean that certain Loan and Security
Agreement dated as of June 9, 2006, by and among German American Capital
Corporation and certain Subsidiaries of Parent (other than the Borrowers and the
Guarantors).
1.85 “Mortgage Proceeds Investment” shall mean any capital contribution or
subordinated loan made by Parent to BlueLinx using the excess proceeds under the
Mortgage Loan Agreement.
1.86 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower, any
Guarantor or any ERISA Affiliate.
1.87 “Net Amount of Eligible Accounts” shall mean, the gross amount of Eligible
Accounts less (to the extent Reserves therefor have not been established or a
reduction in the advance rate for Eligible Accounts due to an increase in
Dilution as a result thereof has not been made), returns, discounts, claims,
credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect thereto.
1.88 “Net Income” shall mean, as of any date of determination, as determined in
accordance with GAAP, when calculated for a specified period ending on such date
of determination, the aggregate of the net income (loss) of Borrowers and their
respective Subsidiaries, on a consolidated basis, for such period (but excluding
to the extent included therein any extraordinary or one-time gains or losses or
non-recurring events, including, but not limited to, restructuring charges,
unusual severance charges, casualty losses and acquisitions or divestiture
related charges), provided, that, (a) the net income of any Person that is not a
wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to any Borrower or a wholly-owned Subsidiary of
any Borrower; (b) the effect of any change in accounting principles adopted by
any Borrower or their respective Subsidiaries after the date hereof shall be
excluded; and (c) the net income (if positive) of any wholly-owned Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such wholly-owned Subsidiary to any Borrower or to any other wholly-owned
Subsidiary of any Borrower is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule of government regulation applicable to such wholly-owned
Subsidiary shall be excluded. For the purpose of this definition, net income
excludes any gain or loss, together with any related Provision for Taxes for
such gain or loss realized upon the sale or other disposition of any assets that
are not sold in the ordinary course of business (including, without limitation,
dispositions pursuant to sale and leaseback transactions), or of any Capital
Stock of any Borrower or any Subsidiary of any Borrower and any net income
realized as a result of changes in accounting principles or the application
thereof to any Borrower.
1.89 “Net Orderly Liquidation Value” shall mean, as of any date of
determination, the net orderly liquidation percentage set forth in the most
recent appraisal of each Borrower’s Inventory provided to Administrative and
Collateral Agent pursuant to the terms hereof times the Value of such Borrower’s
Inventory.
1.90 “New Lending Office” shall have the meaning set forth in Section 6.5(e)
hereof.

 

26



--------------------------------------------------------------------------------



 



1.91 “Non-Consenting Lenders” shall have the meaning set forth in
Section 11.3(d) hereof.
1.92 “Non-U.S. Lender” shall have the meaning set forth in Section 6.5(e)
hereof.
1.93 “Obligations” shall mean any and all Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers to any Agent or any Lender and/or any of their respective
Affiliates, including all obligations arising under or in connection with Bank
Products to the extent the same have been reserved for as part of the Bank
Product Reserve or would not cause the total amount of the Obligations to exceed
the value of the Collateral; in each case, whether consisting of principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether arising under this
Agreement or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by any
such Agent, Lender or Affiliate.
1.94 “Original Closing Date” shall mean May 7, 2004.
1.95 “Other Taxes” shall mean any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements.
1.96 “Parent” shall mean BlueLinx Holding Inc., a Delaware corporation, as
successor in interest by merger to ADP Distribution Holdings Inc., a Georgia
corporation.
1.97 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans in conformity
with the provisions of Section 13.6 of this Agreement governing participations.
1.98 “Payment Account” shall mean account no. 5000000030321 of Administrative
and Collateral Agent at Wachovia, or such other account of Administrative and
Collateral Agent as Administrative and Collateral Agent may from time to time
designate to Administrative Borrower as the Payment Account for purposes of this
Agreement.

 

27



--------------------------------------------------------------------------------



 



1.99 “Permitted Acquisitions” shall mean any Acquisition so long as:
(a) Modified Adjusted Excess Availability at all times for the thirty (30) day
period prior to the closing date for such Acquisition, and on the closing date
for such Acquisition after giving effect to such proposed Acquisition, shall be
equal to or greater than $70,000,000; (b) no Default or Event of Default has
occurred and is continuing or would result from the consummation of the proposed
Acquisition; (c) both before and after giving effect to such proposed
Acquisition, Borrowers’ Fixed Charge Coverage Ratio, on a consolidated basis,
shall not be less than 1.1 to 1.0; provided, however, if Modified Adjusted
Excess Availability is greater than $120,000,000 at all times for the thirty
(30) day period prior to the closing date for such Acquisition, and on the
closing date for such Acquisition after giving effect to such proposed
Acquisition, Borrowers’ Fixed Charge Coverage Ratio may be calculated, for
purposes of this Section 1.99(c) only, without giving effect to (i) any Capital
Expenditures incurred by any Borrower which are otherwise permitted to be
incurred by such Borrower under the terms of this Agreement, (ii) any dividends
to Parent which are otherwise permitted to be made by BlueLinx under the terms
of this Agreement, and (iii) any repayment by BlueLinx to Parent of any Mortgage
Proceeds Investment in accordance with Section 9.11(f) hereof;
(d) Administrative Borrower provides Administrative and Collateral Agent with
prior written notice of such proposed Acquisition; (e) Administrative and
Collateral Agent, for the ratable benefit of the Lenders and the Bank Product
Providers, shall be granted a first priority security interest (subject to the
security interests, mortgages, pledges, liens, charges and other encumbrances
otherwise permitted under Section 9.8 hereof) in all assets (including any
Capital Stock) acquired by any Borrower or any Acquisition Subsidiary and all
assets (including any Capital Stock) owned by any Person acquired by any
Borrower or any Acquisition Subsidiary as part of such Acquisition and such
Borrower shall, and shall cause any applicable Subsidiary to, execute any
documents and take all actions that may be required under applicable law or that
Administrative and Collateral Agent may reasonably request, in order to grant,
preserve, protect and perfect such security interest, all in form and substance
satisfactory to Administrative and Collateral Agent; and (f) in the case of a
Stock Acquisition, in Administrative and Collateral Agent’s election, either
(i) Borrowers shall cause the acquired Person to execute a (A) general
continuing guaranty in favor of Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, in form
and substance satisfactory to Administrative and Collateral Agent, and (B) a
joinder to this Agreement, in form and substance satisfactory to Administrative
and Collateral Agent, whereby such acquired Person acknowledges and agrees that
it is a “Guarantor” hereunder; or (ii) the acquired Person shall execute a
joinder to this Agreement, in form and substance satisfactory to Administrative
and Collateral Agent, whereby such acquired Person acknowledges and agrees that
it is a “Borrower” hereunder subject to the terms hereunder and subject to such
acquired Person and Borrowers executing such documentation requested by
Administrative Agent in its reasonable discretion.
1.100 “Permitted Holders” shall mean Sponsor and any of its affiliated funds or
managed accounts which are managed or advised by Sponsor or an Affiliate of
Sponsor.
1.101 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
1.102 “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower, any Guarantor or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions other than a Multiemployer Plan.

 

28



--------------------------------------------------------------------------------



 



1.103 “PPSA” shall mean the Personal Property Security Act of any province of
Canada in which any of the Collateral is located and any other applicable
Canadian or Provincial personal property security legislation (including,
without limitation, the Civil Code of Quebec) as all such legislation now exists
or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.
1.104 “Prime Rate” shall mean the rate from time to time publicly announced by
the Reference Bank as its prime rate, whether or not such announced rate is the
best rate available at such bank.
1.105 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.
1.106 “Pro Rata Share” shall mean the fraction (expressed as a percentage) the
numerator of which is such Lender’s Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the Revolving Loan
Commitments of all Revolving Loan Lenders.
1.107 “Provision for Taxes” shall mean, as of any date of determination,
calculated for the twelve month period ending on such date of determination, an
amount equal to all taxes imposed on or measured by net income, whether Federal,
State or local, and whether foreign or domestic, that are paid or payable by any
Borrower and its Subsidiaries in respect of such period on a consolidated basis
in accordance with GAAP.
1.108 “PTCE 95-60” shall have the meaning set forth in Section 13.6(a) hereof.
1.109 “Purchase Agreements” shall mean, individually and collectively, the Asset
Purchase Agreement, dated March 12, 2004, between BlueLinx and Seller, together
with bills of sale, quitclaim deeds, assignment and assumption agreements and
such other instruments of transfer as are referred to therein and all side
letters with respect thereto, and all agreements, documents and instruments
executed and/or delivered in connection therewith, including, without
limitation, a Human Resources Agreement, a Transition Services Agreement, an IT
Support Services Agreement, an Agreement Concerning Private Label Agreements and
a Master Purchase, Supply and Distribution Agreement, as the foregoing now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced; provided, that, the term “Purchase Agreements” as used herein shall
not include any of the “Financing Agreements” as such term is defined herein or
the Real Property Purchase Agreement.
1.110 “Purchased Assets” shall mean all of the assets and properties acquired by
BlueLinx from Seller pursuant to the Purchase Agreements.
1.111 “Purchased Business” shall mean the building products distribution
business conducted by Seller through its building products distribution
operating segment immediately prior to the consummation of the transactions
contemplated by the Purchase Agreements.
1.112 “Qualified Bailee” shall mean a bailee, carrier, processor or other such
Person from time to time in possession or control of any Borrower’s Inventory or
documents of title related thereto who has executed a Collateral Access
Agreement in favor of Administrative and Collateral Agent.

 

29



--------------------------------------------------------------------------------



 



1.113 “Qualified Cash” shall mean, as of any date of determination, the
aggregate amount of cash carried by each Borrower on its balance sheet (a) which
is in a savings account or investment account subject to Administrative and
Collateral Agent’s first priority perfected security interest pursuant to a
Deposit Account Control Agreement or Investment Property Control Agreement, as
the case may be, (b) with respect to which Administrative and Collateral Agent
has received statements of the available balances thereof from the bank or other
financial institution at which such account is maintained which confirm such
amounts and (c) which is not pledged or deposited to secure any obligations of
any Borrower other than the Obligations.
1.114 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and each Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.
1.115 “Real Property Purchase Agreement” shall mean that certain Real Property
Purchase and Sale Agreement, dated March 12, 2004, by and between Parent and
Seller, and all documents, agreements and instruments executed, delivered or
entered into in connection therewith.
1.116 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and each Guarantor: (a) all
Accounts; (b) all interest, fees, late charges, penalties, collection fees and
other amounts due or to become due or otherwise payable in connection with any
Account; and (c) all payment intangibles of such Borrower or such Guarantor and
other contract rights, chattel paper, instruments, notes, and other forms of
obligations owing to any Borrower or any Guarantor, whether from the sale and
lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by any Borrower or any Guarantor or to or for the benefit
of any third person (including loans or advances to any Affiliates or
Subsidiaries of any Borrower or any Guarantor) or otherwise associated with any
Accounts, Inventory or general intangibles of any Borrower or any Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or any
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or any Guarantor from
any Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or any Guarantor is a beneficiary).
1.117 “Records” shall mean, as to each Borrower and each Guarantor, all of such
Borrower’s and such Guarantor’s present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any account debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Borrower or any Guarantor with respect to
the foregoing maintained with or by any other person).

 

30



--------------------------------------------------------------------------------



 



1.118 “Reference Bank” shall mean Wachovia, its successor or such other bank as
Administrative and Collateral Agent may from time to time designate.
1.119 “Register” shall have the meaning set forth in Section 13.6(b) hereof.
1.120 “Report” and “Reports” shall have the meaning set forth in Section
12.10(a) hereof.
1.121 “Required Lenders” shall mean, at any time, those Revolving Loan Lenders,
other than Sponsor Affiliate Lenders, whose Pro Rata Shares aggregate fifty-one
percent (51%) or more of the aggregate of the Revolving Loan Commitments of all
Revolving Loan Lenders other than Sponsor Affiliate Lenders.
1.122 “Required Super-Majority Lenders” shall mean, at any time, those Revolving
Loan Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata Shares
aggregate eighty percent (80%) or more of the aggregate of the Revolving Loan
Commitments of all Revolving Loan Lenders other than Sponsor Affiliate Lenders.
1.123 “Reserves” shall mean as of any date of determination, such amounts as
Administrative and Collateral Agent may from time to time establish and revise
in good faith and in its reasonable credit judgment reducing the amount of
Revolving Loans and Letter of Credit Accommodations which would otherwise be
available to Borrowers under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by
Administrative and Collateral Agent in good faith and its reasonable credit
judgment, adversely affect, or could reasonably be expected to adversely affect,
either (i) any of the Collateral or its value or (ii) the security interests and
other rights of Administrative and Collateral Agent in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect
Administrative and Collateral Agent’s good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or any
Guarantor to any Agent is or may have been incomplete, inaccurate or misleading
in any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.2 hereof or (d) with respect to any
Default or Event of Default. To the extent Administrative and Collateral Agent
may revise the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Accounts,
Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory or Eligible Re-Load Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Administrative and Collateral Agent, Administrative and
Collateral Agent shall not establish a Reserve for the same purpose. The amount
of any Reserve established by Administrative and Collateral Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Administrative and Collateral Agent in
good faith and its reasonable credit judgment. Without limiting the generality
of the foregoing, and without duplication, Reserves shall be established, at
Administrative and Collateral Agent’s option, (q) in the amount of the Bank
Product Reserve, (r) for the amount of the Canadian Priority Payables then
outstanding, (s) for three (3) month’s rental payments with regard to any leased
location of any Borrower (i) for which Administrative and Collateral Agent has
not received a Collateral Access Agreement, (ii) subject to an Affiliate Lease
until such time as

 

31



--------------------------------------------------------------------------------



 



Administrative and Collateral Agent has received an updated appraisal of the
Inventory which accounts for such rental payments as part of liquidation
expenses or (iii) which was owned by Parent as of the date hereof but which has
ceased to be owned by Parent or an Affiliate of any Borrower, (t) for reductions
in the amount of Eligible Accounts due to currency conversion rates, (u) for
freight, shipping, storage, warehousing or other such handling costs associated
with Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory or Eligible Re-Load Inventory or any other amounts Administrative and
Collateral Agent determines in good faith and its reasonable credit judgment
must be paid in order to allow Administrative and Collateral Agent to take
possession of such Inventory, (v) to reflect that returns, discounts, claims,
credits and allowances of any nature that are not paid pursuant to the reduction
of Accounts, (w) for sales, excise or similar taxes included in the amount of
any Accounts reported to Administrative and Collateral Agent, (x) to reflect,
since the date of the most recent appraisal, that a change in the turnover, age
or mix of the categories of Inventory that adversely affects the aggregate value
of all Inventory or (y) to reflect, since the date of the most recent appraisal,
that the liquidation value of Inventory, has decreased. In the event that, based
on the calculation of the Borrowing Base by Administrative and Collateral Agent,
the establishment of a Reserve of a type not previously established will result
in there being Excess Availability of less than $40,000,000, Administrative and
Collateral Agent shall give Administrative Borrower three (3) Business Days’
notice prior to establishing such a Reserve; provided, that, Administrative and
Collateral Agent shall not be required to provide any such notice with regard to
(1) any further Reserves established or increased while Excess Availability
remains less than $40,000,000 or (2) with regard to any Reserve established or
increased in connection with an event which either constitutes an Event of
Default or could reasonably be expected to materially impair Administrative and
Collateral Agent’s liens on the Collateral or its ability to realize upon the
Collateral.
1.124 “Revolving Loan Commitment” shall mean, as to any Lender: (a) at any time
prior to the termination of the Revolving Loan Commitments, the amount of such
Lender’s revolving loan commitment as set forth on Schedule 1.124 hereto or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender under this Agreement, as such amount may be adjusted from
time to time in accordance with the provisions of Section 13.6 hereof, and
(b) after the termination of the Revolving Loan Commitments, the unpaid amount
of Revolving Loans, Term Loan and Special Agent Advances made by such Lender and
such Lender’s interest in the outstanding Letter of Credit Accommodations, in
each case as the same may be required to be adjusted from time to time in
accordance with the terms hereof.
1.125 “Revolving Loan Credit Facility” shall mean the Revolving Loans and Letter
of Credit Accommodations provided to or for the benefit of Borrowers pursuant to
the terms of this Agreement.
1.126 “Revolving Loan Lender” shall mean any Lender having a Revolving Loan
Commitment.
1.127 “Revolving Loan Threshold Limit” shall mean the amount, calculated at any
time, equal to Eight Hundred Million Dollars ($800,000,000); unless
Administrative Borrower shall have exercised its right to reduce such amount
pursuant to Section 2.1(c) hereof, in which event Revolving Loan Threshold Limit
shall mean such reduced amount.

 

32



--------------------------------------------------------------------------------



 



1.128 “Revolving Loan Limit” shall mean the amount, calculated at any time,
equal to (a) the Revolving Loan Threshold Limit minus (b) the then outstanding
principal amount of the Term Loan.
1.129 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Revolving Loan Lender or by Administrative and Collateral Agent
for the ratable account of any Revolving Loan Lender on a revolving basis
pursuant to the Revolving Loan Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1 hereof.
1.130 “Seasonal Period” shall mean, collectively, (i) the period beginning on
January 1 and ending on June 30 of each year; and (ii) the period beginning on
November 1 and ending on December 31 of each year.
1.131 “Seller” shall mean Georgia-Pacific Corporation, a Georgia corporation,
and Georgia-Pacific Building Materials Sales, Ltd., a company organized under
the laws of New Brunswick, and their respective successors and assigns.
1.132 “Settlement Period” shall have the meaning set forth in Section 6.10(b)
hereof.
1.133 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business as currently conducted
or proposed to be conducted as previously disclosed to Administrative and
Collateral Agent in writing prior to the date hereof or in accordance with
Section 9.6, and (b) the assets and properties of such Person at a fair
valuation (and including as assets for this purpose at a fair valuation all
rights of subrogation, contribution or indemnification arising pursuant to any
guaranties given by such Person) are greater than the Indebtedness of such
Person, and including subordinated and contingent liabilities computed at the
amount which, such person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guaranty the
face amount of such liability as reduced to reflect the probability of it
becoming a matured liability).
1.134 “Special Agent Advances” shall have the meaning set forth in
Section 12.11(a) hereof.
1.135 “Sponsor” shall mean Cerberus Capital Management, L.P., a Delaware limited
partnership.
1.136 “Sponsor Affiliated Lenders” shall mean Ableco Finance LLC, a Delaware
limited liability company, Madeleine L.L.C., a New York limited liability
company, and funds and managed accounts which are managed or advised by such
Person, Sponsor or an Affiliate of such Person or Sponsor.
1.137 “Sponsor Portfolio Company” shall mean any Person that is an Affiliate of
any Borrower solely due to the fact that such Person is controlled, directly or
indirectly, by Sponsor and which is not otherwise involved in such Borrower’s
business in any capacity.

 

33



--------------------------------------------------------------------------------



 



1.138 “Stock Acquisition” shall mean the purchase or other acquisition by any
Borrower or any Acquisition Subsidiary of all or substantially all of the
Capital Stock of any other Person engaged in substantially the same or a related
business as Borrowers.
1.139 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.
1.140 “Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
other than Excluded Taxes.
1.141 “Term Loans” shall have the meaning set forth in Section 2.5 hereof;
sometimes being referred to herein individually as a “Term Loan.”
1.142 “Term Notes” shall mean, collectively, those certain Amended and Restated
Term Promissory Notes, dated on or about the date hereof, issued by Borrowers to
each Revolving Loan Lender, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
1.143 “Transferee” shall have the meaning set forth in Section 6.5(a) hereof.
1.144 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Lender may otherwise determine; provided, that, if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or non-perfection of the security interests granted to the
Administrative and Collateral Agent pursuant to the applicable Financing
Agreement is governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than the State of New York, then UCC
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Financing Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
1.145 “Value” shall mean, as determined by Administrative and Collateral Agent
in good faith, with respect to Inventory, the lower of (a) cost computed on
either a first-in-first-out or rolling average cost basis, in each case in
accordance with GAAP or (b) market value; provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate of any Borrower or any Guarantor (other than a Sponsor Portfolio
Company) on the sale thereof to any Borrower or (B) write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Administrative and Collateral Agent.

 

34



--------------------------------------------------------------------------------



 



1.146 “VAT” shall mean Value Added Tax imposed in Canada or any other
jurisdiction and any equivalent tax applicable in any jurisdiction (including
Goods and Services Tax, Harmonized Sales Tax and Quebec Sales Tax).
1.147 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.
1.148 “Wachovia” shall mean Wachovia Bank, National Association, in its
individual capacity, and its successors and assigns.
SECTION 2. CREDIT FACILITIES
2.1 Revolving Loans.
(a) Subject to and upon the terms and conditions contained herein, each
Revolving Loan Lender severally (and not jointly) agrees to fund its Pro Rata
Share of Revolving Loans to Borrowers from time to time in amounts requested by
Administrative Borrower up to the amount equal to the lesser of: (i) the
Borrowing Base or (ii) the Revolving Loan Limit.
(b) Except in Administrative and Collateral Agent’s discretion, with the consent
of all Lenders other than the Sponsor Affiliated Lenders, (i) the aggregate
principal amount of the Revolving Loans and the Letter of Credit Accommodations
outstanding at any time shall not exceed the Revolving Loan Limit. In the event
that the aggregate principal amount of the outstanding Revolving Loans and
Letter of Credit Accommodations exceed the amounts available pursuant to the
Borrowing Base (prior to giving effect to Reserves established at the issuance
of such Letter of Credit Accommodations), the Revolving Loan Limit or the
sublimits for Letter of Credit Accommodations set forth in Section 2.2(e), as
applicable, such event shall not limit, waive or otherwise affect any rights of
any Agent or any Lender in that circumstance or on any future occasions and
Borrowers shall, upon demand by Administrative and Collateral Agent, which may
be made at any time or from time to time, immediately repay to Administrative
and Collateral Agent, for the ratable benefit of the Revolving Loan Lenders, the
entire amount of any such excess(es) for which payment is demanded, or, if no
Revolving Loans are then outstanding, provide cash collateral with respect to
any Letter of Credit Accommodations outstanding in excess of the Borrowing Base
or sublimit for Letter of Credit Accommodations set forth in Section 2.2(e) in
an amount equal to one hundred five percent (105%) of the amount of such excess
plus the amount of any fees and expenses payable in connection therewith through
the end of the expiration of such Letter of Credit Accommodations.

 

35



--------------------------------------------------------------------------------



 



(c) At Borrowers’ option, upon not less than five (5) Business Days prior
written notice to Administrative and Collateral Agent by Administrative
Borrower, Borrowers may permanently reduce the Revolving Loan Threshold Limit;
provided, however, (i) no more than twenty (20) such reductions may be made
during the term of this Agreement; (ii) such reductions are requested in
increments of $10,000,000 and (iii) the Revolving Loan Threshold Limit may not
be reduced to an amount that is less than $250,000,000 unless reduced to zero in
connection with the termination of the Agreement in accordance with the
provisions of Section 13.1(a) hereof.
2.2 Letter of Credit Accommodations.
(a) Subject to and upon the terms and conditions contained herein, at the
request of Administrative Borrower on behalf of itself or any other Borrower,
Administrative and Collateral Agent agrees, for the ratable risk of each
Revolving Loan Lender according to its Pro Rata Share, to provide or arrange for
Letter of Credit Accommodations for the account such Borrower containing terms
and conditions acceptable to Administrative and Collateral Agent and the issuer
thereof. Any payments made by Administrative and Collateral Agent or any Lender
to any issuer thereof and/or related parties in connection with the Letter of
Credit Accommodations shall constitute additional Revolving Loans to Borrower
pursuant to this Section 2.
(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrowers shall pay to
Administrative and Collateral Agent: (i) for its own account, a letter of credit
fee at a rate equal to one-eighth percent (0.125%) per annum on the daily
outstanding balance of the Letter of Credit Accommodations for the immediately
preceding month (or part thereof), payable in arrears as of the first day of
each succeeding month; and (ii) for the ratable benefit of Revolving Loan
Lenders, a letter of credit fee at a per annum rate equal to the “Applicable
Eurodollar Rate Margin” then in effect pursuant to Section 1.71 hereof, on the
daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month; provided, however, Administrative and
Collateral Agent may, and upon the written direction of the Required Lenders
shall, require Borrowers to pay such letter of credit fees, at a rates that are
two (2.0) percentage points higher than the rates set forth above: (A) during
the period from and after the date of termination or non-renewal hereof until
Administrative and Collateral Agent, for the ratable benefit of Revolving Loan
Lenders, has received full and final payment of all Obligations (notwithstanding
entry of a judgment against any Borrower or any Guarantor); (B) during the
period from and after the date of the occurrence of an Event of Default for so
long as such Event of Default is continuing as determined by Administrative and
Collateral Agent; and (C) with respect to any Letter of Credit Accommodations
issued in excess of the sublimit set forth in Section 2.2(e) below. Such letter
of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fees shall survive the termination or non-renewal of this Agreement.

 

36



--------------------------------------------------------------------------------



 



(c) Administrative Borrower shall give Administrative and Collateral Agent two
(2) Business Days’ prior written notice of their request for the issuance of a
Letter of Credit Accommodation. Such notice shall be irrevocable and shall
specify the original face amount of the Letter of Credit Accommodation
requested, the effective date (which date shall be a Business Day) of issuance
of such requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
Administrative Borrower shall attach to such notice the proposed terms of the
Letter of Credit Accommodation.
(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner reasonably satisfactory to Administrative and Collateral Agent in
its reasonable credit judgment: (i) Administrative Borrower shall have delivered
to the proposed issuer of such Letter of Credit Accommodation at such times and
in such manner as such proposed issuer may require, an application in form and
substance satisfactory to such proposed issuer and Administrative and Collateral
Agent for the issuance of the Letter of Credit Accommodation and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit Accommodation shall be satisfactory to
Administrative and Collateral Agent and such proposed issuer, (ii) as of the
date of issuance, no order of any court, arbitrator or other Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed issuer of such Letter of Credit Accommodation refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit Accommodation; and (iii) Excess Availability, prior to giving effect to
any Reserves with respect to such Letter of Credit Accommodations, on the date
of the proposed issuance of any Letter of Credit Accommodations, shall be equal
to or greater than an amount equal to the sum of (A) one hundred percent (100%)
of the face amount thereof plus (B) the amount of all other commitments and
obligations made or incurred by Administrative and Collateral Agent and Lenders
with respect to charges, fees or expenses charged by any bank or issuer in
connection with such Letter of Credit Accommodation. Effective on the issuance
of each Letter of Credit Accommodation, a Reserve shall be established in the
amount set forth in Section 2.2(d)(iii) above.
(e) Except in Administrative and Collateral Agent’s discretion, with the consent
of the Required Lenders, the amount of all outstanding Letter of Credit
Accommodations and all other commitments and obligations made or incurred by
Administrative and Collateral Agent or any Lender in connection therewith shall
not at any time exceed Thirty Million Dollars ($30,000,000).

 

37



--------------------------------------------------------------------------------



 



(f) Borrowers and Guarantors shall indemnify and hold Administrative and
Collateral Agent and Lenders harmless from and against any and all losses,
claims, damages, liabilities, costs and expenses which Administrative and
Collateral Agent or any Lender may suffer or incur, other than as a result of
the gross negligence or willful misconduct of such Person seeking
indemnification, in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any Letter of Credit Accommodation. Each
Borrower and each Guarantor assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such Borrower’s agent. Each Borrower and each Guarantor assumes all risks for,
and agrees to pay (if any), all foreign, Federal, State and local taxes, duties
and levies relating to any goods subject to any Letter of Credit Accommodations
or any documents, drafts or acceptances thereunder. Each Borrower and each
Guarantor hereby releases and holds Administrative and Collateral Agent and each
Lender harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by any Borrower, by any Guarantor, by any issuer or correspondent
or otherwise with respect to or relating to any Letter of Credit Accommodation,
except for the gross negligence or willful misconduct of Administrative and
Collateral Agent or such Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
or non-renewal of this Agreement.
(g) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers and Guarantors shall, at Administrative and Collateral
Agent’s request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or others receiving or holding cash, checks, Inventory, documents or
instruments in which Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, holds a security
interest to deliver them to Administrative and Collateral Agent and/or subject
to Administrative and Collateral Agent’s order, and if they shall come into such
Borrower’s or such Guarantor’s possession, to deliver them, upon Administrative
and Collateral Agent’s request, to Administrative and Collateral Agent.
Borrowers and Guarantors shall also, at Administrative and Collateral Agent’s
request, designate Administrative and Collateral Agent as the consignee on all
bills of lading and other negotiable and non-negotiable documents.
(h) Each Borrower and each Guarantor hereby irrevocably authorizes and directs
any issuer of a Letter of Credit Accommodation to name such Borrower or such
Guarantor as the account party therein and to deliver to Administrative and
Collateral Agent all instruments, documents and other writings and property
received by issuer pursuant to the Letter of Credit Accommodations and to accept
and rely upon Administrative and Collateral Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit
Accommodations or the applications therefor. Nothing contained herein shall be
deemed or construed to grant any Borrower or any Guarantor any right or
authority to pledge the credit of any Agent or any Lender in any manner. Neither
Administrative and Collateral Agent nor any Lender shall have any liability of
any kind with respect to any Letter of Credit Accommodation provided by an
issuer other than Administrative and Collateral Agent or such Lender unless
Administrative and Collateral Agent has duly executed and delivered to such
issuer the application or a guaranty or indemnification in writing with respect
to such Letter of Credit Accommodation. Borrowers and Guarantors shall be bound
by any interpretation made in good faith by Administrative and Collateral Agent,
or any other issuer or correspondent under or in connection with any Letter of
Credit Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or any Guarantor.

 

38



--------------------------------------------------------------------------------



 



(i) So long as no Event of Default exists, with respect to any Letter of Credit
Accommodation, Borrowers and Guarantors may, after notice to Administrative and
Collateral Agent, (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Administrative
and Collateral Agent’s consent, grant any extensions of the maturity of, time of
payment for, or time of presentation of, any drafts, acceptances, or documents,
and agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letter of Credit Accommodations, or documents, drafts or acceptances thereunder
or any letters of credit included in the Collateral.
(j) At any time an Event of Default exists or has occurred and is continuing,
Administrative and Collateral Agent shall have the right and authority to, and
no Borrower or Guarantor shall, without the prior written consent of
Administrative and Collateral Agent, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, (iv) grant any
extensions of the maturity of, time of payments for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit Accommodations,
or documents, drafts or acceptances thereunder or any letters of credit included
in the Collateral. Administrative and Collateral Agent may take such actions
either in its own name or in a Borrower’s or a Guarantor’s name.
(k) Any rights, remedies, duties or obligations granted or undertaken by any
Borrower or any Guarantor to any issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by such Borrower or such Guarantor to
Administrative and Collateral Agent for the ratable benefit of Revolving Loan
Lenders. Any duties or obligations undertaken by Administrative and Collateral
Agent or any Revolving Loan Lender to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement by
Administrative and Collateral Agent or any Revolving Loan Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrowers to Administrative and Collateral
Agent or such Revolving Loan Lender and to apply in all respects to Borrowers.
2.3 Commitments. The aggregate amount of each Revolving Loan Lender’s Pro Rata
Share of the Revolving Loans, Term Loan and Letter of Credit Accommodations
shall not exceed the amount of such Lender’s Revolving Loan Commitment, as the
same may from time to time be amended in accordance with the terms of this
Agreement.

 

39



--------------------------------------------------------------------------------



 



2.4 Bank Products. Any Borrower or any of their respective Subsidiaries may (but
no such Person is required to) request that the Administrative and Collateral
Agent provide or arrange for such Person to obtain Bank Products from
Administrative and Collateral Agent or its Affiliates, and Administrative and
Collateral Agent may, in its sole discretion, provide or arrange for such Person
to obtain the requested Bank Products. Any Borrower or any of their respective
Subsidiaries that obtains Bank Products shall indemnify and hold Administrative
and Collateral Agent, each Lender and their respective Affiliates harmless from
any and all obligations now or hereafter owing to any other Person by
Administrative and Collateral Agent or its Affiliates in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. Each Borrower and each of their respective
Subsidiaries acknowledge and agree that the obtaining of Bank Products from the
Administrative and Collateral Agent and its Affiliates (a) is in the sole
discretion of the Administrative and Collateral Agent or such Affiliate, as the
case may be, and (b) is subject to all rules and regulations of the Person that
provides the Bank Product.
2.5 Term Loan.
(a) The Original Lenders under the Original Loan Agreement made a term loan to
BlueLinx on July 14, 2005, in the aggregate original principal sum of Six
Million Dollars ($6,000,000) and with an aggregate outstanding principal balance
of Six Million Dollars ($6,000,000). Upon the effectiveness of this Agreement,
each Revolving Loan Lender severally (and not jointly) shall have been deemed to
make a term loan to Borrowers (each a “Term Loan” and collectively the “Term
Loans”) in an amount equal to such Revolving Loan Lender’s Pro Rata Share of
such outstanding principal balance.
(b) The Term Loans are (i) evidenced by the Term Notes duly executed and
delivered by Borrowers to each Revolving Loan Lender, (ii) to be repaid,
together with interest and other amounts, in accordance with this Agreement, the
Term Notes and the other Financing Agreements, and (iii) secured by all of the
Collateral. The principal amount of the Term Loan shall be due and payable on
the Final Maturity Date (or earlier as provided herein).
SECTION 3. INTEREST AND FEES
3.1 Interest.
(a) Borrowers shall pay to Administrative and Collateral Agent, for the ratable
benefit of Lenders, interest on the outstanding principal amount of the Loans
(other than the Letter of Credit Accommodations) at the Interest Rate. All
interest accruing hereunder during the existence of any Event of Default or
after the date of any termination or non-renewal hereof shall be payable on
demand.

 

40



--------------------------------------------------------------------------------



 



(b) Administrative Borrower, on behalf of Borrowers, may from time to time
request Eurodollar Rate Loans or may request that Prime Rate Loans be converted
to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans continue for
an additional Interest Period. Such request from Administrative Borrower shall
specify the amount of the Eurodollar Rate Loans or the amount of the Prime Rate
Loans to be converted to Eurodollar Rate Loans or the amount of the Eurodollar
Rate Loans to be continued (subject to the limits set forth below) and the
Interest Period to be applicable to such Eurodollar Rate Loans. Subject to the
terms and conditions contained herein, three (3) Business Days after receipt by
Administrative and Collateral Agent of such a request from Administrative
Borrower, such Eurodollar Rate Loans shall be made, such Prime Rate Loans shall
be converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall
continue, as the case may be, provided, that, (i) no Default or Event of Default
shall exist or have occurred and be continuing, (ii) no party hereto shall have
sent any notice of termination or, if applicable, non-renewal of this Agreement,
(iii) Borrowers shall have complied with such customary procedures as are
established by Administrative and Collateral Agent and specified by
Administrative and Collateral Agent to Administrative Borrower from time to time
for requests by Administrative Borrower for Eurodollar Rate Loans, (iv) no more
than six (6) Interest Periods may be in effect at any one time and no more than
two (2) Interest Periods that are fourteen (14) day Interests Periods may be in
effect at any one time, (v) the aggregate amount of all Eurodollar Rate Loans
outstanding must be in an amount not less than Ten Million Dollars ($10,000,000)
or an integral multiple of One Million Dollars ($1,000,000) in excess thereof
and (vi) Administrative and Collateral Agent and Revolving Loan Lenders shall
have determined that the Interest Period or Adjusted Eurodollar Rate is
available to such Lender and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Administrative Borrower. Any request by
Administrative Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans
to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall
be irrevocable. Notwithstanding anything to the contrary contained herein,
Administrative and Collateral Agent, Revolving Loan Lenders and Reference Bank
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Administrative and Collateral Agent, Revolving Loan Lenders and Reference Bank
had purchased such deposits to fund the Eurodollar Rate Loans.
(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Administrative and
Collateral Agent has received and approved a request to continue such Eurodollar
Rate Loan at least three (3) Business Days prior to such last day in accordance
with the terms hereof. Any Eurodollar Rate Loans shall, at Administrative and
Collateral Agent’s option, upon notice by Administrative and Collateral Agent to
Administrative Borrower, convert to Prime Rate Loans in the event that this
Agreement shall terminate or, if applicable, not be renewed. Borrowers shall pay
to Administrative and Collateral Agent, for the benefit of Lenders, upon demand
by Administrative and Collateral Agent to Administrative Borrower (or
Administrative and Collateral Agent may, at its option, charge any loan account
of any Borrower) any amounts required to compensate any Lender, the Reference
Bank or any Participant with any Lender for any loss (including loss of
anticipated profits), cost or expense incurred by such Person, as a result of
the conversion of Eurodollar Rate Loans to Prime Rate Loans pursuant to any of
the foregoing, provided that such demand is made within 180 days of the
incurrence of such loss, costs or expenses. At the request of Administrative
Borrower, Administrative and Collateral Agent shall provide to Administrative
Borrower all available supporting documentation with respect to such loss, cost
or expense.
(d) Interest shall be payable by Borrowers to Administrative and Collateral
Agent, for the benefit of Lenders monthly in arrears not later than the first
day of each calendar month and shall be calculated on the basis of a three
hundred sixty (360) day year and actual days elapsed. The interest rate on
non-contingent Obligations (other than Eurodollar Rate Loans) shall increase or
decrease by an amount equal to each increase or decrease in the Prime Rate
effective on the first day of the month after any change in such Prime Rate is
announced based on the Prime Rate in effect on the last day of the month in
which any such change occurs.

 

41



--------------------------------------------------------------------------------



 



(e) No agreements, conditions, provisions or stipulations contained in this
Agreement or any of the other Financing Agreements or any Event of Default, or
the exercise by Administrative and Collateral Agent or any Lender of the right
to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise by Administrative and Collateral Agent or any
Lender of any option whatsoever contained in this Agreement or any of the other
Financing Agreements, or the prepayment by Borrowers of any of the Obligations,
or the occurrence of any event or contingency whatsoever, shall entitle
Administrative and Collateral Agent and Lenders to contract for, charge or
receive, in any event, interest exceeding the Maximum Interest Rate. In no event
shall Borrowers be obligated to pay interest exceeding such Maximum Interest
Rate. All agreements, conditions or stipulations, if any, which may in any event
or contingency whatsoever operate to bind, obligate or compel Borrowers to pay a
rate of interest exceeding the Maximum Interest Rate shall be without binding
force or effect, at law or in equity, to the extent of the excess of interest
over such Maximum Interest Rate. In the event any interest is contracted for,
charged or received in excess of the Maximum Interest Rate (“Excess”), each
Borrower and each Guarantor acknowledges and stipulates that any such contract,
charge or receipt shall be the result of an accident and bona fide error, and
that any Excess received by Administrative and Collateral Agent or any Lender
shall be applied, first, to the payment of the then outstanding and unpaid
principal hereunder; second, to the payment of the other Obligations then
outstanding and unpaid; and third, returned to Borrowers, it being the intent of
the parties hereto not to enter at any time into a usurious or otherwise illegal
relationship. Each Borrower and each Guarantor recognizes that, with
fluctuations in the rate of interest set forth in this Section 3.1 of this
Agreement and the Maximum Interest Rate, such an unintentional result could
inadvertently occur. By the execution of this Agreement, each Borrower and each
Guarantor agrees that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower or
Guarantor shall seek or pursue any other remedy, legal or equitable, against any
Agent or any Lender, based in whole or in part upon contracting for, charging or
receiving of any interest in excess of the Maximum Interest Rate. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by any Agent or any Lender, all interest at any time
contracted for, charged or received by any Agent or any Lender in connection
with this Agreement or any of the other Financing Agreements shall be amortized,
prorated, allocated and spread during the entire term of this Agreement in
accordance with the amounts outstanding from time to time hereunder and the
Maximum Interest Rate from time to time in effect in order to lawfully charge
the maximum amount of interest permitted under applicable law.

 

42



--------------------------------------------------------------------------------



 



3.2 Changes in Laws and Increased Costs of Loans.
(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Agent, any Lender or any
banking or financial institution from whom any Agent or any Lender borrows funds
or obtains credit (a “Funding Bank”) other than any change in, or in the
interpretation of any Tax and any Excluded Taxes, or (ii) a Funding Bank, any
Agent or any Lender complies with any future guideline or request from any
central bank or other Governmental Authority or (iii) a Funding Bank, any Agent
or any Lender determines that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank, any Agent or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on such
Agent’s or such Lender’s capital as a consequence of its obligations hereunder
to a level below that which such Agent or such Lender could have achieved but
for such adoption, change or compliance (taking into consideration the Funding
Bank’s, such Agent’s or such Lender’s policies with respect to capital adequacy)
by an amount deemed by such Agent or such Lender to be material, and the result
of any of the foregoing events described in clauses (i), (ii) or (iii) is or
results in an increase in the cost to any Agent or any Lender of funding or
maintaining the Loans, then Borrowers and Guarantors shall from time to time
upon demand by Administrative and Collateral Agent, for itself or the applicable
Lender, pay to Administrative and Collateral Agent, for itself or the applicable
Lender, additional amounts sufficient to indemnify Agents or the applicable
Lender against such increased cost on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified),
provided that such demand is made within 180 days of the incurrence of such
loss, costs or expenses. A certificate as to the amount of such increased cost
shall be submitted to Administrative Borrower by Administrative and Collateral
Agent and shall be conclusive, absent manifest error.
(b) If prior to the first day of any Interest Period, (i) Administrative and
Collateral Agent shall have determined in good faith (which determination shall
be conclusive and binding upon Borrowers and Guarantors) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period,
(ii) Administrative and Collateral Agent determines that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Administrative and Collateral Agent and/or the
Lenders of making or maintaining Eurodollar Rate Loans during such Interest
Period, or (iii) Dollar deposits in the principal amounts of the Eurodollar Rate
Loans to which such Interest Period is to be applicable are not generally
available in the London interbank market, Administrative and Collateral Agent
shall give telecopy or telephonic notice thereof to Administrative Borrower as
soon as practicable thereafter, and will also give prompt written notice to
Administrative Borrower when such conditions no longer exist. If such notice is
given (A) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as Prime Rate Loans, (B) any Loans that were
to have been converted on the first day of such Interest Period to or continued
as Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans
and (C) each outstanding Eurodollar Rate Loan shall be converted, on the last
day of the then-current Interest Period thereof, to Prime Rate Loans. Until such
notice has been withdrawn by Administrative and Collateral Agent, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall Borrowers
have the right to convert Prime Rate Loans to Eurodollar Rate Loans.

 

43



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Administrative and Collateral Agent or any Lender to make or
maintain Eurodollar Rate Loans as contemplated by this Agreement,
(i) Administrative and Collateral Agent shall promptly give written notice of
such circumstances to Administrative Borrower (which notice shall be withdrawn
whenever such circumstances no longer exist), (ii) the commitment of such Lender
hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate Loans as such
and convert Prime Rate Loans to Eurodollar Rate Loans shall forthwith be
canceled and, until such time as it shall no longer be unlawful for
Administrative and Collateral Agent and/or such Lender to make or maintain
Eurodollar Rate Loans, such Lender shall then have a commitment only to make a
Prime Rate Loan when a Eurodollar Rate Loan is requested and (iii) Loans of such
Lender then outstanding as Eurodollar Rate Loans, if any, shall be converted
automatically to Prime Rate Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, Borrowers and Guarantors shall pay to Administrative and
Collateral Agent, for the benefit of the Lenders, such amounts, if any, as may
be required pursuant to Section 6.3(c) below.
(d) Borrowers and Guarantors shall indemnify and hold harmless Administrative
and Collateral Agent and each Lender from any loss or expense which
Administrative and Collateral Agent or any Lender may sustain or incur as a
consequence of (i) default by Borrowers in making a borrowing of, conversion
into or extension of Eurodollar Rate Loans after Administrative Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (ii) default by Borrowers in making any prepayment of a Eurodollar
Rate Loan after Administrative Borrower has given a notice thereof in accordance
with the provisions of this Agreement, and (iii) the making of a prepayment of
Eurodollar Rate Loans on a day which is not the last day of an Interest Period
with respect thereto. With respect to Eurodollar Rate Loans, such
indemnification may include an amount equal to the excess, if any, of (A) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or extended, for the period from the date of such prepayment
or of such failure to borrow, convert or extend to the last day of the
applicable Interest Period (or, in the case of a failure to borrow, convert or
extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as reasonably
determined by Administrative and Collateral Agent) which would have accrued to
Lenders on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank Eurodollar market. This covenant shall
survive the termination or non-renewal of this Agreement and the payment of the
Obligations.

 

44



--------------------------------------------------------------------------------



 



(e) If any Borrower or any Guarantor is required to pay additional amounts to
any Lender pursuant to Section 3.2(a) hereof that increase the effective lending
rate of such Lender with respect to its share of the Loans to greater than
one-eighth (1/8%) percent in excess of the percentage of the effective lending
rate of the other Lenders, then such Lender shall use reasonable efforts
(consistent with legal and regulatory restrictions) to change the jurisdiction
of its lending office with respect to making Eurodollar Rate Loans so as to
eliminate any such additional payment by Borrowers and Guarantors which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender. In the event that any one or more
Lenders, pursuant to Section 3.2(a) hereof, incur any increased costs (other
than increased costs to the extent such increased costs are not a recurring
cost) for which any such Lender demands compensation pursuant to Section 3.2(a)
hereof which increases the effective lending rate of such Lender with respect to
its share of the Loans to greater than one-eighth (1/8%) percent in excess of
the percentage of the effective lending rate of the other Lenders and such
Lender has not mitigated such costs within sixty (60) days after receipt by such
Lender from Administrative Borrower of a written notice that such Lender’s
effective lending rate has so exceeded the effective lending rate of the other
Lenders, then and in any such event, Borrowers may substitute another financial
institution which is an Eligible Transferee acceptable to Administrative and
Collateral Agent for such Lender to assume the Revolving Loan Commitment of such
Lender and to purchase the Loans of such Lender, without recourse to or warranty
by, or expense to, such Lender for a purchase price equal to the outstanding
principal amount of the Loans owing to such Lender plus any accrued but unpaid
interest on such Loans and accrued but unpaid fees and other amounts in respect
of such Lender’s Revolving Loan Commitment and share of the Loans (other than
any prepayment penalty or other premiums). Upon such purchase such Lender shall
no longer be a party hereto or have any rights or benefits hereunder (except for
rights or benefits that such Lender would retain hereunder and under the other
Financing Agreements upon payment in full of all of the Obligations) and the
replacement Lender shall succeed to the rights and benefits, and shall assume
the obligations, of such replaced Lender hereunder and thereunder.
Administrative and Collateral Agent and Lenders shall cooperate with Borrowers
to amend the Financing Agreements to reflect such substitution. In no event may
Borrowers replace a Lender that is also an Agent or an issuer of a Letter of
Credit Accommodation.
3.3 Fees. In addition to any other fees provided for herein or in any other
Financing Agreement, Borrowers agree to pay to Administrative and Collateral
Agent:
(a) for the benefit of the parties specified therein, the fees and other amounts
set forth in the Fee Letter in the amounts and at the times specified therein;
and
(b) for the ratable benefit of the Revolving Loan Lenders, payable on the first
day of each month in arrears while this Agreement is in effect and for so long
thereafter as any of the Obligations are outstanding, an unused line fee at a
rate equal to one-quarter of one percent (0.25%) per annum calculated upon the
amount by which the Revolving Loan Limit exceeds the average daily principal
balance of the outstanding Revolving Loans and Letter of Credit Accommodations
during the immediately preceding month, or part thereof.
SECTION 4. CONDITIONS PRECEDENT AND SUBSEQUENT
4.1 Conditions Precedent to Effectiveness of this Agreement. Each of the
following is a condition precedent to the effectiveness of this Agreement and to
this Agreement amending and restating the Original Loan Agreement in its
entirety:
(a) Administrative and Collateral Agent shall have received, in form and
substance reasonably satisfactory to Administrative and Collateral Agent, all
releases, terminations and such other documents as Administrative and Collateral
Agent may request to evidence and effectuate the termination of all existing
liens and security interests (other than those of Administrative and Collateral
Agent or any other liens permitted under Section 9.8 hereof) with respect to the
assets of each Borrower and each Guarantor, including, but not limited to, UCC
and PPSA termination statements for all such UCC and PPSA financing statements
previously filed by any Person with respect to any Borrower or any Guarantor;

 

45



--------------------------------------------------------------------------------



 



(b) Administrative and Collateral Agent shall have received all UCC financing
statements and PPSA filings reasonably required by Administrative and Collateral
Agent, each duly authorized or executed (as applicable) by each Borrower and
each Guarantor, and Administrative and Collateral Agent shall have received
searches reflecting the filing of all such UCC financing statements and PPSA
filings, indicating that a valid, perfected, first-priority (under both the UCC
and PPSA) lien on the Collateral has been granted to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers;
(c) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be reasonably satisfactory in
form and substance to Administrative and Collateral Agent, and Administrative
and Collateral Agent shall have received all information and copies of all
documents, including records of requisite corporate action and proceedings which
Administrative and Collateral Agent may have reasonably requested in connection
therewith, such documents where requested by Administrative and Collateral Agent
or its counsel to be certified by appropriate corporate officers or Governmental
Authority (and including a copy of the certificate of incorporation of each
Borrower and each Guarantor certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate name
of each Borrower and each Guarantor as is set forth herein and such document as
shall set forth the organizational identification number of such Borrower or
such Guarantor, if one is issued in its jurisdiction of incorporation);
(d) Administrative and Collateral Agent shall have received, in form and
substance reasonably satisfactory to Administrative and Collateral Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Administrative and Collateral Agent may deem necessary or desirable in order to
permit, protect and perfect Administrative and Collateral Agent’s security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Financing Agreements, including,
without limitation, Collateral Access Agreements by owners and lessors of leased
premises of each Borrower and each Guarantor, by warehouses at which any
Collateral is located and from bailees or other third parties who may from time
to time be in possession or control of any portion of the Collateral;
(e) Administrative and Collateral Agent shall have received, in form and
substance reasonably satisfactory to Administrative and Collateral Agent,
Deposit Account Control Agreements by and among Administrative and Collateral
Agent, each Borrower and each Guarantor, as the case may be, and each bank where
such Borrower (or Guarantor) has a deposit account (including, without
limitation, the Blocked Accounts), in each case, duly authorized, executed and
delivered by such bank and such Borrower or such Guarantor (or Administrative
and Collateral Agent shall be the bank’s customer with respect to such deposit
account as Administrative and Collateral Agent may specify);

 

46



--------------------------------------------------------------------------------



 



(f) Administrative and Collateral Agent shall have received evidence, in form
and substance satisfactory to Administrative and Collateral Agent, that
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, has valid perfected and first priority
security interests in and liens upon the Collateral and any other property which
is intended to be security for the Obligations or the liability of any Borrower
or any Guarantor in respect thereof, subject only to the security interests and
liens permitted herein or in the other Financing Agreements;
(g) Administrative and Collateral Agent shall have received and reviewed lien
and judgment search results for the jurisdiction of incorporation or
organization of each Borrower (other than BlueLinx) and each Guarantor, the
jurisdiction of the chief executive office of each Borrower (other than
BlueLinx) and each Guarantor and all U.S. and Canadian jurisdictions in which
assets of each Borrower (other than BlueLinx) and each Guarantor are located,
which search results shall be in form and substance satisfactory to
Administrative and Collateral Agent;
(h) Administrative and Collateral Agent shall have received, in form and
substance reasonably satisfactory to them, patent and trademark security
agreements executed by each Borrower and each Guarantor (to the extent not
previously provided in connection with the Original Loan Agreement) in favor of
Administrative and Collateral Agent with regard to all patents, trademarks and
rights related thereto held by any Borrower or any Guarantor;
(i) Administrative and Collateral Agent shall have received, in form and
substance reasonably satisfactory to them, an amended and restated intercompany
subordination agreement duly executed by Borrowers, Guarantors, and each of
their respective Subsidiaries;
(j) Administrative and Collateral Agent shall have received evidence of
insurance and loss payee endorsements required hereunder and under the other
Financing Agreements, in form and substance reasonably satisfactory to
Administrative and Collateral Agent, and certificates of such required insurance
policies and/or endorsements naming Administrative and Collateral Agent as loss
payee and/or additional insured, as applicable, under such required insurance
policies;
(k) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, the opinion
letter of counsel to each Borrower and each Guarantor with respect to the
Financing Agreements and the security interests and liens of Administrative and
Collateral Agent with respect to the Collateral and such other matters as
Administrative and Collateral Agent may request;
(l) Administrative and Collateral Agent shall have received originals of the
shares of the stock certificates representing all of the issued and outstanding
shares of the Capital Stock of each Borrower and each Guarantor (other than
BlueLinx) and owned by any Borrower or any Guarantor, in each case together with
stock powers duly executed in blank with respect thereto;

 

47



--------------------------------------------------------------------------------



 



(m) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, the Term Notes
duly executed by Borrowers;
(n) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, the amended and
restated Fee Letter duly executed by the Borrowers;
(o) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, an amended and
restated stock pledge agreement, duly executed by BlueLinx;
(p) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, a general
continuing guaranty, duly executed by BFH1, BFH2, BLX1 and BLX2;
(q) Administrative and Collateral Agent shall have received, in form and
substance satisfactory to Administrative and Collateral Agent, a stock pledge
agreement, duly executed by BFH1 and BFH2;
(r) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Administrative and
Collateral Agent, in form and substance satisfactory to Administrative and
Collateral Agent.
4.2 Conditions Precedent to All Revolving Loans and Letter of Credit
Accommodations. Each of the following is an additional condition precedent to
Lenders (or Administrative and Collateral Agent on behalf of Lenders) making
Revolving Loans and/or providing Letter of Credit Accommodations to Borrowers,
including the initial Revolving Loans and Letter of Credit Accommodations and
any future Revolving Loans and Letter of Credit Accommodations:
(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects on and as of such earlier date);
(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which purports to enjoin, prohibit, restrain or otherwise adversely
condition (i) the making of the Revolving Loans or providing the Letter of
Credit Accommodations, or (ii) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements;
(c) no Material Adverse Change shall have occurred; and
(d) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

 

48



--------------------------------------------------------------------------------



 



SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and each Guarantor hereby grants to Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, a continuing security interest in, a lien upon, and a
right of set off against, and hereby collaterally assigns to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, as security, all personal property and trade fixtures and
interests in personal property and trade fixtures of each Borrower and each
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Agent or any Lender, collectively, the
“Collateral”), including:
(a) all Accounts;
(b) all general intangibles, including, without limitation, all Intellectual
Property;
(c) all goods, including, without limitation, Inventory and Equipment;
(d) all trade fixtures;
(e) all chattel paper (including all tangible and electronic chattel paper);
(f) all instruments (including all promissory notes);
(g) all documents;
(h) all deposit accounts;
(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;
(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

49



--------------------------------------------------------------------------------



 



(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of any Borrower or any Guarantor now or hereafter held or received by
or in transit to any Agent, any Lender or any of their respective Affiliates or
at any other depository or other institution from or for the account of any
Borrower or any Guarantor, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;
(l) all commercial tort claims, including, without limitation, those identified
on Schedule 5.2(g) hereto;
(m) to the extent not otherwise described above, all Receivables;
(n) all Records; and
(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
Notwithstanding anything to the contrary set forth in Section 5.1 hereof, the
types or items of Collateral shall not include (x) any rights or interest in any
contract, license or license agreement covering personal property of any
Borrower or any Guarantor, so long as under the terms of such contract, license
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein to Administrative and Collateral Agent is
prohibited and such prohibition has not been waived or the consent of the other
party to such contract, license or license agreement has not been obtained or a
lawful waiver of such prohibition under applicable law has not been obtained;
provided, that, the foregoing exclusion shall in no way be construed to apply if
(i) any such prohibition is unenforceable under Sections 9-406, 9-407 or 9-408
of the UCC or other applicable law or (ii) any such property constitutes or
relates to a portion of the Borrowing Base at any time reported by Borrowers to
Administrative and Collateral Agent; (y) stock of a CFC or any assets of a CFC
except to the extent such stock does not exceed 65% of the Voting Stock of a CFC
which is a direct Subsidiary of any Borrower or any Guarantor; (z) any
application to register any trademark, service mark or other mark (i) prior to
the filing under applicable law of a verified statement of use (or the
equivalent) for such trademark or service mark or (ii) the granting of a
security interest in which would be prohibited by applicable law.
5.2 Perfection of Security Interests.
(a) Each Borrower and each Guarantor irrevocably and unconditionally authorizes
Administrative and Collateral Agent (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Administrative and Collateral Agent or its designee as the secured party and
such Borrower or such Guarantor as debtor, as Administrative and Collateral
Agent may require, and including any other information with respect to such
Borrower or such Guarantor or otherwise required by part 5 of Article 9 of the
Uniform Commercial Code of such jurisdiction as Administrative and Collateral
Agent may determine or under the PPSA, together with any amendment and
continuations with respect thereto,

 

50



--------------------------------------------------------------------------------



 



which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Each Borrower and each Guarantor hereby ratifies and
approves all financing statements naming Administrative and Collateral Agent or
its designee as secured party and such Borrower or such Guarantor as debtor with
respect to the Collateral (and any amendments with respect to such financing
statements) filed by or on behalf of Administrative and Collateral Agent prior
to the date hereof and ratifies and confirms the authorization of Administrative
and Collateral Agent to file such financing statements (and amendments, if any).
Each Borrower and each Guarantor hereby authorizes Administrative and Collateral
Agent to adopt on behalf of such Borrower or such Guarantor any symbol required
for authenticating any electronic filing. In the event that the description of
the collateral in any financing statement naming Administrative and Collateral
Agent or its designee as the secured party and any Borrower or any Guarantor as
debtor includes assets and properties of such Borrower or such Guarantor that do
not at any time constitute Collateral, whether hereunder, under any of the other
Financing Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or such Guarantor to the
extent of the Collateral included in such description and it shall not render
the financing statement ineffective as to any of the Collateral or otherwise
affect the financing statement as it applies to any of the Collateral. In no
event shall any Borrower or any Guarantor at any time file, or permit or cause
to be filed, any correction statement or termination statement with respect to
any financing statement (or amendment or continuation with respect thereto)
naming Administrative and Collateral Agent or its designee as secured party and
any Borrower or any Guarantor as debtor. Upon request, Administrative and
Collateral Agent shall provide Administrative Borrower with copies of all
financing statements filed by Administrative and Collateral Agent hereunder.
(b) No Borrower or Guarantor has any chattel paper (whether tangible or
electronic) or instruments as of the date hereof in excess of $2,500,000 in any
one case or $5,000,000 in the aggregate, except as set forth on Schedule 5.2(b)
hereto. In the event that any Borrower or any Guarantor shall be entitled to or
shall receive any chattel paper or instruments in excess of $2,500,000 in any
one case or $5,000,000 in the aggregate or after the date hereof, or, if an
Event of Default shall then exist, if any Borrower or any Guarantor shall be
entitled to or shall receive chattel paper or instruments in any amount which
has not previously been delivered to Administrative and Collateral Agent,
Borrowers and Guarantors shall promptly notify Administrative and Collateral
Agent thereof in writing. Promptly upon the receipt thereof by or on behalf of
any Borrower or any Guarantor (including by any agent or representative), such
Borrower or such Guarantor shall deliver, or cause to be delivered to
Administrative and Collateral Agent, all such tangible chattel paper and
instruments, accompanied by such instruments of transfer or assignment duly
executed in blank as Administrative and Collateral Agent may from time to time
specify, in each case except as Administrative and Collateral Agent may
otherwise agree. At Administrative and Collateral Agent’s option, each Borrower
and each Guarantor shall, or Administrative and Collateral Agent may at any time
on behalf of any Borrower or any Guarantor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Administrative and Collateral Agent with the following legend
referring to chattel paper or instruments as applicable: “This [chattel paper]
[instrument] is subject to the security interest of Wachovia Bank, National
Association, as Administrative and Collateral Agent, and any sale, transfer,
assignment or encumbrance of this [chattel paper] [instrument] violates the
rights of such secured party.”

 

51



--------------------------------------------------------------------------------



 



(c) In the event that any Borrower or any Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
such Guarantor shall promptly notify Administrative and Collateral Agent thereof
in writing. Promptly upon Administrative and Collateral Agent’s request, such
Borrower or such Guarantor shall take, or cause to be taken, such actions as
Administrative and Collateral Agent may reasonably request to give
Administrative and Collateral Agent control of such electronic chattel paper
under Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.
(d) No Borrower or Guarantor has any deposit accounts as of the date hereof,
except as set forth in the Information Certificate. No Borrower or Guarantor
shall, directly or indirectly, after the date hereof open, establish or maintain
any deposit account unless each of the following conditions is satisfied:
(i) Administrative and Collateral Agent shall have received not less than five
(5) Business Days prior written notice of the opening or establishing of such
account which notice shall specify, in reasonable detail and specificity
acceptable to Administrative and Collateral, the name of the account, the owner
of the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Borrower or
such Guarantor is dealing and the purpose of the account, (ii) the bank where
such account is opened or maintained shall constitute an Eligible Transferee or
otherwise be reasonably acceptable to Administrative and Collateral Agent, and
(iii) on or before the opening of such deposit account, such Borrower or such
Guarantor shall, as Administrative and Collateral Agent may specify, either
(A) deliver to Administrative and Collateral Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Borrower or such Guarantor and the bank at which such deposit
account is opened and maintained or (B) arrange for Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Administrative and
Collateral Agent. The terms of this Section 5.2(d) shall not apply to deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Borrower’s or
any Guarantor’s or any of their respective Subsidiaries’ salaried employees.
(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.
(i) In the event that any Borrower or any Guarantor shall be entitled to or
shall at any time after the date hereof hold or acquire any certificated
securities that constitute Collateral, such Borrower or such Guarantor shall
promptly endorse, assign and deliver the same to Administrative and Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as Administrative and Collateral Agent may from time to time specify.
If any securities that constitute Collateral, now or hereafter acquired by such
Borrower or such Guarantor are uncertificated and are issued to such Borrower or
such Guarantor or its nominee directly by the issuer thereof, such Borrower or
such Guarantor shall immediately notify Administrative and Collateral Agent
thereof in writing and shall, as Administrative and Collateral Agent may
specify, either (A) cause the issuer to agree to comply with instructions from
Administrative and Collateral Agent as to such securities, without further
consent of any Borrower or any Guarantor or such nominee, or (B) arrange for
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, to become the registered owner of the
securities.

 

52



--------------------------------------------------------------------------------



 



(ii) No Borrower or Guarantor shall, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Administrative and Collateral Agent shall
have received not less than five (5) Business Days prior written notice of the
opening or establishing of such account which notice shall specify, in
reasonable detail and reasonably specificity acceptable to Administrative and
Collateral Agent, the name of the account, the owner of the account, the name
and address of the securities intermediary or commodity intermediary at which
such account is to be opened or established, the individual at such intermediary
with whom such Borrower or such Guarantor is dealing and the purpose of the
account, (B) the securities intermediary or commodity intermediary (as the case
may be) where such account is opened or maintained shall constitute an Eligible
Transferee or otherwise be reasonably acceptable to Administrative and
Collateral Agent, and (C) on or before the opening of such investment account,
securities account or other similar account with a securities intermediary or
commodity intermediary, such Borrower or such Guarantor shall, as Administrative
and Collateral Agent may specify, either (1) execute and deliver, and cause to
be executed and delivered to Administrative and Collateral Agent, an Investment
Property Control Agreement with respect thereto duly authorized, executed and
delivered by such Borrower or such Guarantor and such securities intermediary or
commodity intermediary or (2) arrange for Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, to become the entitlement holder with respect to such investment
property on terms and conditions acceptable to Administrative and Collateral
Agent.
(f) No Borrower or Guarantor is the beneficiary of or otherwise entitled to any
right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth on Schedule 5.2(f) hereto.
In the event that any Borrower or any Guarantor shall be entitled to or shall
receive any right to payment under any letter of credit, banker’s acceptance or
any similar instrument, whether as beneficiary thereof or otherwise after the
date hereof, such Borrower or such Guarantor shall promptly notify
Administrative and Collateral Agent thereof in writing. Such Borrower or such
Guarantor shall, if requested by Administrative and Collateral Agent, either
(i) deliver, or cause to be delivered to Administrative and Collateral Agent,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance reasonably satisfactory to
Administrative and Collateral Agent, consenting to the assignment of the
proceeds of the letter of credit by such Borrower or such Guarantor to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, and agreeing to make all payments
thereon directly to Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, or as
Administrative and Collateral Agent may otherwise direct or (ii) cause
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, to become, at Borrowers’ expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).

 

53



--------------------------------------------------------------------------------



 



(g) No Borrower or Guarantor has any commercial tort claims as of the date
hereof, except as set forth on Schedule 5.2(g) hereto. In the event that any
Borrower or any Guarantor shall at any time after the date hereof have any
commercial tort claims for an amount in excess of $3,500,000 in any one case or
in the aggregate, or, if an Event of Default exists and any Borrower or any
Guarantor has any commercial tort claims not previously reported to
Administrative and Collateral Agent, such Borrower or Guarantor shall promptly
notify Administrative and Collateral Agent thereof in writing, which notice
shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Borrower or
such Guarantor to Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, of a security
interest in such commercial tort claim (and the proceeds thereof). In the event
that such notice does not include such grant of a security interest, the sending
thereof by such Borrower or such Guarantor to Administrative and Collateral
Agent shall be deemed to constitute a grant of security interest therein to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers. Upon the sending of such notice, any
commercial tort claim described therein shall constitute part of the Collateral
and shall be deemed included therein. Without limiting the authorization of
Administrative and Collateral Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by such Borrower or such Guarantor of this
Agreement or any of the other Financing Agreements, Administrative and
Collateral Agent is hereby irrevocably authorized from time to time and at any
time to file such financing statements naming Administrative and Collateral
Agent or its designee as secured party and such Borrower or such Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Borrower and each
Guarantor shall promptly upon Administrative and Collateral Agent’s request,
execute and deliver, or cause to be executed and delivered, to Administrative
and Collateral Agent such other agreements, documents and instruments as
Administrative and Collateral Agent may reasonably require in connection with
such commercial tort claim.
(h) No Borrower or Guarantor has any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate. In the event that
any goods, documents of title or other Collateral of any Borrower or any
Guarantor are at any time after the date hereof in the custody, control or
possession of any other person not referred to in an Information Certificate or
otherwise disclosed to Administrative and Collateral Agent in writing pursuant
to the terms of this Agreement, such Borrower or such Guarantor shall promptly
notify Administrative and Collateral Agent thereof in writing. During the
existence of an Event of Default, promptly upon Administrative and Collateral
Agent’s request, such Borrower and such Guarantor shall deliver to
Administrative and Collateral Agent a Collateral Access Agreement duly
authorized, executed and delivered by such person and such Borrower or such
Guarantor, and with respect to any Inventory on consignment with any Person, if
requested by Administrative and Collateral Agent, such Borrower or such
Guarantor shall take all actions reasonably requested by Administrative and
Collateral Agent to protect such Borrower’s or such Guarantor’s and
Administrative and Collateral Agent’s interests in such Inventory, including
filing UCC-1 or PPSA Financing Statements as to such consignment (with such
UCC-1 or PPSA Financing Statements listing Administrative and Collateral Agent
as the assignee) and sending notices of such consignment to such consignee’s
creditors.

 

54



--------------------------------------------------------------------------------



 



(i) Each Borrower and each Guarantor shall take any other actions reasonably
requested by Administrative and Collateral Agent from time to time to cause the
attachment, perfection and first priority of, and the ability of Administrative
and Collateral Agent and the Lenders to enforce, the security interests of
Administrative and Collateral Agent in any and all of the Collateral, including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, PPSA or
other applicable law, to the extent, if any, that any Borrower’s or any
Guarantor’s signature thereon is required therefor, (ii) causing Administrative
and Collateral Agent’s name, for itself and in its capacity as agent for
Lenders, to be noted as secured party on any certificate of title for a titled
good if such notation is a condition to attachment, perfection or priority of,
or ability of Administrative and Collateral Agent to enforce, the security
interest of Administrative and Collateral Agent and the Lenders in such
Collateral, (iii) complying with any provision of any statute, regulation or
treaty of the United States or Canada as to any Collateral if compliance with
such provision is a condition to attachment, perfection or priority of, or
ability of Administrative and Collateral Agent and the Lenders to enforce, the
security interests of Administrative and Collateral Agent and the Lenders in
such Collateral, and (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC, PPSA or by other
law, as applicable in any relevant jurisdiction.
SECTION 6. COLLECTION AND ADMINISTRATION
6.1 Borrowers’ Loan Accounts. Administrative and Collateral Agent shall maintain
one or more loan accounts on its books in which shall be recorded (a) all Loans,
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or any Guarantor and (c) all other appropriate debits and credits
as provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in such loan accounts shall be made in accordance with
Administrative and Collateral Agent’s customary practices as in effect from time
to time.
6.2 Statements. Administrative and Collateral Agent shall render to
Administrative Borrower each month a statement setting forth the balance in
Borrowers’ loan account maintained by Administrative and Collateral Agent for
Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Administrative and Collateral Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and Guarantors and conclusively binding upon Borrowers and Guarantors
as an account stated except to the extent that Administrative and Collateral
Agent receives a written notice from Administrative Borrower of any specific
exceptions of Administrative Borrower thereto within thirty (30) days after the
date such statement has been mailed by Administrative and Collateral Agent.
Until such time as Administrative and Collateral Agent shall have rendered to
Administrative Borrower a written statement as provided above, the balance in
any Borrower’s loan account shall be presumptive evidence of the amounts due and
owing to Agents and Lenders by Borrowers and Guarantors.

 

55



--------------------------------------------------------------------------------



 



6.3 Collection of Accounts.
(a) Borrowers shall establish and maintain, at its expense, blocked accounts or
lockboxes and related blocked accounts (in either case, “Blocked Accounts”), as
Administrative and Collateral Agent may specify, with such banks as are
reasonably acceptable to Administrative and Collateral Agent into which
Borrowers shall promptly deposit and direct their respective account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Administrative and Collateral Agent, a
Deposit Account Control Agreement duly authorized, executed and delivered by
each bank where a Blocked Account is maintained as provided in Section 5.2
hereof or at any time and from time to time Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, may become bank’s customer with respect to the Blocked Accounts and
promptly upon Administrative and Collateral Agent’s request, Borrowers shall
execute and deliver such agreements or documents as Administrative and
Collateral Agent may require in connection therewith. Notwithstanding anything
to the contrary contained herein or in any Deposit Account Control Agreement
relating to a Blocked Account, Administrative and Collateral Agent shall not
issue to any bank at which a Blocked Account is maintained a notice of sole
control or other such instruction providing that the funds in such deposit
accounts are to be automatically on each Business Day be remitted directly to
the Payment Account and that Borrowers are not permitted to access or otherwise
direct such funds unless either (i) an Event of Default or a Default with
respect to non-payment of the Obligations has occurred or (ii) Excess
Availability is less than $40,000,000; provided, that, if either (x) such Event
of Default is subsequently waived in accordance with the terms of this Agreement
or such Default did not mature into an Event of Default or (y) Modified Adjusted
Excess Availability is greater than $40,000,000 at all times thereafter for a
period of 60 consecutive days and no Event of Default or Default with respect to
non-payment of the Obligations has occurred, Administrative and Collateral Agent
shall promptly rescind such notice of sole control or other such instructions
(any such period during which the Blocked Accounts are subject to the sole
control of Administrative and Collateral Agent and Borrowers are not permitted
to access the Blocked Accounts is referred to herein is a “Blocked Account
Activation Period”). Unless a Blocked Account Activation Period shall exist,
Borrowers shall be permitted to access and direct the transfer of funds in the
Blocked Accounts. Each Borrower and each Guarantor agrees that, during any
Blocked Account Activation Period, all payments made to such Blocked Accounts or
other funds received and collected by Administrative and Collateral Agent or any
Lender, whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Administrative and
Collateral Agent and Lenders in respect of the Obligations and therefore shall
constitute the property of Administrative and Collateral Agent and Lenders to
the extent of the then outstanding Obligations.

 

56



--------------------------------------------------------------------------------



 



(b) For purposes of calculating the amount of the Loans available to Borrowers,
payments will be applied (conditional upon final collection) to the Obligations
on the Business Day of receipt by Administrative and Collateral Agent of
immediately available funds in the Payment Account provided such payments and
notice thereof are received in accordance with Administrative and Collateral
Agent’s usual and customary practices as in effect from time to time and within
sufficient time to credit Borrowers’ loan accounts on such day, and if not, then
on the next Business Day. For the purposes of calculating interest on the
Obligations, during any Blocked Account Activation Period, such payments or
other funds received from the Blocked Account will be applied (conditional upon
final collection) to the Obligations on the date of receipt of immediately
available funds by Administrative and Collateral Agent in the Payment Account
provided such payments or other funds and notice thereof are received in
accordance with Administrative and Collateral Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrowers’ loan accounts on such day, and if not, then on the next Business Day.
(c) If, during any Blocked Account Activation Period, any Borrower or any
Guarantor receives possession of or otherwise has control of any monies, checks,
notes, drafts or any other payment relating to and/or proceeds of Accounts or
other Collateral, such Person shall hold such items as trustee for
Administrative and Collateral Agent and Lenders and shall immediately upon
receipt thereof, deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to
Administrative and Collateral Agent. In no event shall the same be commingled
with any Borrower’s or any Guarantor’s own funds during any Blocked Account
Activation Period. Borrowers agree to reimburse Administrative and Collateral
Agent and the Lenders on demand for any amounts owed or paid to any bank or
other financial institution at which a Blocked Account, other deposit account or
investment account is established or any other bank, financial institution or
other Person involved in the transfer of funds to or from the Blocked Accounts,
any other deposit account or any investment account arising out of
Administrative and Collateral Agent’s or any Lender’s payments to or
indemnification of such bank, financial institution or other Person. The
obligation of Borrowers to reimburse Administrative and Collateral Agent and
Lenders for such amounts pursuant to this Section 6.3 shall survive the
termination or non-renewal of this Agreement.
6.4 Payments.
(a) Borrowers shall pay all Obligations when due. Payments on Obligations shall
be made by Borrowers remitting funds to the Payment Account or, at any time when
a Blocked Account Activation Period exists, by payments and proceeds of
Collateral being directly remitted to the Payment Account as provided in
Section 6.3 or such other place within the United States of America as
Administrative and Collateral Agent may designate from time to time.
Administrative and Collateral Agent shall apply payments received or collected
from Borrowers or Guarantors or for the account of Borrowers or Guarantors
(including the monetary proceeds of collections or of realization upon any
Collateral) to the specific Obligation designated by such Borrower or such
Guarantor in connection with such payment so long as no Event of Default exists,
and otherwise all such payments shall be applied as follows:
(i) So long as no Event of Default shall then exist or result from the
application of such payment:
(A) first, to pay in full all indemnities or expense reimbursements then due to
Administrative and Collateral Agent from Borrowers and Guarantors (other than
fees);

 

57



--------------------------------------------------------------------------------



 



(B) second, ratably to pay in full indemnities or expense reimbursements then
due to any other Agent or Lenders from Borrowers and Guarantors (other than
fees);
(C) third, ratably to pay in full all fees payable by Borrowers under the
Financing Agreements then due;
(D) fourth, ratably to pay in full interest due in respect of the Loans;
(E) fifth, to pay or prepay principal in respect of Special Agent Advances;
(F) sixth, to pay principal in respect of the Revolving Loans then outstanding
(whether or not then due) until paid in full, and then to pay principal in
respect of the Term Loan then outstanding (whether or not then due) until paid
in full;
(G) seventh, to cash collateralize any outstanding Letter of Credit
Accommodations if required under the terms of this Agreement;
(H) eighth, to pay any Obligations due in respect of the Bank Products; and
(I) ninth, to pay any other Obligations then due, in such order and manner as
Administrative and Collateral Agent determines; or
(ii) If an Event of Default shall then exist or will result from the application
of such payment:
(A) first, to pay in full the expenses of Administrative and Collateral Agent
for the collection and enforcement of the Obligations and for the protection,
preservation or sale, disposition or other realization upon the Collateral,
including all expenses, liabilities and advances (including Special Agent
Advances) incurred or made by or on behalf of Administrative and Collateral
Agent, in connection therewith (including reasonable attorneys’ fees and legal
expenses and other expenses of Administrative and Collateral Agent);
(B) second, to pay all Obligations, other than any Obligations related to the
Bank Products, until paid in full, in cash or other immediately available funds,
in such order and manner as Administrative and Collateral Agent shall elect in
its discretion (including cash collateral for any outstanding Letter of Credit
Accommodations in accordance with the terms of this Agreement);

 

58



--------------------------------------------------------------------------------



 



(C) third, to pay all Obligations related to the Bank Products, or provide cash
collateral therefor up to the amount of the Bank Products Reserve,
(D) fourth, to pay all remaining Obligations related to the Bank Products, and
(E) fifth, ratably to pay in full all other Obligations.
(b) Notwithstanding anything to the contrary contained in this Agreement:
(i) should any payment or distribution on security or instrument or proceeds
thereof be received by a Lender other than in accordance with this Section 6.4,
such Lender shall receive and hold the same in trust, for the benefit of
Administrative and Collateral Agent, the Lenders and the Bank Product Providers,
and shall forthwith deliver the same to Administrative and Collateral Agent
(together with any endorsement or assignment of such Lender where necessary),
for application by Administrative and Collateral Agent to the Obligations in
accordance with the terms of this Section 6.4;
(ii) unless so directed by a Borrower, Administrative and Collateral Agent shall
not apply any payments which it receives to any Revolving Loans that are
Eurodollar Rate Loans except on the expiration date of the Interest Period
applicable to any such Revolving Loans that are Eurodollar Rate Loans and if
payments are received or collected from any Borrower that otherwise would be
applied to Eurodollar Rate Loans, provided no Event of Default or Blocked
Account Activation Period exists, Administrative Borrower may instruct
Administrative and Collateral Agent to remit such funds to such Borrower,
otherwise, such payments shall be held by Administrative and Collateral Agent
and shall bear interest at the Federal Funds Rate per annum commencing on the
second Business Day following the date such payments are received or collected
from such Borrower and continuing through the date such payments are applied to
the Obligations, which shall be upon the expiration of the first Interest Period
after receipt or collection of such payments, to the extent of the principal
amount of the applicable Eurodollar Rate Loan or otherwise, in Administrative
and Collateral Agent’s sole discretion, remitted to such Borrower; and
(iii) to the extent Borrowers use any proceeds of the Loans to acquire rights in
or the use of any Collateral or to repay any Indebtedness used to acquire rights
in or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans that were not used
for such purposes and second to the Obligations arising from Loans the proceeds
of which were used to acquire rights in or the use of any Collateral in the
chronological order in which Borrowers acquired such rights or use.

 

59



--------------------------------------------------------------------------------



 



(c) At Administrative and Collateral Agent’s option, all principal, interest,
fees, costs, expenses and other charges provided for in this Agreement or the
other Financing Agreements may be charged directly to the loan accounts of
Borrowers and Guarantors. Borrowers and Guarantors shall make all payments to
Administrative and Collateral Agent and the Lenders on the Obligations free and
clear of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes (subject to the limitations provided for in
Section 6.5 hereof), levies, imposts, fees, deductions, withholding,
restrictions or conditions of any kind. If after receipt of any payment of, or
proceeds of Collateral applied to the payment of, any of the Obligations,
Administrative and Collateral Agent or any Lender is required to surrender or
return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Person.
Borrowers and Guarantors shall be liable to pay to Administrative and Collateral
Agent and Lenders, and each does hereby indemnify and hold Administrative and
Collateral Agent and each Lender harmless for the amount of any payments or
proceeds surrendered or returned, to the extent such payments were required to
be made under the terms of this Agreement. This Section 6.4 shall remain
effective notwithstanding any contrary action which may be taken by
Administrative and Collateral Agent or any Lender in reliance upon such payment
or proceeds. This Section 6.4 shall survive the payment of the Obligations and
the termination or non-renewal of this Agreement.
(d) Except as otherwise provided with respect to Defaulting Lenders, aggregate
principal payments and interest payments shall be apportioned ratably among the
Lenders (according to their applicable Pro Rata Shares) and payments of the fees
(other than fees designated for Administrative and Collateral Agent’s sole and
separate account and fees otherwise payable in accordance with the Fee Letter)
shall, as applicable, be apportioned ratably among the Lenders.
6.5 Taxes.
(a) Any and all payments by or on behalf of any Borrower or any Guarantor
hereunder and under any other Financing Agreement shall be made in accordance
with Section 6.4 and free and clear of and without deduction or withholding for
or on account of any and all Taxes, excluding: (i) income taxes imposed on the
net income of any Lender (or any transferee or assignee of such Lender,
including any Participant, any such transferee or assignee being referred to as
a “Transferee”), (ii) franchise or similar taxes imposed on or determined by
reference to the net income of any Lender (or Transferee or Participant), in
each case by the United States of America or by the jurisdiction under the laws
of which such Lender (or Transferee or Participant) (A) is organized or any
political subdivision thereof or (B) has its applicable lending office located
and (iii) to the extent that such tax results from a change in the circumstances
of the Lender (or any Transferee or Participant), including a change in the
residence, place of organization, or principal place of business of the Lender
(or any Transferee or Participant), or change in the branch or lending office of
the Lender (or Transferee or Participant) (collectively, “Excluded Taxes”). In
addition, Borrowers and Guarantors agree to pay to the relevant Governmental
Authority, in accordance with applicable law, any Other Taxes.
(b) If any Borrower or any Guarantor shall be required by law to deduct or
withhold in respect of any Taxes or Other Taxes from or in respect of any sum
payable hereunder to any Agent or any Lender, then:
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender (or
Administrative and Collateral Agent on behalf of such Lender) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made;

 

60



--------------------------------------------------------------------------------



 



(ii) such Borrower or such Guarantor shall make such deductions and
withholdings; and
(iii) such Borrower or such Guarantor shall pay the full amount deducted or
withheld to the relevant taxing authority or other authority in accordance with
applicable law.
(c) Within thirty (30) days after the date of any payment by any Borrower or any
Guarantor of Taxes or Other Taxes, such Person shall furnish to Administrative
and Collateral Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to
Administrative and Collateral Agent.
(d) Each Borrower and each Guarantor will indemnify Administrative and
Collateral Agent and each Lender (or Transferee) for the full amount of Taxes
and Other Taxes paid by Administrative and Collateral Agent or such Lender (or
Transferee, as the case may be). If Administrative and Collateral Agent or such
Lender (or Transferee) receives a refund in respect of any Taxes or Other Taxes
for which Lender (or Transferee) has received payment from any Borrower or any
Guarantor hereunder, so long as no Default or Event of Default shall exist or
have occurred and be continuing, Administrative and Collateral Agent or such
Lender (as the case may be) shall credit to the loan account of Borrowers the
amount of such refund plus any interest received (but only to the extent of
indemnity payments made, or additional amounts paid, by any Borrower or any
Guarantor under this Section 6.5 with respect to the Taxes or Other Taxes giving
rise to such refund). If a Lender (or any Transferee) claims a tax credit in
respect of any Taxes for which it has been indemnified by any Borrower or any
Guarantor pursuant to this Section 6.5, such Lender will apply the amount of the
actual dollar benefit received by such Lender as a result thereof, as reasonably
calculated by Lender and net of all expenses related thereto, to the Loans. If
Taxes or Other Taxes were not correctly or legally asserted, Administrative and
Collateral Agent or such Lender shall, upon Administrative Borrower’s request
and at Borrowers’ expense, provide such documents to Borrowers as Administrative
Borrower may reasonably request, to enable Borrowers to contest such Taxes or
Other Taxes pursuant to appropriate proceedings then available to Borrowers (so
long as providing such documents shall not, in the good faith determination of
Administrative and Collateral Agent, have a reasonable likelihood of resulting
in any liability of Administrative and Collateral Agent or any Lender).
(e) In the event any Lender or Transferee is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) such Non-U.S. Lender shall deliver to
Adminsitrative Borrower two (2) accurate, complete and signed copies of
(i) either United States Internal Revenue Service Form W-8ECI or successor form
or Form W-8BEN or successor form, or (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or

 

61



--------------------------------------------------------------------------------



 



any subsequent versions thereof or successors thereto (and, if such Non-U.S.
Lender delivers a Form W-8BEN, a certificate representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a ten
(10%) percent shareholder (within the meaning of Section 881(c)(3)(B) of the
Code) of any Borrower or any Guarantor and is not a controlled foreign
corporation described in Section 881(c)(3)(C) of the Code), properly completed
and duly executed by such Non-U.S. Lender claiming complete exemption from U.S.
Federal withholding tax on payments by any Borrower or any Guarantor under this
Agreement and the other Financing Agreements. Such forms shall be delivered by
any Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of a Transferee that is a Participant, on or before the date
such Participant becomes a Transferee hereunder) and on or before the date, if
any, such Non-U.S. Lender changes its applicable lending office by designating a
different lending office (a “New Lending Office”). In addition, a Non-U.S.
Lender shall promptly deliver such new forms as are required by the Code or the
regulations issued thereunder to claim exemption from, or reduction in the rate
of, U.S. Federal withholding tax upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Notwithstanding any other
provision of this Section 6.5(e), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 6.5(e) that such Non-U.S. Lender is
not legally able to deliver. Each Lender (or Transferee) that is a “United
States person,” as that term is defined under Section 7701(a)(30) of the Code,
other than a Lender (or Transferee) that may be treated as an exempt recipient
based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii), agrees that it will, no later than the
date it becomes a party to this Agreement, deliver to Administrative Borrower
and Administrative and Collateral Agent two (2) accurate, complete and signed
copies of United States Internal Revenue Service Form W-9 or successor form
stating that it is entitled to an exemption from United States backup
withholding tax. Notwithstanding the foregoing, any failure by any Lender to
deliver any tax form set forth above shall not excuse or otherwise affect any
Borrower’s or any Guarantor’s performance of its obligations under this
Agreement except as set forth in Section 6.5(f)(ii) below.
(f) Borrowers and Guarantors shall not be required to indemnify any Lender or to
pay any additional amounts to any Lender, in respect of United States Federal
withholding tax pursuant to subsections (a) or (d) above to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax was applicable on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee, on the date such Person
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to a Loan; provided, that, this subsection (f) shall not apply (A) to
any Transferee or New Lending Office that becomes a Transferee or New Lending
Office as a result of an assignment, participation, transfer or designation made
at the request of any Borrower or any Guarantor and (B) to the extent the
indemnity payment or additional amounts any Transferee, acting through a New
Lending Office, would be entitled to receive (without regard to this subsection
(f)) do not exceed the indemnity payment or additional amounts that the person
making the assignment, participation or transfer to such Transferee making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Lender to comply with the provisions of subsection (e) above.

 

62



--------------------------------------------------------------------------------



 



6.6 Authorization to Make Loans. Administrative and Collateral Agent and each
Lender is authorized to provide Loans based upon telephonic or other
instructions received from anyone purporting to be an officer of any Borrower or
other authorized person or, at the discretion of Administrative and Collateral
Agent or any Lender, if such Loans are necessary to satisfy any Obligations. All
requests for Loans hereunder shall specify the date on which the requested Loan
is to be made (or in the case of Letter of Credit Accommodations, established),
which day shall be a Business Day, and the amount of the requested Loan.
Requests received after 12:00 noon New York time on any day shall be deemed to
have been made as of the opening of business on the immediately following
Business Day. Subject to all applicable provisions of the Agreement regarding
the conditions to providing Loans, requests for Loans received prior to 12:00
noon New York time on a Business Day shall be made by the close of business on
such Business Day. All Loans under this Agreement shall be conclusively presumed
to have been made to, and at the request of and for the benefit of, Borrowers
when deposited to the credit of any Borrower or otherwise disbursed or
established in accordance with the instructions of any Borrower or in accordance
with the terms and conditions of this Agreement.
6.7 Use of Proceeds. All Loans made or provided by or on behalf of Lenders to
Borrowers pursuant to the provisions hereof shall be used by Borrowers only for
general operating, working capital and other proper corporate purposes of
Borrowers not otherwise prohibited by the terms hereof. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.
6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Revolving Loans shall be made among
the Revolving Loan Lenders based on their respective Pro Rate Shares thereof,
and the making of Term Loans shall be made among the Revolving Loan Lenders
based on their respective Pro Rate Shares thereof; and (b) each payment on
account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly.
6.9 Sharing of Payments, Etc.
(a) Each Borrower and each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim any Agent or
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agents and Lenders, to the provisions of Section 6.9(b)
hereof), to offset balances held by it for the account of such Borrower or such
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or such Guarantor), in
which case it shall promptly notify Administrative Borrower and Administrative
and Collateral Agent thereof; provided, that, such Lender’s failure to give such
notice shall not affect the validity thereof.

 

63



--------------------------------------------------------------------------------



 



(b) If any Lender (including Administrative and Collateral Agent) shall obtain
from any Borrower or any Guarantor payment of any principal of or interest on
any Loan owing to it or payment of any other amount under this Agreement or any
other Financing Agreement through the exercise (in accordance with the terms
hereof) of any right of setoff, banker’s lien or counterclaim or similar right
or otherwise (other than from Administrative and Collateral Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or any
Guarantor to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Administrative and Collateral Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders. To such end all Lenders shall
make appropriate adjustments among themselves (by the resale of participation
sold or otherwise) if such payment is rescinded or must otherwise be restored.
(c) Each Borrower and each Guarantor agrees that any Lender so purchasing a
participation pursuant to subsection (b) above (or direct interest) may
exercise, in a manner consistent with this Section, all rights of setoff,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.
(d) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Borrower or any Guarantor. If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section applies, such Lender shall, to the extent
practicable, assign such rights to Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers,
and, in any event, exercise its rights in respect of such secured claim in a
manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.
6.10 Settlement Procedures.
(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Administrative and Collateral Agent and
Lenders, Administrative and Collateral Agent may, subject to the terms of this
Section, make available, on behalf of Lenders, the full amount of the Loans
requested or charged to any Borrower’s loan account or otherwise to be advanced
by Lenders pursuant to the terms hereof, without any requirement of prior notice
to Lenders of the proposed Loans.

 

64



--------------------------------------------------------------------------------



 



(b) With respect to all Revolving Loans made by Administrative and Collateral
Agent on behalf of Revolving Loan Lenders as provided in this Section, the
amount of each Revolving Loan Lender’s Pro Rata Share of the outstanding
Revolving Loans shall be computed weekly, and shall be adjusted upward or
downward on the basis of the amount of the outstanding Revolving Loans as of
5:00 p.m. New York time on the Business Day immediately preceding the date of
each settlement computation; provided, that, Administrative and Collateral Agent
retains the absolute right at any time or from time to time to make the above
described adjustments at intervals more frequent than weekly, but in no event
more than twice in any week. Administrative and Collateral Agent shall deliver
to each of the Revolving Loan Lenders after the end of each week, or at such
lesser period or periods as Administrative and Collateral Agent shall determine,
a summary statement of the amount of outstanding Revolving Loans for such period
(such week or lesser period or periods being hereinafter referred to as a
“Settlement Period”). If the summary statement is sent by Administrative and
Collateral Agent and received by a Revolving Loan Lender prior to 2:00 p.m. New
York time, then such Revolving Loan Lender shall make the settlement transfer
described in this Section by no later than 2:00 p.m. New York time on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Revolving
Loans is more than such Lender’s Pro Rata Share of the outstanding Revolving
Loans as of the end of the previous Settlement Period, then such Lender shall
forthwith (but in no event later than the time set forth in the preceding
sentence) transfer to Administrative and Collateral Agent by wire transfer in
immediately available funds the amount of the increase. Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Revolving Loans for the previous Settlement Period, Administrative
and Collateral Agent shall forthwith transfer to such Lender by wire transfer in
immediately available funds the amount of the decrease. The obligation of each
of the Revolving Loan Lenders to transfer such funds and effect such settlement
shall be irrevocable and unconditional and without recourse to or warranty by
Administrative and Collateral Agent. Each of Administrative and Collateral Agent
and Revolving Loan Lenders agrees to mark its books and records at the end of
each Settlement Period to show at all times the dollar amount of its Pro Rate
Share of the outstanding Revolving Loans and Letter of Credit Accommodations.
Each Revolving Loan Lender shall only be entitled to receive interest on its Pro
Rata Share of the Loans to the extent such Loans have been funded by such
Lender. Because the Administrative and Collateral Agent on behalf of Revolving
Loan Lenders may be advancing and/or may be repaid Revolving Loans prior to the
time when Lenders will actually advance and/or be repaid such Revolving Loans,
interest with respect to Revolving Loans shall be allocated by Administrative
and Collateral Agent in accordance with the amount of Revolving Loans actually
advanced by and repaid to each Revolving Loan Lender and the Administrative and
Collateral Agent and shall accrue from and including the date such Revolving
Loans are so advanced to but excluding the date such Revolving Loans are either
repaid by Borrowers or actually settled with the applicable Lender as described
in this Section.
(c) To the extent that Administrative and Collateral Agent has made any such
amounts available and the settlement described above shall not yet have
occurred, upon repayment of any Loans by Borrowers, Administrative and
Collateral Agent may apply such amounts repaid directly to any amounts made
available by any Administrative and Collateral Agent pursuant to this Section.
In lieu of weekly or more frequent settlements, Administrative and Collateral
Agent may at any time require each Lender to provide Administrative and
Collateral Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Administrative and Collateral Agent’s disbursement
of such Loan to Borrowers. In such event, all Loans under this Agreement shall
be made by the Lenders simultaneously and proportionately to their Pro Rata
Shares. No Lender shall be responsible for any default by any other Lender in
the other Lender’s obligation to make a Loan requested hereunder nor shall the
Revolving Loan Commitment of any Revolving Loan Lender be increased or decreased
as a result of the default by any other Lender in the other Lender’s obligation
to make a Loan hereunder.

 

65



--------------------------------------------------------------------------------



 



(d) If Administrative and Collateral Agent is not funding a particular Loan to
Borrowers pursuant to this Section on any day, Administrative and Collateral
Agent may assume that each Lender will make available to Administrative and
Collateral Agent such Lender’s Pro Rata Share of the Revolving Loan requested or
otherwise made on such day and Administrative and Collateral Agent may, in its
discretion, but shall not be obligated to, cause a corresponding amount to be
made available to Borrowers on such day. If Administrative and Collateral Agent
makes such corresponding amount available to Borrowers and such corresponding
amount is not in fact made available to Administrative and Collateral Agent by
such Lender, Administrative and Collateral Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
thereon for each day from the date such payment was due until the date such
amount is paid to Administrative and Collateral Agent at the interest rate
provided for in Section 3.1 hereof. During the period in which such Lender has
not paid such corresponding amount to Administrative and Collateral Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Administrative and
Collateral Agent to Borrowers shall, for all purposes hereof, be a Loan made by
Administrative and Collateral Agent for its own account. Upon any such failure
by a Lender to pay Administrative and Collateral Agent, Administrative and
Collateral Agent shall promptly thereafter notify Administrative Borrower of
such failure and Borrowers shall immediately pay such corresponding amount to
Administrative and Collateral Agent for its own account. A Lender who fails to
pay Administrative and Collateral Agent its Pro Rata Share of any Loans made
available by the Administrative and Collateral Agent on such Lender’s behalf, or
any Lender who fails to pay any other amount owing to Administrative and
Collateral Agent, is a “Defaulting Lender”. Administrative and Collateral Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
or on behalf of any Borrower or any Guarantor to Administrative and Collateral
Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by Administrative and
Collateral Agent. Administrative and Collateral Agent may hold and, in its
discretion, re-lend to Borrowers the amount of all such payments received or
retained by it for the account of such Defaulting Lender. For purposes of voting
or consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a Lender and such Defaulting Lender’s Revolving Loan Commitment
shall be deemed to be zero (0). This Section shall remain effective with respect
to a Defaulting Lender until such default is cured. The operation of this
Section shall not be construed to increase or otherwise affect the Revolving
Loan Commitment of any Lender, or relieve or excuse the performance by any
Borrower or any Guarantor of their duties and obligations hereunder.
(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Administrative and Collateral
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Revolving Loan Commitment hereunder or to prejudice
any rights that any Borrower may have against any Lender as a result of any
default by any Lender hereunder in fulfilling its Revolving Loan Commitment.

 

66



--------------------------------------------------------------------------------



 



6.11 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
6.12 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.
(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letter of Credit Accommodations pursuant to this Agreement and the other
Financing Agreements from Administrative and Collateral Agent or any Lender in
the name or on behalf of such Borrower. Administrative and Collateral Agent and
Lenders may disburse the Loans to such bank account of Administrative Borrower
or a Borrower or otherwise make such Loans to a Borrower and provide such Letter
of Credit Accommodations to a Borrower as Administrative Borrower may designate
or direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the contrary contained herein, Administrative and Collateral Agent
may at any time and from time to time require that Loans to or for the account
of any Borrower be disbursed directly to an operating account of such Borrower.
(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.12.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of a Borrower, or the
issuance of any Letter of Credit Accommodations for a Borrower hereunder, shall
be paid to or for the account of such Borrower.
(c) Each Borrower and each Guarantor hereby irrevocably appoints and constitutes
Administrative Borrower as its agent to receive statements on account and all
other notices from Administrative and Collateral Agent and Lenders with respect
to the Obligations or otherwise under or in connection with this Agreement and
the other Financing Agreements.
(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or such
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or such Guarantor to the same extent as if made directly by such
Borrower or such Guarantor.
(e) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Administrative and Collateral Agent.

 

67



--------------------------------------------------------------------------------



 



SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS
7.1 Collateral Reporting.
(a) Borrowers shall provide Administrative and Collateral Agent with the
following documents in a form satisfactory to Administrative and Collateral
Agent:
(i) on a monthly basis, a schedule of sales made, credits issued and cash
received;
(ii) as soon as possible after the end of each month (but in any event within
ten (10) days after the end thereof), on a monthly basis, (A) perpetual
inventory reports, (B) inventory reports by location and category (including
identifying Inventory at locations owned and operated by third parties,
inventory held by any Borrower or any Guarantor on consignment and Inventory of
any Borrower or any Guarantor held by third Persons on consignment), (C) agings
of accounts payable (and including information indicating the status of payments
to owners and lessors of the leased premises of any Borrower or any Guarantor)
and (D) agings of accounts receivable (together with a reconciliation to the
previous month’s aging and general ledger);
(iii) weekly, a detailed calculation of the Borrowing Base; provided, however,
if at any time Excess Availability is less then $70,000,000 and until such time
as Excess Availability has thereafter been $70,000,000 or more for 5 consecutive
Business Days, Borrowers shall provide Administrative and Collateral Agent with
a detailed calculation of the Borrowing Base on a daily basis.
(iv) upon Administrative and Collateral Agent’s reasonable request, (A) copies
of customer statements, purchase orders, sales invoices and credit memos,
remittance advices and reports, and copies of deposit slips and bank statements,
(B) copies of shipping and delivery documents and (C) copies of purchase orders,
invoices and delivery documents for Inventory and Equipment acquired by any
Borrower or any Guarantor; and
(v) such additional, interim or other reports, schedules and calculations (and
backup documentation therefor) with regard to the Collateral as Administrative
and Collateral Agent may reasonably request from time to time.
(b) If any Borrower’s or any Guarantor’s records or reports of the Collateral
are prepared or maintained by an accounting service, contractor, shipper or
other agent, such Borrower and such Guarantor hereby irrevocably authorizes such
service, contractor, shipper or agent to deliver such records, reports, and
related documents to Administrative and Collateral Agent as it may reasonably
request and, at any time an Event of Default exists, to follow Administrative
and Collateral Agent’s instructions with respect to further services at such
time.

 

68



--------------------------------------------------------------------------------



 



7.2 Accounts Covenants.
(a) Borrowers shall notify Administrative and Collateral Agent promptly of:
(i) any material delay in any Borrower’s performance of any of its material
obligations to any account debtor or the assertion of any claims, offsets,
defenses or counterclaims by any account debtor, or any disputes with account
debtors, or any settlement, adjustment or compromise thereof in excess of
$1,500,000 in any one case or $2,500,000 in the aggregate at any one time;
(ii) all material adverse information relating to the financial condition of any
account debtor known to any Borrower or any Guarantor; and (iii) any event or
circumstance which, to any Borrower’s or any Guarantor’s knowledge would cause
Administrative and Collateral Agent to consider any then existing Accounts
reported as part of the Borrowing Base as no longer constituting Eligible
Accounts. No credit, discount, allowance or extension or agreement for any of
the foregoing shall be granted by any Borrower or any Guarantor to any account
debtor without Administrative and Collateral Agent’s consent, except as
generally consistent with the past practices of the Purchased Business or as set
forth in the schedules delivered to Administrative and Collateral Agent pursuant
to Section 7.1(a) above. So long as no Event of Default exists or has occurred
and is continuing, Borrowers and Guarantors shall have the exclusive right to
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor. At any time that an Event of Default exists, Administrative and
Collateral Agent shall, at its option, notify Administrative Borrower that it
intends to, and thereafter shall, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Administrative and Collateral Agent or schedule thereof delivered to
Administrative and Collateral Agent shall be true and complete, (ii) no payments
shall be made thereon except payments immediately deposited or remitted to a
Collection Account or otherwise delivered to Administrative and Collateral Agent
pursuant to the terms of this Agreement, (iii) in the case of Eligible Accounts
there shall be no setoffs, deductions, contras, defenses, counterclaims or
disputes existing or asserted with respect thereto except those generally
consistent with the past practices of the Purchased Business or as reported to
Administrative and Collateral Agent in accordance with the terms of this
Agreement, and (iv) none of the transactions giving rise thereto will violate
any applicable foreign, Federal, State, Provincial or local laws or regulations,
all documentation relating thereto will be legally sufficient under such laws
and regulations and all such documentation will be legally enforceable in
accordance with its terms, except as enforceability thereof may be limited by
insolvency laws affecting the rights of creditors generally.
(c) Administrative and Collateral Agent shall have the right at any time or
times (but, so long as no Default or Event of Default shall exist, subject to
reasonable intervals consistent with Administrative and Collateral Agent’s
customary practices), in the name of a nominee of Administrative and Collateral
Agent, or if Administrative and Collateral Agent shall otherwise determine that
it is necessary or desirable to do so, then in the name of Administrative and
Collateral Agent, to verify the validity, amount or any other matter relating to
any Account or other Collateral, by mail, telephone, facsimile transmission or
otherwise.

 

69



--------------------------------------------------------------------------------



 



7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
each Guarantor shall at all times maintain inventory records reasonably
satisfactory to Administrative and Collateral Agent, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory, such Borrower’s or such Guarantor’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers and Guarantors shall
conduct a physical count of the Inventory at least once each year (which may be
done by way of a cycle count), but at any time or times as Administrative and
Collateral Agent may reasonably request during the existence of an Event of
Default, and promptly following such physical inventory shall supply
Administrative and Collateral Agent with a report in the form and with such
specificity as may be reasonably satisfactory to Administrative and Collateral
Agent concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Administrative and Collateral Agent, except for
sales of Inventory in the ordinary course of its business and except to move
Inventory directly from one location set forth or permitted herein to another
such location and except for Inventory shipped from the manufacturer thereof to
such Borrower or such Guarantor which is in transit to the locations set forth
or permitted herein; (d) upon Administrative and Collateral Agent’s request,
Borrowers shall, at their expense, no more than once in any twelve (12) month
period, but at any time or times as Administrative and Collateral Agent may
request on or after an Event of Default, deliver or cause to be delivered to
Administrative and Collateral Agent a full written appraisal as to the Inventory
in form, scope and methodology reasonably acceptable to Administrative and
Collateral Agent and by an appraiser acceptable to Administrative and Collateral
Agent, addressed to Administrative and Collateral Agent and Lenders and upon
which Administrative and Collateral Agent and Lenders are expressly permitted to
rely; (e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) none of the Inventory or
other Collateral constitutes farm products or the proceeds thereof;
(g) Borrowers and Guarantors will hold Agents and each Lender harmless from and
indemnify each of them with respect to all liability arising from or relating to
the production, use, sale or other disposition of the Inventory unless such
liability arises from the gross negligence or willful misconduct of such Agent
or Lender; (h) except as disclosed to Administrative and Collateral Agent in
writing or to the extent accounted for in the determination of the Net Orderly
Liquidation Value, Borrowers and Guarantors shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate any Borrower or any Guarantor to repurchase such Inventory
(excluding customary warranty terms and returns accepted by such Borrower or
such Guarantor in the ordinary course of business); (i) Borrowers shall keep the
Eligible Inventory in good and marketable condition; and (j) Borrowers and
Guarantors shall not, without prior written notice to Administrative and
Collateral Agent or the specific identification of such Inventory with respect
thereto provided by Administrative Borrower to Administrative and Collateral
Agent pursuant to Section 7.1(a) hereof, acquire or accept any Inventory on
consignment or approval.

 

70



--------------------------------------------------------------------------------



 



7.4 Equipment and Real Property Covenants. With respect to the Equipment and/or
Real Property: (a) upon Administrative and Collateral Agent’s request after an
Event of Default, Borrowers shall deliver or cause to be delivered to
Administrative and Collateral Agent written appraisals as to the Equipment in
form, scope and methodology acceptable to Administrative and Collateral Agent
and by an appraiser acceptable to Administrative and Collateral Agent, addressed
to Administrative and Collateral Agent and Lenders and upon which Administrative
and Collateral Agent and Lenders are expressly permitted to rely; (b) except
where failure to do so could not reasonably be expected to cause a Material
Adverse Change, each Borrower and each Guarantor shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (c) Borrowers and Guarantors shall use the Equipment and Real
Property with all commercially reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with all applicable
laws; (d) the Equipment is and shall be used in the business of Borrowers and
Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or such Guarantor in the ordinary course of business;
(f) the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) each Borrower and each Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.
7.5 Power of Attorney. Each Borrower and each Guarantor hereby irrevocably
designates and appoints Administrative and Collateral Agent (and all Persons
designated by Administrative and Collateral Agent) as such Borrower’s or such
Guarantor’s true and lawful attorney-in-fact, and authorizes Administrative and
Collateral Agent, in such Borrower’s, such Guarantor’s or Administrative and
Collateral Agent’s name, to: (a) at any time an Event of Default exists or has
occurred and is continuing (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s or such Guarantor’s rights and
remedies to collect any Receivable or other Collateral, (iv) sell or assign any
Receivable upon such terms, for such amount and at such time or times as
Administrative and Collateral Agent deems advisable, (v) settle, adjust,
compromise, extend or renew an Account, (vi) discharge and release any
Receivable, (vii) prepare, file and sign such Borrower’s or such Guarantor’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor or other obligor in respect of any Receivables or other
Collateral, (viii) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral to an address designated by
Administrative and Collateral Agent, and open and dispose of all mail addressed
to such Borrower or such Guarantor and handle and store all mail relating to the
Collateral; and (ix) do all acts and things which are necessary, in
Administrative and Collateral Agent’s determination, to fulfill such Borrower’s
or such Guarantor’s obligations under this Agreement and the other Financing
Agreements and (b) at any time during a Blocked Account Activation Period or
during the existence of an Event of Default, to (i) take control in any manner
of any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Administrative and Collateral Agent or any Lender, (ii) have access
to any lockbox or postal box into which remittances from account debtors or
other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (iii) endorse such Borrower’s or such Guarantor’s name upon
any items of payment in respect of Receivables or constituting Collateral or
otherwise received by or on behalf of Administrative and Collateral Agent or any
Lender and deposit the

 

71



--------------------------------------------------------------------------------



 



same in Administrative and Collateral Agent’s or a Lender’s account for
application to the Obligations, (iv) endorse such Borrower’s or such Guarantor’s
name upon any chattel paper, document, instrument, invoice, or similar document
or agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents, (v) clear Inventory the
purchase of which was financed with Letter of Credit Accommodations through U.S.
Customs or foreign export control authorities in such Borrower’s or such
Guarantor’s name, Administrative and Collateral Agent’s name or the name of
Administrative and Collateral Agent’s designee, and to sign and deliver to
customs officials powers of attorney in such Borrower’s or such Guarantor’s name
for such purpose, and to complete in such Borrower’s, such Guarantor’s or
Administrative and Collateral Agent’s name, any order, sale or transaction,
obtain the necessary documents in connection therewith and collect the proceeds
thereof, (vi) sign such Borrower’s or such Guarantor’s name on any verification
of Receivables and notices thereof to account debtors or any secondary obligors
or other obligors in respect thereof. Each Borrower and each Guarantor hereby
releases Administrative and Collateral Agent and each Lender and its officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Administrative and Collateral Agent’s or such
Lender’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.
7.6 Right to Cure. Administrative and Collateral Agent may, at its option,
(a) upon reasonable prior notice to Administrative Borrower, cure any default by
any Borrower or any Guarantor under any material agreement with a third party
that affects the Collateral, its value or the ability of Administrative and
Collateral Agent or any Lender to collect, sell or otherwise dispose of the
Collateral or the rights and remedies of Administrative and Collateral Agent or
any Lender therein or the ability of any Borrower or any Guarantor to perform
its obligations hereunder or under the other Financing Agreements, (b) upon
reasonable prior notice to Administrative Borrower, pay or bond on appeal any
judgment entered against any Borrower or any Guarantor, (c) after failure by any
Borrower or any Guarantor to do so pursuant to the terms of this Agreement,
discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) upon reasonable
prior notice to Administrative Borrower, pay any amount, incur any expense or
perform any act which, in Administrative and Collateral Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Administrative and Collateral Agent and Lenders with respect
thereto. Administrative and Collateral Agent and Lenders may add any amounts so
expended to the Obligations and charge Borrowers’ accounts therefor, such
amounts to be repayable by Borrowers on demand. Administrative and Collateral
Agent and Lenders shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or any Guarantor. Any payment made or other action
taken by Administrative and Collateral Agent or any Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.

 

72



--------------------------------------------------------------------------------



 



7.7 Access to Premises. From time to time as reasonably requested by
Administrative and Collateral Agent, at the cost and expense of Borrowers
(subject to applicable limitations thereon set forth in this Agreement,
including Section 9.20 hereof), (a) Administrative and Collateral Agent or its
designee shall have complete access to all of each Borrower’s and each
Guarantor’s premises during normal business hours and after not less than 2
Business Days’ notice to Administrative Borrower, or at any time and without
notice to any Borrower or any Guarantor if an Event of Default exists or has
occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of each Borrower’s and each Guarantor’s books
and records, including the Records, and (b) each Borrower and each Guarantor
shall promptly furnish to Administrative and Collateral Agent such copies of
such books and records or extracts therefrom as Administrative and Collateral
Agent may reasonably request, and (c) Administrative and Collateral Agent or its
designee may use during normal business hours such of any Borrower’s or any
Guarantor’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing for the collection of Receivables and realization of other
Collateral.
SECTION 8. REPRESENTATIONS AND WARRANTIES
Each Borrower and each Guarantor hereby represents and warrants to Agents and
Lenders the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition to
providing Loans to Borrowers:
8.1 Corporate Existence; Power and Authority. Each Borrower and each Guarantor
is duly organized and in good standing under the laws of its state of
incorporation or formation and is duly qualified and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not
cause a Material Adverse Change. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within each Borrower’s and each Guarantor’s
corporate powers, (b) have been duly authorized, (c) are not in contravention of
law or the terms of any Borrower’s or any Guarantor’s certificate of
incorporation or formation, by-laws, partnership agreement, operating agreement,
or other organizational documentation, or any indenture, agreement or
undertaking to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of such Borrower or such Guarantor except pursuant to the Financing
Agreements. This Agreement and the other Financing Agreements to which any
Borrower or any Guarantor is a party constitute legal, valid and binding
obligations of such Borrower and such Guarantor enforceable in accordance with
their respective terms except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws limiting creditors’ rights
generally or by general equitable principles.

 

73



--------------------------------------------------------------------------------



 



8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.
(a) The exact legal name of each Borrower and each Guarantor is as set forth on
the signature pages of this Agreement and in the Information Certificate. No
Borrower or Guarantor has, during the five years immediately prior to the date
of this Agreement, been known by or used any other corporate or fictitious name
or been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Information
Certificate.
(b) Each Borrower and each Guarantor is an organization of the type and
organized in the jurisdiction set forth in the Information Certificate. The
Information Certificate accurately sets forth the organizational identification
number of each Borrower and each Guarantor or accurately states that such
Borrower or such Guarantor has none and accurately sets forth the federal
employer identification number of each Borrower and each Guarantor.
(c) The chief executive office and mailing address of each Borrower and each
Guarantor and each Borrower’s and each Guarantor’s Records concerning Accounts
are located only at the address identified as such in the Information
Certificate and its only other places of business and the only other locations
of Collateral, if any, are the addresses set forth in such Information
Certificate, subject to the right of Borrowers and Guarantors to establish new
locations in accordance with Section 9.2 below. The Information Certificate
correctly identifies any of such locations which are not owned by any Borrower
or any Guarantor and sets forth the owners and/or operators thereof.
8.3 Financial Statements. All financial statements relating to each Borrower and
each Guarantor which have been or may hereafter be delivered by any Borrower or
any Guarantor to Agents or any Lender have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal year-end adjustments and do not include any notes) and
fairly present the financial condition and the results of operation of such
Borrower or such Guarantor as at the dates and for the periods set forth
therein.
8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, under this Agreement and
the other Financing Agreements constitute valid and perfected first priority
liens and security interests in and upon the Collateral subject only to the
liens indicated on Schedule 8.4 hereto and the other liens permitted under
Section 9.8 hereof. Each Borrower and each Guarantor has good and marketable fee
simple title to or valid leasehold interests in all of its Real Property and
good, valid and merchantable title to all of its other properties and assets
subject to no liens, mortgages, pledges, security interests, encumbrances or
charges of any kind, except those granted to Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, and such others as are specifically listed on Schedule 8.4 hereto or
permitted under Section 9.8 hereof.
8.5 Tax Returns. Except where failure to do so would not cause a Material
Adverse Change, each Borrower and each Guarantor has filed, or caused to be
filed, in a timely manner all tax returns, reports and declarations which are
required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Except where
failure to do so would not cause a Material Adverse Change, each Borrower and
each Guarantor has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or such Guarantor and with
respect to which adequate reserves have been set aside on its books. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, Provincial, county, local, foreign and other taxes whether or not yet due
and payable and whether or not disputed.

 

74



--------------------------------------------------------------------------------



 



8.6 Litigation. Except as set forth in the Information Certificate, there is no
present investigation by any Governmental Authority pending, or to the best of
any Borrower’s or any Guarantor’s knowledge threatened, against or affecting any
Borrower or any Guarantor, its or their assets or business and there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or any Guarantor’s knowledge threatened, against any Borrower, any
Guarantor or any of its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, which if adversely determined
against any Borrower or any Guarantor would cause a Material Adverse Change.
8.7 Compliance with Other Agreements and Applicable Laws. No Borrower or
Guarantor is in default under, or in violation of any of the terms of, any
agreement, contract, instrument, lease or other commitment to which it is a
party or by which it or any of its assets are bound where such default or
violation could reasonably be expected to cause a Material Adverse Change, and,
except where failure to do so would not cause a Material Adverse Change, each
Borrower and each Guarantor is in compliance with all applicable provisions of
laws, rules, regulations, licenses, permits, approvals and orders of any
foreign, Federal, State, Provincial or local Governmental Authority.
8.8 Environmental Compliance.
(a) Except as set forth on Schedule 8.8 hereto, to the best of each Borrower’s
and each Guarantor’s knowledge, no Borrower or Guarantor or any of their
respective Subsidiaries has generated, used, stored, treated, transported,
handled, disposed of or arranged for the disposal of any Hazardous Materials, on
or off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of each
Borrower, each Guarantor and each of their respective Subsidiaries complies in
all respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder except, in each
case, where such violation or non-compliance could not reasonably be expected to
cause a Material Adverse Change.
(b) Except as set forth on Schedule 8.8 hereto, there has been no investigation,
proceeding, complaint, order, directive, claim, citation or written notice by
any Governmental Authority or any other person nor is any pending or to the best
of each Borrower’s and each Guarantor’s knowledge threatened, with respect to
any material violation of the requirements of any Environmental Law by any
Borrower, any Guarantor or any Subsidiary of any Borrower or any Guarantor or
the release, spill or discharge, threatened or actual, of any Hazardous Material
or the generation, use, storage, treatment, transportation, handling or disposal
of any Hazardous Materials in material violation of any Environmental Law or any
other environmental matter, which has caused or could reasonably be expected to
cause a Material Adverse Change.

 

75



--------------------------------------------------------------------------------



 



(c) To the best of each Borrower’s and each Guarantor’s knowledge, no Borrower
or Guarantor or any of their respective Subsidiaries has any material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials in material violation of any Environmental
Law which has caused or could reasonably be expected to cause a Material Adverse
Change.
(d) Each Borrower, each Guarantor and each of their respective Subsidiaries have
all licenses, permits, certificates, approvals or similar authorizations
required to be obtained or filed in connection with the operations of such
Borrower, such Guarantor or such Subsidiary under any Environmental Law where
failure to obtain such permits has caused or could reasonably be expected to
cause a Material Adverse Change and all of such licenses, permits, certificates,
approvals or similar authorizations are valid and in full force and effect where
failure to have such permits has caused or could reasonably be expected to cause
a Material Adverse Change.
8.9 Employee Benefits.
(a) Each Plan is in substantial compliance with the applicable provisions of
ERISA, the Code and other Federal or State law. Each Plan which is intended to
qualify under Section 401(a) of the Code has received or Borrowers and
Guarantors will file an application to receive a favorable determination letter
from the Internal Revenue Service within the remedial amendment period
prescribed by Section 401(b) of the Code and to the best of each Borrower’s and
each Guarantor’s knowledge, nothing has occurred which would cause the loss of
such qualification. Each Borrower and each Guarantor and their respective ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. As of December 31, 2003, the liabilities of all Plans
subject to Title IV of ERISA did not exceed the assets of all such Plans by more
than $17,500,000 (determined in accordance with the assumptions used for Plan
termination by the Pension Benefit Guaranty Corporation).
(b) There are no pending, or to the best of each Borrower’s and each Guarantor’s
knowledge, threatened, claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Borrower, Guarantor, or any of their respective ERISA Affiliates have incurred
or reasonably expect to incur, any material liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA and any contributions to be made timely under the Code and
ERISA); (iii) no Borrower, Guarantor or any of their respective ERISA Affiliates
have incurred or reasonably expect to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) no Borrower, Guarantor or any of their respective
ERISA Affiliates have engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

76



--------------------------------------------------------------------------------



 



8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or any Guarantor maintained at
any bank or other financial institution are set forth in the Information
Certificate of such Borrower or such Guarantor, subject to the right of each
Borrower and each Guarantor to establish new accounts in accordance with
Section 5.2 hereof.
8.11 Intellectual Property. To the best of each Borrower’s and each Guarantor’s
knowledge, each Borrower and each Guarantor owns or licenses or otherwise has
the right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted. As of the date
hereof, no Borrower or Guarantor has any Intellectual Property registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States, any State thereof,
any political subdivision thereof or in any other country, other than those
described in the Information Certificate and has not granted any material
written licenses with respect thereto other than as set forth in such
Information Certificate. To the best of each Borrower’s and each Guarantor’s
knowledge, no event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights. To the best of each Borrower’s and each Guarantor’s knowledge, no slogan
or other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by such Borrower or such
Guarantor infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened in writing against or affecting
any Borrower or any Guarantor contesting its right to sell or use any such
Intellectual Property. The Information Certificate sets forth all Material
Contracts of each Borrower and each Guarantor pursuant to which any Borrower or
any Guarantor has a license or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of each Borrower and each Guarantor as in
effect on the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or any Guarantor after the
date hereof, collectively, the “License Agreements” and individually, a “License
Agreement”). No trademark, servicemark or other Intellectual Property currently
used by any Borrower or any Guarantor which is owned by another person, or owned
by any Borrower or any Guarantor subject to any security interest, lien,
collateral assignment, pledge or other encumbrance in favor of any person other
than Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers, or any other lien or security
interest permitted under this Agreement, is affixed to any Eligible Inventory,
except to the extent Administrative and Collateral Agent has received Licensor
Agreement with respect thereto or would otherwise be permitted to sell or
dispose of such Inventory under applicable laws.
8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
(a) No Borrower or Guarantor has any direct or indirect Subsidiaries or
Affiliates (other than Sponsor Portfolio Companies) and is not engaged in any
joint venture or partnership except as set forth in the Information Certificate,
subject to the right of Borrowers and Guarantors to form or acquire Subsidiaries
in accordance with Section 9.10 hereof.

 

77



--------------------------------------------------------------------------------



 



(b) Each Borrower and each Guarantor is the record and beneficial owner of all
of the issued and outstanding shares of Capital Stock of each of the
Subsidiaries listed in the Information Certificate as being owned by such
Borrower or such Guarantor and there are no proxies, irrevocable or otherwise,
with respect to such shares and no equity securities of any of such Subsidiaries
are or may become required to be issued by reason of any options, warrants,
rights to subscribe to, calls or commitments of any kind or nature and there are
no contracts, commitments, understandings or arrangements by which any such
Subsidiary is or may become bound to issue additional shares of it Capital Stock
or securities convertible into or exchangeable for such shares.
(c) As of the date hereof, the issued and outstanding shares of Capital Stock of
each Borrower and each Guarantor are directly and beneficially owned and held by
the Persons indicated in the Information Certificate, and in each case all of
such shares have been duly authorized and are fully paid and non-assessable,
free and clear of all claims, liens, pledges and encumbrances of any kind,
except as disclosed in writing to Agents prior to the date hereof.
(d) Each Borrower and each Guarantor is Solvent and will continue to be Solvent
after the creation of the Obligations, the security interests of Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, and the other transaction contemplated hereunder.
8.13 Labor Disputes.
(a) Set forth on Schedule 8.13 hereto is a list (including dates of termination)
of all collective bargaining or similar agreements between or applicable to any
Borrower or any Guarantor and any union, labor organization or other bargaining
agent in respect of the employees of any Borrower or any Guarantor on the date
hereof.
(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or any Guarantor or, to the best of any Borrower’s or any
Guarantor’s knowledge, threatened against it, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Borrower or any Guarantor or, to best of
each Borrower’s and each Guarantor’s knowledge, threatened against it, and
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against any Borrower or any Guarantor or, to the best of each Borrower’s and
each Guarantor’s knowledge, threatened against any Borrower or any Guarantor.
8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
any Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions in any Material Contract or charter
document of any Borrower or any Guarantor or any of their respective
Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between any Borrower or any Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or any Guarantor
or (b) the ability of any Borrower or any Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, in the Collateral.

 

78



--------------------------------------------------------------------------------



 



8.15 Material Contracts. Schedule 8.15 hereto sets forth all Material Contracts
to which any Borrower or any Guarantor is a party or is bound as of the date
hereof. Each Borrower and each Guarantor has delivered true, correct and
complete copies of such Material Contracts to Agents on or before the date
hereof. No Borrower or Guarantor is in breach of or in default under any
Material Contract and no Borrower or Guarantor has received any notice of the
intention of any other party thereto to terminate any Material Contract (except
where such breach, default or termination would not cause a Material Adverse
Change).
8.16 Payable Practices. Except as disclosed to Administrative and Collateral
Agent in writing, no Borrower or Guarantor has made any material change in the
historical accounts payable practices of the Purchased Business from those
generally in effect immediately prior to the Original Closing Date.
8.17 Acquisition of Purchased Assets.
(a) The Purchase Agreements and the transactions contemplated thereunder have
been duly executed, delivered and performed by BlueLinx (or its Affiliates or
Subsidiaries) and, to its knowledge, the Seller, in accordance with their terms
in all material respects, including the fulfillment (not merely the waiver,
except as may be disclosed to Agents) of all conditions precedent set forth
therein and giving effect to the terms of the Purchase Agreements and the
assignments to be executed and delivered by Seller (or any of its Affiliates or
Subsidiaries) thereunder, BlueLinx acquired and has good and marketable title to
the Purchased Assets, free and clear of all claims, liens, pledges and
encumbrances of any kind, except as permitted hereunder.
(b) All actions and proceedings (other than obtaining any consents thereto where
failure to do so would not cause a Material Adverse Effect), required by the
Purchase Agreements, applicable law or regulation (including, but not limited
to, compliance with the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976,
as amended, and any similar laws of Canada regarding sales of assets or
combinations of business entities) have been taken and the transactions required
thereunder have been duly and validly taken and consummated.
(c) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Purchase Agreements and no governmental or other action or proceeding
has, to BlueLinx’s knowledge, been threatened or commenced, seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the transactions described in the Purchase Agreements, all consents
thereto from all applicable Governmental Authorities and other third parties,
except where failure to obtain would not cause a Material Adverse Change, have
been obtained and all waiting periods imposed by applicable law with regard
thereto have expired.
(d) BlueLinx has delivered, or caused to be delivered, to Agents, true, correct
and complete copies of the Purchase Agreements. The Purchase Agreements have not
been amended, supplemented, waived or otherwise modified in any material respect
without, in the case of the Purchase Agreements, the prior written consent of
Agents if such amendment, supplement, waiver or other modification would, as
determined by the Agents in their reasonable discretion, cause a Material
Adverse Change. No material default exists under any Purchase Agreement by
BlueLinx or, to BlueLinx’s knowledge, Seller.

 

79



--------------------------------------------------------------------------------



 



8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or any Guarantor in writing to any Agent or any Lender
in connection with this Agreement or any of the other Financing Agreements or
any transaction contemplated hereby or thereby, including all information on the
Information Certificate, is true and correct in all material respects on the
date as of which such information is dated or certified and does not, taken as a
whole, omit any material fact necessary in order to make such information not
misleading. To the extent any Borrower or any Guarantor furnishes any
projections of the financial position and results of operations of any Borrower
or any Guarantor and any of their respective Subsidiaries for, or as at the end
of, certain future periods, such projections were believed at the time furnished
to be reasonable, have been or will have been prepared on a reasonable basis and
in good faith by such Borrower or such Guarantor and have been or will be based
on assumptions believed by such Borrower or such Guarantor to be reasonable at
the time made and upon the best information then reasonably available to such
Borrower or such Guarantor.
8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agents and Lenders on the date of each additional borrowing
or other credit accommodation hereunder and shall be conclusively presumed to
have been relied on by Agents and Lenders regardless of any investigation made
or information possessed by any Agent or Lender. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or any Guarantor shall now or
hereafter give, or cause to be given, to any Agent or Lender.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
9.1 Maintenance of Existence.
(a) Except as otherwise permitted under the terms of this Agreement, each
Borrower and each Guarantor shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted.
(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Administrative and Collateral Agent shall have
received not less than thirty (30) days prior written notice from Administrative
Borrower of such proposed change in its corporate name, which notice shall
accurately set forth the new name; and (ii) Administrative and Collateral Agent
shall have received a copy of the amendment to the Certificate of Incorporation
or Formation of such Borrower or such Guarantor providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Borrower or such Guarantor as soon as it is available.

 

80



--------------------------------------------------------------------------------



 



(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Administrative and Collateral Agent shall
have received not less than thirty (30) days’ prior written notice from
Administrative Borrower of such proposed change, which notice shall set forth
such information with respect thereto as Administrative and Collateral Agent may
require and Administrative and Collateral Agent shall have received such
agreements as Administrative and Collateral Agent may reasonably require in
connection therewith. No Borrower or Guarantor shall change its type of
organization, jurisdiction of organization or other legal structure without the
prior written consent of Administrative and Collateral Agent, such consent not
to be unreasonably withheld, conditioned or delayed.
9.2 New Collateral Locations. Each Borrower and each Guarantor may only
establish new locations of its business or Collateral so long as such new
location is within the United States of America and provided such Borrower or
such Guarantor (a) gives Administrative and Collateral Agent thirty (30) days
prior written notice of the intended opening of any such new location (or ten
(10) days prior written notice of the intended opening if such new location is
acquired in connection with a Permitted Acquisition) and (b) executes and
delivers, or causes to be executed and delivered, to Administrative and
Collateral Agent such agreements, documents, and instruments as Administrative
and Collateral Agent may deem necessary or desirable to protect its interests in
the Collateral at such location; provided, however, no Borrower or Guarantor
shall be required to comply with the provisions of this Section 9.2 to the
extent (x) such new location of Collateral is within the United States of
America, (y) such new location of Collateral is not leased or otherwise
controlled by any Borrower or any Guarantor and (z) if such new and un-reported
location(s) contain(s) Collateral having a value in excess of $3,750,000 for any
one location or $7,500,000 in the aggregate for all such locations,
Administrative Borrower has provided Administrative and Collateral Agent with
five (5) days prior written notice of the intended opening of such new location.
9.3 Compliance with Laws, Regulations, Etc.
(a) Each Borrower and each Guarantor shall, and shall cause each of its
Subsidiaries to, at all times, comply with all laws, rules, regulations,
licenses, permits, approvals and orders applicable to it and duly observe all
requirements of any foreign, Federal, State or local Governmental Authority
except where failure to do so could not reasonably be expected to cause a
Material Adverse Change.
(b) Each Borrower and each Guarantor shall give written notice to Administrative
and Collateral Agent promptly upon any Borrower’s or any Guarantor’s receipt of
any notice of, or any Borrower’s or any Guarantor’s otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material in material violation
of any Environmental Law which is required by law to be reported to the
Governmental Authority having jurisdiction over such event or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
written notice with respect to: (A) any material violation of any applicable
Environmental Law by any Borrower or any Guarantor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material other than in the
ordinary course of business and other than as permitted under any applicable
Environmental Law. Copies of all material environmental surveys, audits,
assessments, feasibility studies and results of remedial investigations
conducted by or on behalf of any Borrower or any Guarantor shall be promptly
furnished, or caused to be furnished, by such Borrower or such Guarantor to
Administrative and Collateral Agent. Each Borrower and each Guarantor shall take
all reasonably prompt and appropriate action to respond to any non-compliance
with any of the Environmental Laws and shall regularly report to Administrative
and Collateral Agent on material activities or events composing such response.

 

81



--------------------------------------------------------------------------------



 



(c) Without limiting the generality of the foregoing, whenever Administrative
and Collateral Agent reasonably determines that there is material violation, or
any condition which requires any action by or on behalf of any Borrower or any
Guarantor in order to avoid any violation, of any Environmental Law which could
reasonably be expected to cause a Material Adverse Change, Borrowers shall, at
Administrative and Collateral Agent’s request and Borrowers’ expense: (i) cause
an independent environmental engineer acceptable to Administrative and
Collateral Agent to conduct such tests or studies of the site where material
violation or alleged material violation of such Environmental Laws has occurred
as may be appropriate and as to such material violation, prepare and deliver to
Administrative and Collateral Agent a report setting forth the results of such
tests or studies, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof and (ii) provide to
Administrative and Collateral Agent a supplemental report of such engineer
whenever the scope of such material violation, or such Borrower’s or such
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.
(d) Each Borrower and each Guarantor shall indemnify and hold harmless Agents,
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including attorneys’ fees and
legal expenses) directly or indirectly arising out of or attributable to the
use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of any Borrower or any Guarantor and
the preparation and implementation of any closure, remedial or other required
plans; provided, however, Borrowers and Guarantors need not indemnity any such
Person for losses, claims, damages, liabilities costs or expenses arising from
such Person’s gross negligence or willful misconduct. All representations,
warranties, covenants and indemnifications in this Section 9.3 shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
9.4 Payment of Taxes and Claims. Each Borrower and each Guarantor shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except (i) for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, such Guarantor or such Subsidiary, as the case may
be and with respect to which adequate reserves have been set aside on its books
in accordance with GAAP and (ii) as could not reasonably be expected to cause a
Material Adverse Change.

 

82



--------------------------------------------------------------------------------



 



9.5 Insurance. Each Borrower and each Guarantor shall at all times maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be reasonably satisfactory to
Administrative and Collateral Agent as to form, amount and insurer. Each
Borrower and each Guarantor shall furnish certificates, policies or endorsements
to Administrative and Collateral Agent as Administrative and Collateral Agent
shall require as proof of such insurance, and, if any Borrower or any Guarantor
fails to do so, Administrative and Collateral Agent is authorized, but not
required, to obtain such insurance at the expense of such Borrower or such
Guarantor. All such policies shall provide for at least 10 days prior written
notice to Administrative and Collateral Agent of any cancellation or reduction
of coverage due to non-payment of premiums and at least 30 days prior written
notice to Administrative and Collateral Agent of any other cancellation or
reduction of coverage and that Administrative and Collateral Agent may act as
attorney for any Borrower or any Guarantor in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Each Borrower and each Guarantor shall
cause Administrative and Collateral Agent to be named as a loss payee for
property and casualty insurance and an additional insured for liability
insurance (but without any liability for any premiums) under such insurance
policies of Borrowers and Guarantors and each Borrower and each Guarantor shall
obtain non-contributory lender’s loss payable endorsements to all such insurance
policies in form and substance satisfactory to Administrative and Collateral
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers, as
its interests may appear and further specify that Administrative and Collateral
Agent shall be paid regardless of any act or omission by any relevant Person. At
its option, Administrative and Collateral Agent may (a) apply any insurance
proceeds received by Administrative and Collateral Agent with respect to
Accounts, Inventory or any other assets or events, at any time to the cost of
repairs or replacement of Collateral and/or to payment of the Obligations,
whether or not then due, in any order and in such manner as Administrative and
Collateral Agent may determine or hold such proceeds as cash collateral for the
Obligations or (b) if an Event of Default then exists, apply any insurance
proceeds received by Administrative and Collateral Agent to the cost of repairs
or replacement of Collateral and/or to payment of the Obligations, whether or
not then due, in any order and in such manner as Administrative and Collateral
Agent may determine or hold such proceeds as cash collateral for the
Obligations. Upon application of such proceeds to the Obligations, Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds. So long as no Event of Default exists, all other
insurance proceeds may be collected by Borrowers and Guarantors.

 

83



--------------------------------------------------------------------------------



 



9.6 Financial Statements and Other Information.
(a) Each Borrower and each Guarantor shall, and shall cause each of its and
their Subsidiaries to, keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of each Borrower, each Guarantor and each of their
respective Subsidiaries in accordance with GAAP. Borrowers and Guarantors shall
promptly furnish to Administrative and Collateral Agent any and all financial or
other information as Administrative and Collateral Agent may reasonably request
relating to the Collateral and the assets, business and operations of Borrowers
and Guarantors, and to notify the auditors and accountants of Borrowers and
Guarantors that Administrative and Collateral Agent is authorized to obtain such
information directly from them. Without limiting the foregoing, Borrowers shall
furnish or cause to be furnished to Administrative and Collateral Agent, the
following: (i) within thirty (30) days after the end of each fiscal month (or
within forty-five (45) days if such fiscal month end is also a fiscal quarter
end), unaudited consolidated financial statements (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), all in reasonable detail, fairly presenting
the financial position and the results of the operations of BlueLinx and its
Subsidiaries as of the end of and through such fiscal month (or quarter),
certified to be correct by the chief financial officer of BlueLinx, subject to
normal year-end adjustments and lack of footnotes and, if a Compliance Period is
then in effect, accompanied by a compliance certificate substantially in the
form of Exhibit C hereto, along with a schedule in form reasonably satisfactory
to Administrative and Collateral Agent of the calculations used in determining,
as of the end of such month (or quarter), whether Borrowers were in compliance
with the covenants set forth in Section 9.17 of this Agreement for such month
(or quarter); and (ii) within ninety (90) days after the end of each fiscal
year, audited consolidated financial statements of BlueLinx and its Subsidiaries
(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of BlueLinx and its
Subsidiaries as of the end of and for such fiscal year, together with (A) the
unqualified opinion of independent certified public accountants, which
accountants shall be an independent accounting firm selected by Borrowers and
reasonably acceptable to Administrative and Collateral Agent, that such
financial statements have been prepared in accordance with GAAP, and present
fairly the results of operations and financial condition of BlueLinx and its
Subsidiaries as of the end of and for the fiscal year then ended and (B) any
management letters that may be issued with regard to the Borrowers or
Guarantors.
(b) Borrowers and Guarantors shall promptly notify Administrative and Collateral
Agent in writing of the details of (i) any loss, damage, investigation, action,
suit, proceeding or claim relating to the Collateral, or any other property
which is security for the Obligations, which constitutes a Material Adverse
Change, (ii) any Material Contract of any Borrower or any Guarantor being
terminated (where such termination would cause a Material Adverse Change) or
amended (in any way that would materially and adversely alter such Borrower’s or
such Guarantor’s rights or obligations thereunder, in which event such Borrower
or such Guarantor shall provide Administrative and Collateral Agent a copy of
such amendment) or any new Material Contract being entered into (in which event
such Borrower or such Guarantor shall provide Administrative and Collateral
Agent with a copy of such new Material Contract or amendment), (iii) any order,
judgment or decree in excess of Five Million Dollars ($5,000,000) having been
entered against any Borrower, any Guarantor, or any of their respective
properties or assets, (iv) any notification of the violation of any laws or
regulation received by any Borrower or any Guarantor where such violation could
reasonably be expected to cause a Material Adverse Change, (v) any ERISA Event,
(vi) the occurrence of any Default or Event of Default and (vii) any notice of a
material default or of termination received by any Borrower or any Guarantor
with respect to any Purchase Agreement or Affiliate Lease.

 

84



--------------------------------------------------------------------------------



 



(c) Borrowers shall promptly after the sending or filing thereof furnish or
cause to be furnished to Administrative and Collateral Agent copies of all
reports which BlueLinx or Parent sends to its stockholders generally and copies
of all reports and registration statements which BlueLinx or Parent files with
the Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.
(d) Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative and Collateral Agent such information with respect to the
Collateral and the business of Borrowers and Guarantors, as Administrative and
Collateral Agent may reasonably request, including, without limitation, at least
30 days before the beginning of each Borrower’s and each Guarantor’s fiscal
year, updated projections for such fiscal year (including balance sheets and
statements of operations, stockholders’ equity and cash flows and Borrowing Base
and Excess Availability projections on a month-by-month basis). Agents and
Lenders are hereby authorized to deliver a copy of any financial statement or
any other information relating to any Borrower or any Guarantor to any court or
other Governmental Authority, Affiliate of any Agent or any Lender or to any
Participant or assignee or prospective Participant or assignee. Each Borrower
and each Guarantor hereby irrevocably authorizes and directs all accountants or
auditors to deliver to Administrative and Collateral Agent, at Borrowers’
expense, copies of the financial statements of each Borrower and each Guarantor
and any reports or management letters prepared by such accountants or auditors
on behalf of any Borrower or any Guarantor and to disclose to Administrative and
Collateral Agent such information as they may have regarding the business of any
Borrower or any Guarantor. Any documents, schedules, invoices or other papers
delivered to Agents may be destroyed or otherwise disposed of by Agents one
(1) year after the same are delivered to Agents, except as otherwise designated
by Administrative Borrower to Agents in writing.
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
each Guarantor shall not, and shall not permit any of its Subsidiaries to (and
Agents and Lenders do not authorize any Borrower, any Guarantor or any of their
respective Subsidiaries to), directly or indirectly:
(a) merge into or with, consolidate or amalgamate with any other Person or
permit any other Person to merge into or with or consolidate with it; provided,
that,
(i) any Subsidiary of any Borrower or any Guarantor that is not another
Guarantor or another Borrower may merge with or into or consolidate with any
other Subsidiary of any Borrower or any Guarantor that is not another Guarantor
or another Borrower,
(ii) upon the prior written consent of Administrative and Collateral Agent, such
consent not to be unreasonably withheld, a domestic Subsidiary of any Borrower
(other than another Borrower or a Guarantor) may merge with and into such
Borrower with such Borrower being the surviving entity,

 

85



--------------------------------------------------------------------------------



 



(iii) any Borrower may merge with and into another Borrower so long as (A) as of
the effective date of the merger and after giving effect thereto, no Default or
Event of Default shall exist or have occurred, (B) Administrative Borrower
provides Administrative and Collateral Agent not less than 10 Business Days’
prior written notice thereof, (C) Borrowers and Guarantors execute and deliver,
prior to or simultaneously with any such action, any and all documents and
agreements requested by Administrative and Collateral Agent to confirm the
continuation and preservation of all security interests and liens granted to
Administrative and Collateral Agent hereunder, and (D) Administrative and
Collateral Agent shall have received, true, correct and complete copies of all
agreements, documents and instruments relating to such merger, including, but
not limited to, the certificate or certificates of merger to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing), and
(iv) any Guarantor may merge with and into another Guarantor so long as (1) as
of the effective date of the merger and after giving effect thereto, no Default
or Event of Default shall exist or have occurred, (2) Administrative Borrower
provides Administrative and Collateral Agent not less than 10 Business Days’
prior written notice thereof, (3) Borrowers and Guarantors execute and deliver,
prior to or simultaneously with any such action, any and all documents and
agreements requested by Administrative and Collateral Agent to confirm the
continuation and preservation of all security interests and liens granted to
Administrative and Collateral Agent hereunder, and (4) Administrative and
Collateral Agent shall have received, true, correct and complete copies of all
agreements, documents and instruments relating to such merger, including, but
not limited to, the certificate or certificates of merger to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing); or
(b) sell, issue, assign, lease, license, transfer, abandon, sell and leaseback
or otherwise dispose of any Capital Stock or Indebtedness to any other Person or
any of its assets to any other Person, except for:
(i) sales of Inventory in the ordinary course of business,
(ii) the disposition of worn-out or obsolete Equipment so long as (A) any
proceeds are deposited to the Blocked Account, and (B) such sales do not involve
Equipment having an aggregate fair market value in excess of Twenty Million
Dollars ($20,000,000) for all such Equipment disposed of in any fiscal year of
Borrowers and Guarantors; provided, however, if such sales of Equipment in any
fiscal year involve Equipment having an aggregate fair market value of less than
$20,000,000 (such difference referred to herein as an “Unused Equipment Sale
Allowance”), up to $10,000,000 of such Unused Equipment Sale Allowance may be
sold in the succeeding fiscal year;
(iii) the disposition of assets other than Accounts, Inventory or worn-out or
obsolete Equipment so long as (A) any proceeds are deposited to the Blocked
Account, and (B) such sales do not involve assets having an aggregate fair
market value in excess of Twenty Million Dollars ($20,000,000) for all such
assets disposed of in any fiscal year of Borrowers and Guarantors;

 

86



--------------------------------------------------------------------------------



 



(iv) the issuance and sale by any Borrower or any Guarantor of Capital Stock of
such Borrower or such Guarantor after the date hereof; provided, that,
(A) Administrative and Collateral Agent shall have received not less than ten
(10) Business Days prior written notice of such issuance and sale by such
Borrower or such Guarantor, which notice shall specify the parties to whom such
shares are to be sold, the terms of such sale, the total amount which it is
anticipated will be realized from the issuance and sale of such stock and the
net cash proceeds which it is anticipated will be received by such Borrower or
such Guarantor from such sale, (B) such Borrower or such Guarantor shall not be
required to pay any cash dividends or repurchase or redeem such Capital Stock or
make any other payments in respect thereof, (C) the terms of such Capital Stock,
and the terms and conditions of the purchase and sale thereof, shall not include
any terms that include any limitation on the right of such Borrower or such
Guarantor to request or receive Loans or the right of such Borrower or such
Guarantor to amend or modify any of the terms and conditions of this Agreement
or any of the other Financing Agreements or otherwise in any way relate to or
affect the arrangements of such Borrower or such Guarantor with Agents and
Lenders or are more restrictive or burdensome to such Borrower or such Guarantor
than the terms of any Capital Stock in effect on the date hereof, (D) no Event
of Default would occur as a result of such sale or issuance, and (E) except as
Administrative and Collateral Agent and the Lenders may otherwise agree in
writing, if an Event of Default exists on the date of such issuance and sale or
after giving effect thereto, all of the proceeds of such sale and issuance shall
be paid to Administrative and Collateral Agent for application to the
Obligations in accordance with the terms of Section 6.4(a) hereof;
(v) the sale and leaseback of Equipment so long as (A) any proceeds are
deposited to the Blocked Account, and (B) such sale and leaseback transactions
do not involve Equipment having an aggregate fair market value in excess of Ten
Million Dollars ($10,000,000) for all such Equipment sold and leased in such
transactions in any fiscal year of Borrowers and Guarantors;
(vi) the sale, lease, transfer or other disposition of assets by a Borrower to
another Borrower so long as at the time of any such sale, lease, transfer or
other disposition, no Default or Event of Default exists or is continuing; and
(vii) the sale, lease, transfer or other disposition of assets by a Guarantor to
another Guarantor so long as at the time of any such sale, lease, transfer or
other disposition, no Default or Event of Default exists or is continuing;
(c) wind up, liquidate or dissolve except in the case of Subsidiaries of any
Borrower or any Guarantor that are not a Borrower or a Guarantor;
(d) agree to do any of the foregoing; provided, however, any Borrower, any
Guarantor or any of their respective Subsidiaries may enter into agreements to
effectuate any transaction otherwise prohibited by this Section 9.7 so long as
(i) concurrently with or promptly after entering into any such agreement, such
Borrower, such Guarantor or such Subsidiary gives Administrative and Collateral
Agent written notice thereof to the extent not prohibited by any confidentiality
provisions relating thereto and binding on such Borrower, such Guarantor or such
Subsidiary, and (ii) the consummation of transactions contemplated by any such
agreement is conditioned upon obtaining the consent of Administrative and
Collateral Agent and such Lenders as may be required pursuant to Section 11.3
hereof or repaying the Obligations in full and terminating this Agreement in
accordance with its terms.

 

87



--------------------------------------------------------------------------------



 



To the extent Administrative and Collateral Agent and any Lenders whose consent
is required pursuant to Section 11.3 hereof waive the provisions of this
Section 9.7 with respect to the sale of any Collateral, or any Collateral is
sold to a Person as permitted by this Section 9.7, to the extent the proceeds of
any such sale are remitted to Administrative and Collateral Agent pursuant to
all applicable terms of this Agreement, such Collateral shall be sold free and
clear of the liens created by the Financing Agreements (and, in the event that
such Collateral consists of all of the capital stock of a Person that is a
Guarantor, such Person, and the assets of such Person, shall be released from
the Financing Agreements to which it is a party), and Administrative and
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
9.8 Encumbrances. Each Borrower and each Guarantor shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume, suffer or permit to
exist any security interest, mortgage, pledge, lien, charge or other encumbrance
of any nature whatsoever on any of its assets or properties, including the
Collateral or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any security interest or lien
with respect to such assets or properties, except:
(a) the security interests and liens of Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and Bank Product Providers;
(b) liens securing the payment of taxes, either not yet overdue or the validity
of which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, such Guarantor or such Subsidiary, as
the case may be and with respect to which adequate reserves have been set aside
on its books;
(c) statutory liens (other than liens securing the payment of taxes) arising in
the ordinary course of such Borrower’s, such Guarantor’s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured or bonded and being defended at the sole cost and expense and
at the sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower, such Guarantor or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, such Guarantor or such Subsidiary as presently conducted
thereon or materially impair the value of the Real Property which may be subject
thereto;
(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Sections 9.9(a) and 9.9(c) hereof;
(f) Intentionally Omitted;
(g) the security interests and liens set forth on Schedule 8.4 hereto;

 

88



--------------------------------------------------------------------------------



 



(h) renewals and extensions of any of the foregoing security interests and liens
so long as the aggregate principal amount of the Indebtedness (plus any accrued
and unpaid fees and interest), if any, secured thereby is not increased and such
renewal or extension does not encumber additional assets of such Borrower, such
Guarantor or such Subsidiary;
(i) leases or subleases granted to third Persons that do not materially
interfere with the conduct of the business of such Borrower, such Guarantor or
such Subsidiary;
(j) security interests in and liens on property or assets acquired pursuant to
an acquisition permitted by Section 9.10 hereof, or on property or assets of a
Person in existence at the time such Person is acquired pursuant to an
acquisition permitted by Section 9.10 hereof so long as: (i) any Indebtedness
that is secured by such security interests and liens is otherwise permitted
under Section 9.9 hereof and (ii) such security interests and liens are not
incurred in connection with, or in contemplation of, such acquisition and do not
attach to any other asset of any Borrower or any Guarantor or such acquired
Person or otherwise violate any of the provisions of this Agreement;
(k) pledges and deposits of cash by any Borrower or any Guarantor after the date
hereof in the ordinary course of business and commercially reasonable in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or in connection with obligations under Hedging
Transactions;
(l) judgments liens arising in connection with legal proceedings that do not
constitute an Event of Default; provided, that, (i) such liens are being
contested in good faith and by appropriate proceedings diligently pursued,
(ii) adequate reserves or other appropriate provision, if any, as are required
by GAAP have been established therefor, (iii) a stay of enforcement of any such
liens is in effect and (iv) Administrative and Collateral Agent may establish a
Reserve with respect thereto; and
(m) liens on assets other than Accounts, collections on Accounts or Inventory to
the extent such liens do not secure obligations in excess of $10,000,000 in the
aggregate at any one time outstanding.
9.9 Indebtedness. Each Borrower and each Guarantor shall not, and shall not
permit any of its Subsidiaries to, incur, create, assume, become or be liable in
any manner with respect to, suffer or permit to exist, any Indebtedness or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly) the performance, dividends or other obligations of any Person,
except:
(a) the Obligations;
(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) not to exceed Twenty Million Dollars
($20,000,000) in the aggregate at any time outstanding so long as such security
interests do not apply to any property of any Borrower, any Guarantor or any of
their respective Subsidiaries other than the Equipment so acquired, and the
Indebtedness secured thereby does not exceed the cost of the Equipment so
acquired;

 

89



--------------------------------------------------------------------------------



 



(c) purchase money mortgages on Real Property not to exceed Thirty-Five Million
Dollars ($35,000,000) in the aggregate at any time outstanding so long as such
mortgages do not apply to any property of any Borrower, any Guarantor or any of
their respective Subsidiaries other than the Real Property so acquired, and the
Indebtedness secured thereby does not exceed the cost of the Real Property so
acquired;
(d) guaranties by any Subsidiaries of any Borrower or any Guarantor of the
Obligations in favor of Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers;
(e) Indebtedness with respect to any Hedging Transactions; provided, that, such
arrangements are: (i) with any Bank Product Provider, any Person that
constitutes an Eligible Transferee or any other bank or other financial
institution that has combined capital and unimpaired surplus of not less than
Five Hundred Million Dollars ($500,000,000), (ii) were entered into for the
purpose of protecting such Borrower, such Guarantor or such Subsidiary against
fluctuations in interest rates and not for speculative purposes and (iii) except
with respect to Indebtedness owed to Bank Product Providers or secured by
pledges or deposits of cash pursuant to Section 9.8(k), Indebtedness arising
thereunder or in connection therewith is unsecured;
(f) the issuance by Borrower, and guaranties thereof by its Subsidiaries, of no
more than $400,000,000 in senior unsecured notes on terms and conditions
reasonably satisfactory to Administrative and Collateral Agent so long as:
(i) no Default or Event of Default exists at the time such notes are issued or
would occur as a result thereof; (ii) the net cash proceeds of such notes are
used first to repay the obligations of Borrower under the Term Loan Agreement,
and any remaining proceeds are remitted to Administrative and Collateral Agent
for application to the Obligations as set forth in Section 6.4(a) hereof;
(iii) prior to its incurrence, Administrative and Collateral Agent shall have
received such information with regard to such notes as it may reasonably
request, including, without limitation, true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness; (iv) Borrower does not, directly or indirectly, (A) without the
prior written consent of Administrative and Collateral Agent, amend, modify,
alter or change the terms of such notes or any agreement, document or instrument
related thereto in a manner materially more adverse to the Lenders or so as to
make the terms thereof materially more burdensome or restrictive to Borrower, in
each case, than the terms thereof in effect prior to such amendment,
modification, alteration or change, or (B) redeem, retire, defease, purchase or
otherwise acquire such notes (except pursuant to regularly scheduled payments
permitted under the terms of this Agreement and any subordination agreement
related to such notes), or set aside or otherwise deposit or invest any sums for
such purpose, and (v) Borrower shall furnish to Administrative and Collateral
Agent all material notices or demands in connection with such Indebtedness
either received by Borrower or on its behalf promptly after the receipt thereof,
or sent by Borrower or on its behalf concurrently with the sending thereof, as
the case may be;
(g) Intentionally Omitted;

 

90



--------------------------------------------------------------------------------



 



(h) the Indebtedness set forth on Schedule 9.9 hereto; provided, that,
(i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) without the prior written consent of
Administrative and Collateral Agent, amend, modify, alter or change the terms of
such Indebtedness in a manner materially more adverse to the Lenders or so as to
make the terms thereof materially more burdensome or restrictive to Borrowers
and Guarantors, in each case, than the terms thereof in effect prior to such
amendment, modification, alteration or change, or (B) redeem, retire, defease,
purchase or otherwise acquire such Indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose, (iii) Borrowers and Guarantors
shall furnish to Administrative and Collateral Agent all notices or demands in
connection with such Indebtedness either received by any Borrower, any Guarantor
or on any of their behalf, promptly after the receipt thereof, or sent by any
Borrower, any Guarantor or on any of their behalf, concurrently with the sending
thereof, as the case may be and (iv) with respect to Indebtedness arising in
connection with the letters of credit listed on Schedule 9.9 hereto: (A) in no
event may such Indebtedness be secured or cash-collateralized and (B) such
Indebtedness may not be renewed, extended, replaced or otherwise continue to be
outstanding beyond the maturity dates of such letters of credit set forth on
Schedule 9.9 hereto;
(i) so long as the aggregate amount thereof does not exceed $5,000,000 at any
time, Indebtedness with respect to surety bonds, appeal bonds or like
instruments acquired in the ordinary course of business or in connection with
the enforcement of rights or claims of any Borrower, any Guarantor or any of
their respective Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
(j) to the extent subject to the intercompany subordination agreement described
in Section 4.1(i) and otherwise permitted under Section 9.10 hereof
(i) Indebtedness of any Borrower or any Guarantor or any of their respective
Subsidiaries to any other Subsidiary or any Borrower or any Guarantor, or
(ii) Indebtedness of BlueLinx to Parent;
(k) unsecured guaranties by any Borrower of Indebtedness or other obligations of
its Subsidiaries that are permitted to be incurred hereunder;
(l) Indebtedness of a Subsidiary of any Borrower acquired pursuant to the terms
of Section 9.10 hereof, or assumed by any Borrower in connection with the
acquisition of an asset pursuant to the terms of Section 9.10 hereof, so long as
such Indebtedness was not incurred in connection with, or in contemplation of,
such acquisition or such investment and otherwise does not violate any provision
of this Agreement;
(m) Indebtedness owing in connection with the liens permitted under
Sections 9.8(b), 9.8(c), 9.8(k) or 9.8(m);
(n) up to $5,000,000, in the aggregate at any one time outstanding, of
Indebtedness representing the unpaid balance of the purchase price of any
property or services that constitutes an account payable to a trade creditor
(whether or not an Affiliate) which (i) was created, incurred, assumed or
guaranteed by a Borrower or a Guarantor in the ordinary course of business of
such Borrower or such Guarantor in connection with obtaining goods, materials or
services, (ii) is overdue by more than ninety (90) days and (iii) is not being
contested by such Borrower or such Guarantor in good faith;

 

91



--------------------------------------------------------------------------------



 



(o) unsecured Indebtedness of any Borrower or any Guarantor to any third person
(other than another Borrower or Guarantor) arising after the date hereof in an
amount at any one time outstanding not to exceed Twenty-Five Million Dollars
($25,000,000) in the aggregate for all such Indebtedness to all such third
persons; provided, that, (i) Borrowers and Guarantors may only make regularly
scheduled payments of principal and interest in respect of such Indebtedness in
accordance with the terms of the agreement or instrument evidencing or giving
rise to such Indebtedness, (ii) Each Borrower and each Guarantor shall not,
directly or indirectly, (A) without the prior written consent of Administrative
and Collateral Agent, amend, modify, alter or change the terms of such
Indebtedness in a manner materially more adverse to the Lenders or so as to make
the terms thereof materially more burdensome or restrictive to such Borrower or
such Guarantor, in each case, than the terms thereof in effect prior to such
amendment, modification, alteration or change, or (B) redeem, retire, defease,
purchase or otherwise acquire such Indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose, and (iii) Borrowers and Guarantors
shall furnish to Administrative and Collateral Agent all material notices or
demands in connection with such Indebtedness either received by any Borrower,
any Guarantor or on any of their behalf, promptly after the receipt thereof, or
sent by any Borrower, any Guarantor or on any of their behalf, concurrently with
the sending thereof, as the case may be;
(p) unsecured Indebtedness of any Borrower to sellers incurred as part of the
purchase price in connection with any Permitted Acquisitions not to exceed
Twenty-Five Million Dollars ($25,000,000) in the aggregate among all Borrowers
at any one time outstanding, so long as such Indebtedness is subordinated to the
Obligations under terms and conditions reasonably satisfactory to Administrative
and Collateral Agent; and
(q) any Indebtedness of BlueLinx consisting of a Mortgage Proceeds Investment;
provided, that, BlueLinx shall not make any repayments with respect thereto
unless: (i) Modified Adjusted Excess Availability after giving effect to any
such repayment is equal to or greater than $120,000,000; (b) both before and
after giving effect to any such repayment, Borrowers’ Fixed Charge Coverage
Ratio for the immediately trailing twelve month period, on a consolidated basis,
is equal to or greater than 1.1:1.0 (for purposes of this Section 9.9(q) only,
Fixed Charge Coverage Ratio shall be calculated by excluding the amount of any
such repayment and by adjusting the interest component of the calculation to
include any interest payments which would have been made by the Borrowers had
the amount of Mortgage Proceeds Investment which is being repaid never been
loaned to the BlueLinx); (c) Administrative Borrower shall have provided
Administrative and Collateral Agent with at least ten (10) Business Days prior
written notice of any such repayment; (d) no Default or Event of Default shall
have occurred and be continuing or would result from such repayment; and
(e) prior to the making of any such repayment, Administrative and Collateral
Agent shall have received Borrowers’ unaudited internally prepared financial
statements for the month immediately preceding the date of such prepayment,
accompanied by a certificate of Administrative Borrower’s chief financial
officer as to Borrowers’ compliance with the terms of this Section 9.9(q)
together with such supporting documentation therefor as Administrative and
Collateral Agent may reasonably request.

 

92



--------------------------------------------------------------------------------



 



9.10 Loans, Investments, Etc. Each Borrower and each Guarantor shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, make, or
suffer or permit to exist, any loans or advance money or property to any Person,
or any investment in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or Indebtedness or all or a substantial
part of the assets or property of any Person, or form or acquire any
Subsidiaries, or agree to do any of the foregoing, except:
(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;
(b) investments in cash or Cash Equivalents so long as the terms and conditions
of Section 5.2 hereof shall have been satisfied with respect to the deposit
account or investment account in which such cash or Cash Equivalents are held;
provided, however, such cash or Cash Equivalents must be held in a savings or
investment account which is subject to Administrative and Collateral Agent’s
first priority perfected security interest if any Revolving Loans or Term Loans
are then outstanding;
(c) the existing equity investments of each Borrower and each Guarantor as of
the date hereof in their respective Subsidiaries, provided, that, no Borrower or
Guarantor shall have any obligation to make any other investment in, or loans
to, or other payments in respect of, any of such Subsidiaries;
(d) stock or obligations issued to any Borrower or any Guarantor by any Person
(or the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or such Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument having a principal amount in excess of $1,000,000
evidencing such obligations shall be promptly delivered to Administrative and
Collateral Agent, upon Administrative and Collateral Agent’s request, together
with such stock power, assignment or endorsement by such Borrower or such
Guarantor as Administrative and Collateral Agent may request;
(e) obligations of account debtors to any Borrower or any Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or such Guarantor; provided, that, promptly upon
the receipt of the original of any such promissory note by such Borrower or such
Guarantor having a principal amount in excess of $1,000,000, such promissory
note shall be endorsed to the order of Administrative and Collateral Agent by
such Borrower or such Guarantor and promptly delivered to Administrative and
Collateral Agent as so endorsed;
(f) the loans and advances set forth on Schedule 9.10 hereto; provided, that, as
to such loans and advances, (i) Borrowers and Guarantors shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto and (ii) Borrowers and
Guarantors shall furnish to Administrative and Collateral Agent all notices or
demands in connection with such loans and advances either received by any
Borrower, any Guarantor or on any of their behalf, promptly after the receipt
thereof, or sent by any Borrower, any Guarantor or on any of their behalf,
concurrently with the sending thereof, as the case may be;

 

93



--------------------------------------------------------------------------------



 



(g) loans and advances by any Borrower or any Guarantor to officers and
employees of such Borrower or such Guarantor so long as such loans are made in
the ordinary course of such Borrower’s or such Guarantor’s business and with
respect to activities arising from such persons employment by such Borrower or
such Guarantor;
(h) loans and advances by BlueLinx to BlueLinx Building Products Canada Ltd., a
company organized under the laws of British Columbia, not to exceed $10,000,000
in the aggregate at any one time outstanding; and
(i) Permitted Acquisitions; provided, however, in the case of a Permitted
Acquisition which is an Asset Acquisition, the assets acquired by any Borrower
shall not be included in the calculation of the Borrowing Base until the
Administrative and Collateral Agent shall have had the opportunity to perform a
field examination and appraisal through its examiners or through representatives
that it may retain in order to determine the eligibility of such assets for
inclusion in the calculation of the Borrowing Base;
(j) any Borrower may form an Acquisition Subsidiary so long as;
(i) Administrative Borrower provides Administrative and Collateral Agent with
prior written notice of the formation of any Acquisition Subsidiary; (ii) no
Default or Event of Default has occurred and is continuing or would result from
the formation of such Acquisition Subsidiary; (iii) Administrative and
Collateral Agent, for the ratable benefit of the Lenders and the Bank Product
Providers, shall be granted a first priority security interest (subject to the
security interests, mortgages, pledges, liens, charges and other encumbrances
otherwise permitted under Section 9.8 hereof) in all assets (including any
Capital Stock) of such Acquisition Subsidiary and such Borrower shall cause such
Acquisition Subsidiary to execute any documents and take all actions that may be
required under applicable law or that Administrative and Collateral Agent may
reasonably request, in order to grant, preserve, protect and perfect such
security interest, all in form and substance satisfactory to Administrative and
Collateral Agent; and (iv) either (A) such Borrower shall cause such newly
formed Acquisition Subsidiary to execute a (1) general continuing guaranty in
favor of Administrative and Collateral Agent, for itself and the ratable benefit
of the Lenders and the Bank Product Providers, in form and substance
satisfactory to Administrative and Collateral Agent, and (2) a joinder to this
Agreement, in form and substance satisfactory to Administrative and Collateral
Agent, whereby such newly formed Acquisition Subsidiary acknowledges and agrees
that it is a “Guarantor” hereunder; or (B) such newly formed Acquisition
Subsidiary shall execute a joinder to this Agreement, in form and substance
satisfactory to Administrative and Collateral Agent, whereby such newly formed
Acquisition Subsidiary acknowledges and agrees that it is a “Borrower” hereunder
subject to the terms hereunder and subject to such newly formed Acquisition
Subsidiary and Borrowers executing such documentation requested by
Administrative Agent in its reasonable discretion.

 

94



--------------------------------------------------------------------------------



 



9.11 Dividends and Redemptions. Each Borrower and each Guarantor shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, declare or
pay any dividends on account of any shares of any class of Capital Stock of such
Borrower, such Guarantor or such Subsidiary, as the case may be, now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of Capital Stock (or set aside or otherwise deposit or
invest any sums for such purpose) for any consideration or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing, except:
(a) in any case, dividends may be made in the form of shares of Capital Stock
consisting of common stock;
(b) any Subsidiary of any Borrower may pay dividends to such Borrower;
(c) BlueLinx may pay in kind dividends to Parent upon any issuance of Capital
Stock permitted under the terms of this Agreement;
(d) BlueLinx may pay dividends to Parent (i) in an amount equal to the sum of
the federal, state and local income tax liability of Parent that is attributable
to BlueLinx and its Subsidiaries and (ii) for general administrative expenses of
Parent and/or general operating expenses incurred by Parent on behalf of
Bluelinx and its Subsidiaries in an amount not to exceed $2,500,000 in any
fiscal year;
(e) commencing at the conclusion of BlueLinx’s fiscal year ending 2004, BlueLinx
may pay dividends to Parent in an aggregate amount not to exceed the sum of
(x) 50% of BlueLinx’s cumulative Net Income earned since the Original Closing
Date; (y) 50% of the first $100,000,000 of capital contributions made by Parent
to BlueLinx after October 26, 2004; and (z) 100% of each capital contribution
made by Parent to BlueLinx after such first $100,000,000 of capital
contributions; so long as: (i) BlueLinx does not pay dividends to Parent in
excess of Twenty-Five Million Dollars ($25,000,000) in the aggregate in any
fiscal year of BlueLinx; (ii) no Default or Event of Default exists at the time
of any such dividend or would occur after giving effect thereto; (iii) both
immediately before and after giving effect to any such dividend, Modified
Adjusted Excess Availability is at least $70,000,000; and (iv) prior to the
making of any such dividend, Administrative and Collateral Agent shall have
received BlueLinx’s unaudited internally prepared financial statements for the
fiscal quarter immediately preceding the date of such dividend, accompanied by a
certificate of BlueLinx’s chief financial officer as to BlueLinx’s compliance
with the terms of this Section 9.11(e) together with such supporting
documentation therefor as Administrative and Collateral Agent may reasonably
request; and
(f) in addition to any dividends permitted under Section 9.11(e), BlueLinx may
pay dividends to Parent to repay any capital contribution consisting of a
Mortgage Proceeds Investment so long as (a) Modified Adjusted Excess
Availability after giving effect to any such repayment is equal to or greater
than $120,000,000; (b) both before and after giving effect to any such
repayment, BlueLinx’s Fixed Charge Coverage Ratio for the immediately trailing
twelve month period, on a consolidated basis, is equal to or greater than
1.1:1.0 (for purposes of this Section 9.11(f) only, Fixed Charge Coverage Ratio
shall be calculated by excluding the amount of any such repayment and by
adjusting the interest component of the calculation to include any interest
payments which would have been made by the Borrowers had the amount of Mortgage
Proceeds Investment which is being repaid never been invested in BlueLinx);
(c) Administrative Borrower shall have provided Administrative and Collateral
Agent with at least ten (10) Business Days prior written notice of any such
repayment; (d) no Default or Event of Default shall have occurred and be
continuing or would result from such repayment; and (e) prior to the making of
any such repayment, Administrative and Collateral Agent shall have received
BlueLinx’s unaudited internally prepared financial statements for the month
immediately preceding the date of such prepayment, accompanied by a certificate
of BlueLinx’s chief financial officer as to BlueLinx’s compliance with the terms
of this Section 9.11(f) together with such supporting documentation therefor as
Administrative and Collateral Agent may reasonably request.

 

95



--------------------------------------------------------------------------------



 



9.12 Transactions with Affiliates. Each Borrower and each Guarantor shall not,
directly or indirectly, (a) purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any Affiliate or agent of such Borrower
or such Guarantor, except in the ordinary course of and pursuant to the
reasonable requirements of such Borrower’s or such Guarantor’s business and upon
fair and reasonable terms no less favorable to such Borrower or such Guarantor
than such Borrower or such Guarantor would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate or agent of such Borrower or
such Guarantor or (b) make any payments of management, consulting or other fees
for management or similar services, or of any Indebtedness owing to any officer,
employee, shareholder, director or other Affiliate of such Borrower or such
Guarantor except (i) reasonable compensation to officers, employees and
directors for services rendered to such Borrower or such Guarantor in the
ordinary course of business; (ii) so long as Sponsor owns Capital Stock of
Parent, management fees of no more than $1,000,000 per fiscal year paid by
BlueLinx to Sponsor; (iii) payments required to be made under the Affiliate
Leases to the extent the Affiliate Leases comply with the provisions of Section
9.12(a) hereof; (iv) amounts payable to any Sponsor Affiliated Lender pursuant
to this Agreement; and (iv) any amounts permitted to be paid pursuant to
Section 9.11.
9.13 Compliance with ERISA. Each Borrower and each Guarantor shall and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal and State law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; (c) not terminate any of such Plans so as to incur any liability
to the Pension Benefit Guaranty Corporation; (d) not allow or suffer to exist
any prohibited transaction involving any of such Plans or any trust created
thereunder which would subject such Borrower, such Guarantor or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Plan; or (g) not allow or suffer to exist any occurrence of
a reportable event or any other event or condition which presents a material
risk of termination by the Pension Benefit Guaranty Corporation of any such Plan
that is a single employer plan, which termination could result in any liability
to the Pension Benefit Guaranty Corporation.

 

96



--------------------------------------------------------------------------------



 



9.14 End of Fiscal Years and Fiscal Quarters; Changes in Accounting Practices.
(a) Each Borrower and each Guarantor shall, for financial reporting purposes,
cause its, and each of its Subsidiaries’ (i) fiscal years to end on the dates
set forth on Schedule 9.14 hereto as fiscal year ends, (ii) fiscal quarters to
end on the dates set forth on Schedule 9.14 hereto as fiscal quarter ends and
(iii) fiscal months to end on the dates set forth on Schedule 9.14 hereto as
fiscal month ends.
(b) Each Borrower and each Guarantor shall not materialy change any of its
accounting policies except as may be required or permitted in accordance with
GAAP.
9.15 Change in Business. Each Borrower and each Guarantor shall not engage in
any business other than the business of such Borrower or such Guarantor on the
date hereof and any business reasonably related, ancillary or complimentary to
the business in which such Borrower or such Guarantor is engaged on the date
hereof.
9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and each
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or such Guarantor to (a) pay
dividends or make other distributions or pay any Indebtedness owed to such
Borrower or such Guarantor or any Subsidiary of such Borrower or such Guarantor;
(b) make loans or advances to such Borrower or such Guarantor or any Subsidiary
of such Borrower or such Guarantor, or (c) create, incur, assume or suffer to
exist any lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than encumbrances and restrictions (i) that are
void or ineffective under applicable law or (ii) arising under (A) applicable
law, (B) this Agreement, (C) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Borrower or such
Guarantor or any Subsidiary of such Borrower or such Guarantor, (D) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of such Borrower or such Guarantor or any Subsidiary of such
Borrower or such Guarantor, (E) any agreement relating to permitted Indebtedness
incurred by a Subsidiary of such Borrower or such Guarantor prior to the date on
which such Subsidiary was acquired by such Borrower or such Guarantor and
outstanding on such acquisition date, and (F) the extension or continuation of
contractual obligations in existence on the date hereof; provided, that, any
such encumbrances or restrictions contained in such extension or continuation
are no less favorable to Administrative and Collateral Agent and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.
9.17 Financial Covenants. During a Compliance Period, Borrowers and Guarantors
shall, when measured as of the month most recently ended:
(a) Fixed Charge Coverage Ratio. Maintain, on a consolidated basis, their Fixed
Charge Coverage Ratio at not less than 1.1 to 1.0.
(b) Capital Expenditures. Not incur Capital Expenditures of more than
$20,000,000 in any fiscal year in the aggregate for all Borrowers and
Guarantors; provided, however, if Capital Expenditures of less than $20,000,000
are incurred in any fiscal year (such difference referred to herein as an
“Unused CapEx Allowance”), up to $10,000,000 of the amount of such Unused CapEx
Allowance may be incurred in the succeeding fiscal year.

 

97



--------------------------------------------------------------------------------



 



9.18 License Agreements.
(a) Except where failure to do so could not reasonably be expected to cause a
Material Adverse Change and with respect to License Agreements that are Material
Contracts, each Borrower and each Guarantor shall (i) promptly and faithfully
observe and perform all of the terms, covenants, conditions and provisions of
such License Agreement to be observed and performed by it, at the times set
forth therein, if any, (ii) not do, permit, suffer or refrain from doing
anything that could reasonably be expected to result in a default under or
breach of any of the terms of such License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release such License Agreement in any respect
or any material term, provision or right of the licensee thereunder in any
respect, or consent to or permit to occur any of the foregoing, (iv) give
Administrative and Collateral Agent prompt written notice of such License
Agreement entered into by such Borrower or such Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative and Collateral Agent may
reasonably request, (v) give Administrative and Collateral Agent prompt written
notice of any breach of any obligation, or any default, by any party under such
License Agreement, and deliver to Administrative and Collateral Agent (promptly
upon the receipt thereof by such Borrower or such Guarantor in the case of a
notice to such Borrower or such Guarantor, and concurrently with the sending
thereof in the case of a notice from such Borrower or such Guarantor) a copy of
each notice of default and every other notice and other communication received
or delivered by such Borrower or such Guarantor in connection with such License
Agreement which relates to any adverse change in the right of any Borrower or
any Guarantor to continue to use the property subject to such License Agreement,
and (vi) furnish to Administrative and Collateral Agent, promptly upon the
request of Administrative and Collateral Agent, such information and evidence as
Administrative and Collateral Agent may require from time to time concerning the
observance, performance and compliance by such Borrower or such Guarantor or the
other party or parties thereto with the terms, covenants or provisions of such
License Agreement.
(b) Except where failure to do so could not reasonably be expected to cause a
Material Adverse Change and with respect to License Agreements that are Material
Contracts, each Borrower and each Guarantor will either exercise any option to
renew or extend the term of such License Agreement in such manner as will cause
the term of such License Agreement to be effectively renewed or extended for the
period provided by such option and give prompt written notice thereof to
Administrative and Collateral Agent or give Administrative and Collateral Agent
prior written notice that such Borrower or such Guarantor does not intend to
renew or extend the term of any such License Agreement or that the term thereof
shall otherwise be expiring, not less than sixty (60) days prior to the date of
any such non-renewal or expiration. In the event of the failure of any Borrower
or any Guarantor to extend or renew any such License Agreement, Administrative
and Collateral Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such License
Agreement, whether in its own name as agent for the Lenders, or in the name of a
designee or nominee of Administrative and Collateral Agent or in the name of any
Borrower or any Guarantor, as Administrative and Collateral Agent shall
determine at any time that an Event of Default shall exist or have occurred and
be continuing. Administrative and Collateral Agent may, but shall not be
required to, perform any or all of such obligations of any Borrower or any
Guarantor under any of such License Agreement, including, but not limited to,
the payment of any or all sums due from any Borrower or any Guarantor
thereunder. Any sums so paid by Administrative and Collateral Agent shall
constitute part of the Obligations.

 

98



--------------------------------------------------------------------------------



 



9.19 After Acquired Real Property. If any Borrower or any Guarantor hereafter
acquires any Real Property, fixtures or similar property and such Real Property,
fixtures or other property at any one location has a fair market value in an
amount equal to or greater than Five Million Dollars ($5,000,000) (or if an
Event of Default exists, then regardless of the fair market value of such
assets), without limiting any other rights of Administrative and Collateral
Agent, or duties or obligations of such Borrower or such Guarantor, upon
Administrative and Collateral Agent’s request, such Borrower or such Guarantor
shall execute and deliver to Administrative and Collateral Agent a mortgage,
deed of trust or deed to secure debt, as Administrative and Collateral Agent may
determine, in form and substance satisfactory to Administrative and Collateral
Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers, a first and only lien and mortgage
on and security interest in such Real Property, fixtures or other property
(except as such Borrower or such Guarantor would otherwise be permitted to incur
hereunder or as otherwise consented to in writing by Administrative and
Collateral Agent) and such other agreements, documents and instruments as
Administrative and Collateral Agent may require in connection therewith.
9.20 Costs and Expenses. Borrowers and Guarantors shall pay to Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, on demand and if requested, accompanied by an invoice in
reasonable detail, all costs, expenses, filing fees and filing or recording
taxes paid or payable by any Agent in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Administrative and
Collateral Agent’s and Lender’s rights in the Collateral, this Agreement, the
other Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, recording taxes and fees, if applicable); (b) costs and expenses and fees
for insurance premiums, environmental audits, surveys, assessments, engineering
reports and inspections, background checks, appraisal fees and search fees,
costs and expenses of remitting loan proceeds, collecting checks and other items
of payment, and establishing and maintaining the Blocked Accounts, together with
Administrative and Collateral Agent’s customary charges and fees with respect
thereto; (c) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, selling
or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against any Agent and/or Lenders arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Administrative and
Collateral Agent or any Lender during the course of periodic field examinations
of the Collateral and such Borrower’s or such Guarantor’s operations, plus a per
diem charge at the then standard rate of Administrative and Collateral Agent,
per person per day for Administrative and Collateral Agent’s examiners in the
field and office (which rate is currently $850 per person per day); provided,
however, unless an Event of Default exists, Borrowers and Guarantors shall not
be required to pay such costs and expenses associated with more than 3 such
field examinations per year; and (g) the reasonable fees and disbursements of
counsel (including legal assistants) to any Agent in connection with any of the
foregoing.

 

99



--------------------------------------------------------------------------------



 



9.21 Further Assurances. At the request of Administrative and Collateral Agent
at any time and from time to time, each Borrower and each Guarantor shall, at
its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the security interests and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements, including, without
limitation, upon Administrative and Collateral Agent’s request, executing and
delivering, or causing to be executed and delivered, such other agreements,
documents and instruments as may be required by Administrative and Collateral
Agent to perfect the security interests of Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in those Accounts of an account debtor with its chief executive
office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and taking or causing to be taken such
other and further actions as Administrative and Collateral Agent may reasonably
request to enable Administrative and Collateral Agent, as secured party with
respect thereto, to collect such Accounts under the applicable Federal or
Provincial laws of Canada. If requested by Administrative and Collateral Agent,
each Borrower and each Guarantor agrees to cause a certificate to be issued by
one of its officer representing that, as of such date, all conditions precedent
to providing Loans contained herein are satisfied.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:
(a) (i) any Borrower fails to pay any of the Obligations pursuant to
Section 2.1(b) within one (1) Business Day after demand therefor, (ii) any
Borrower fails to pay any of the other Obligations (including amounts due
pursuant to Section 9.20) within two (2) Business Days after the same becomes
due and payable, (iii) any Borrower or any Guarantor fails to perform any of the
covenants contained in Sections 9.3, 9.4, 9.5, 9.6, 9.13, 9.14, 9.16, 9.18, 9.19
or 9.21 of this Agreement or any of the affirmative covenants set forth in any
other Financing Agreement (other than payment obligations) and such failure
continues for ten (10) Business Days; provided, that, such ten (10) Business Day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such ten
(10) Business Day period or which has been the subject of a prior failure within
a six (6) month period or (B) an intentional breach by any Borrower or any
Guarantor of any such covenant or (iv) any Borrower or any Guarantor fails to
perform any of the terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements other than those described in
subsections (i), (ii) or (iii) of this Section 10.1(a);

 

100



--------------------------------------------------------------------------------



 



(b) any representation or warranty made by any Borrower or any Guarantor to any
Agent or any Lender in this Agreement, the other Financing Agreements or any
other agreement, schedule, confirmatory assignment or otherwise shall when made
or deemed made be false or misleading in any material respect;
(c) any Guarantor revokes or terminates or fails to perform any of the material
terms, covenants, conditions or provisions of any guaranty, endorsement or other
agreement of such party in favor of Administrative and Collateral Agent or any
Lender;
(d) any judgments for the payment of money are rendered against any Borrower or
any Guarantor in excess of Five Million Dollars ($5,000,000) in any one case or
Ten Million Dollars ($10,000,000) in the aggregate which remain undischarged or
unvacated for a period in excess of sixty (60) days or execution thereof is not
at any time effectively stayed, or any other judgment other than for the payment
of money, injunction, attachment, garnishment or execution is rendered against
any Borrower or any Guarantor or any of their assets which constitutes a
Material Adverse Change;
(e) any Borrower or any Guarantor dissolves or suspends or discontinues doing
business except as permitted by Section 9.7 hereunder;
(f) any Borrower or any Guarantor becomes insolvent (however defined or
evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;
(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or any Guarantor or all or any part of their
respective properties and such petition or application is not dismissed within
forty-five (45) days after the date of its filing or any Borrower or any
Guarantor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;
(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or any Guarantor or for all or any part of its property;
or
(i) any default occurs with respect any Indebtedness of any Borrower or any
Guarantor (other than Indebtedness owing hereunder), in any case in an amount in
excess of Ten Million Dollars ($10,000,000), which default continues for more
than the applicable cure period, if any, with respect thereto;

 

101



--------------------------------------------------------------------------------



 



(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agents and Lenders) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any material provision hereof or of any of
the other Financing Agreements has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein or in any of the other Financing Agreements shall cease to
be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);
(k) an ERISA Event shall occur which (i) results in or could reasonably be
expected to result in liability of any Borrower or any Guarantor in an aggregate
amount in excess of Ten Million Dollars ($10,000,000) which is not removed or
resolved without liability to such Borrower or such Guarantor or reasonably
likely to be removed or resolved without liability to such Borrower or such
Guarantor within forty-five (45) days after the date such liability is incurred
or (ii) results in a lien in favor of the Pension Benefit Guaranty Corporation;
(l) any Change of Control shall occur; or
(m) the indictment by any Governmental Authority of any Borrower or any
Guarantor of which any Borrower, any Guarantor or any Agent receives notice, in
either case, as to which there is a reasonable possibility of an adverse
determination, in the good faith determination of Administrative and Collateral
Agent, under any criminal statute, or commencement by any Governmental Authority
of criminal or civil proceedings against any Borrower or any Guarantor, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture of (i) any of the Collateral having a value in excess of Five
Million Dollars ($5,000,000) or (ii) any other property of any Borrower or any
Guarantor which is necessary or material to the conduct of its business.
10.2 Remedies.
(a) At any time an Event of Default exists or has occurred and is continuing,
Agents and Lenders shall have all rights and remedies provided in this
Agreement, the other Financing Agreements, the UCC, the PPSA and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Borrower or any Guarantor, except as such notice or consent
is expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to any Agent or any Lender hereunder, under any of
the other Financing Agreements, the UCC, the PPSA or other applicable law, are
cumulative, not exclusive and enforceable, in Administrative and Collateral
Agent’s discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include, without limitation, the right to apply to a
court of equity for an injunction to restrain a breach or threatened breach by
any Borrower or any Guarantor of this Agreement or any of the other Financing
Agreements. Subject to Section 12 hereof, Administrative and Collateral Agent
shall, upon the direction of the Required Lenders, at any time or times an Event
of Default exists or has occurred and is continuing, proceed directly against
any Borrower or any Guarantor to collect the Obligations without prior recourse
to any other Borrower or Guarantor or any of the Collateral.

 

102



--------------------------------------------------------------------------------



 



(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Administrative and Collateral Agent may, to the
extent permitted by applicable law, and upon the direction of the Required
Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Administrative and Collateral Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(g)
and 10.1(h), all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
any Borrower or any Guarantor, at its expense, to assemble and make available to
Administrative and Collateral Agent any part or all of the Collateral at any
place and time designated by Administrative and Collateral Agent, (iv) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(v) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (vi) sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including
entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of Administrative and Collateral Agent
or elsewhere) at such prices or terms as Administrative and Collateral Agent may
deem reasonable, for cash, upon credit or for future delivery, with
Administrative and Collateral Agent or any Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
any Guarantor, which right or equity of redemption is hereby expressly waived
and released by each Borrower and each Guarantor and/or (vii) terminate this
Agreement. If any of the Collateral is sold or leased by Administrative and
Collateral Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers. If notice of disposition of
Collateral is required by law, ten (10) days prior notice by Administrative and
Collateral Agent to Administrative Borrower designating the time and place of
any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and each Borrower and each Guarantor waives any other notice. In the
event Administrative and Collateral Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each Borrower and each Guarantor waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Administrative and Collateral Agent’s request, Borrowers
will either, as Administrative and Collateral Agent shall specify, furnish cash
collateral to the issuer to be used to secure and fund Administrative and
Collateral Agent’s and/or Lenders’ reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Administrative and Collateral Agent, for itself and the ratable benefit of
the Revolving Loan Lenders, for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred five percent (105%) of
the amount of the Letter of Credit Accommodations plus the amount of any fees
and expenses payable in connection therewith through the end of the expiration
of such Letter of Credit Accommodations.

 

103



--------------------------------------------------------------------------------



 



(c) Administrative and Collateral Agent may, at any time or times that an Event
of Default exists or has occurred and is continuing, enforce any Borrower’s or
any Guarantor’s rights against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Administrative and Collateral Agent may at such
time or times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Receivables have been assigned to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, and that Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, has a security interest therein and Administrative and Collateral
Agent may direct any or all account debtors, secondary obligors and other
obligors to make payment of Receivables directly to Administrative and
Collateral Agent, (ii) extend the time of payment of, compromise, settle or
adjust for cash, credit, return of merchandise or otherwise, and upon any terms
or conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor, any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Administrative and
Collateral Agent shall not be liable for its failure to collect or enforce the
payment thereof nor for the negligence of its agents or attorneys with respect
thereto and (iv) take whatever other action Administrative and Collateral Agent
may deem necessary or desirable for the protection of its and Lenders’
interests. At any time that an Event of Default exists or has occurred and is
continuing, at Administrative and Collateral Agent’s request, all invoices and
statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to Administrative and Collateral Agent and
are payable directly and only to Administrative and Collateral Agent and
Borrowers and Guarantors shall deliver to Administrative and Collateral Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Administrative and
Collateral Agent may require. In the event any account debtor returns Inventory
when an Event of Default exists or has occurred and is continuing, Borrowers
shall, upon Administrative and Collateral Agent’s request, hold the returned
Inventory in trust for Administrative and Collateral Agent and Lenders,
segregate all returned Inventory from all of its other property, dispose of the
returned Inventory solely according to Administrative and Collateral Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Administrative and Collateral Agent’s prior written consent.
(d) To the extent that applicable law imposes duties on Administrative and
Collateral Agent or Lenders to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Borrower and each
Guarantor acknowledges and agrees, to the extent permitted by applicable law,
that it is not commercially unreasonable for Administrative and Collateral Agent
or any Lender (i) to fail to incur expenses reasonably deemed significant by
such Person to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain consents of any Governmental Authority or other third party for
the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through

 

104



--------------------------------------------------------------------------------



 



publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as any Borrower or any Guarantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure such Person against
risks of loss, collection or disposition of Collateral or to provide to such
Person a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by such Person, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
such Person in the collection or disposition of any of the Collateral. Each
Borrower and each Guarantor acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by
Administrative and Collateral Agent or any Lender would not be commercially
unreasonable in such Person’s exercise of remedies against the Collateral and
that other actions or omissions by such Person shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section. Without
limitation of the foregoing, nothing contained in this Section shall be
construed to grant any rights to any Borrower or any Guarantor or to impose any
duties on Administrative and Collateral Agent or any Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.
(e) For the purpose of enabling Administrative and Collateral Agent and Lenders
to exercise the rights and remedies hereunder, each Borrower and each Guarantor
hereby grants to Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, to the extent assignable,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Borrower or any Guarantor) to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
any Borrower or any Guarantor, wherever the same maybe located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof.
(f) Administrative and Collateral Agent may apply the cash proceeds of
Collateral actually received by it from any sale, lease, foreclosure or other
disposition of the Collateral to payment of the Obligations, in whole or in part
and in such order as Administrative and Collateral Agent may elect, whether or
not then due. Borrowers and Guarantors shall remain liable to Administrative and
Collateral Agent and Lenders for the payment of any deficiency with interest at
the highest rate provided for herein and all costs and expenses of collection or
enforcement, including reasonable attorneys’ fees and legal expenses.
(g) Without limiting the foregoing, during the existence of a Default or Event
of Default, Administrative and Collateral Agent may, and upon the direction of
the Required Lenders, shall, without notice, (i) cease providing Loans or reduce
the lending formulas or amounts of Loans available to Borrowers, (ii) terminate
any provision of this Agreement providing for any future Loans to be provided by
Administrative and Collateral Agent or Lenders to Borrowers and/or (iii)
establish such Reserves as Administrative and Collateral Agent determines
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

 

105



--------------------------------------------------------------------------------



 



SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
(b) Borrowers, Guarantors, Agents and Lenders irrevocably consent and submit to
the non-exclusive jurisdiction of the State of New York and the State and
Federal courts located in the Borough of Manhattan, County of New York, State of
New York, whichever Administrative and Collateral Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Administrative and
Collateral Agent or any Lender shall have the right to bring any action or
proceeding against any Borrower, any Guarantor or its or their property in the
courts of any other jurisdiction which such Person deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower, any Guarantor or its or their property).
(c) Each Borrower and each Guarantor hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Administrative
and Collateral Agent’s or any Lender’s option, by service upon any Borrower or
any Guarantor in any other manner provided under the rules of any such courts.
Within thirty (30) days after such service, such Borrower or such Guarantor
shall appear in answer to such process, failing which such Borrower or such
Guarantor shall be deemed in default and judgment may be entered by
Administrative and Collateral Agent or any Lender against such Borrower or such
Guarantor for the amount of the claim and other relief requested.

 

106



--------------------------------------------------------------------------------



 



(d) EACH BORROWER, EACH GUARANTOR, EACH AGENT AND EACH LENDER HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. EACH BORROWER, EACH GUARANTOR, EACH AGENT AND EACH LENDER HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
(e) No Agent or any Lender shall have any liability to any Borrower or any
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by any Borrower or any Guarantor in connection with, arising out of, or in any
way related to the transactions or relationships contemplated by this Agreement,
or any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on such
Person, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of such Person. Except as prohibited by law,
each Borrower and each Guarantor waives any right which it may have to claim or
recover in any litigation with any Agent or any Lender any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each Borrower and each Guarantor: (i) certifies that none of any
Agent, any Lender, or any of their respective representatives, agents or
attorneys acting for or on behalf of such Person has, prior to the date hereof,
represented, expressly or otherwise, that such Person would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agents and Lenders are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.
11.2 Waiver of Notices. Each Borrower and each Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or any Guarantor which Administrative and
Collateral Agent or any Lender may elect to give shall entitle such Borrower or
such Guarantor to any other or further notice or demand in the same, similar or
other circumstances.

 

107



--------------------------------------------------------------------------------



 



11.3 Amendments and Waivers.
(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by
Administrative and Collateral Agent and the Required Lenders or at
Administrative and Collateral Agent’s option, by Administrative and Collateral
Agent with the authorization of the Required Lenders, and as to amendments to
any of the Financing Agreements (other than with respect to any provision of
Section 12 hereof), by any Borrower; except, that:
(i) without the prior written consent of Administrative and Collateral Agent and
each Lender other than the Sponsor Affiliated Lenders, no such amendment,
waiver, discharge or termination shall:
(A) amend, modify or waive any of the provisions of the introductory paragraph
of Section 11.3(a) or any of the provisions of this Section 11.3(a)(i);
(B) reduce any percentage specified in the definition of Required Lenders or
Required Super-Majority Lenders or amend, modify or waive any provision of the
definition of Pro Rata Share;
(C) consent to the assignment or transfer by any Borrower or any Guarantor of
any of their rights and obligations under this Agreement; or
(D) reduce the Interest Rate or any fees or indemnities related to the Revolving
Loans or Letter of Credit Accommodations, amend, modify or waive the provisions
of Section 13.1(a) hereof or otherwise extend the Final Maturity Date or the
time of payment of principal of the Revolving Loans, extend the time of payment
of interest or any fees related to the Revolving Loans or reduce the principal
amount of any Revolving Loans or Letter of Credit Accommodations; or
(E) release all or substantially all of the Collateral;
(ii) without the prior written consent of Administrative and Collateral Agent
and the Required Super-Majority Lenders, no such amendment, waiver, discharge or
termination shall:
(A) amend, modify or waive any of the provisions of this Section 11.3(a)(ii);
(B) release any Collateral (except as expressly required hereunder or under any
of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof);
(C) amend, modify or waive any of the provisions of Sections 6.4, 12.8 or
12.11(a) hereof;
(D) increase (1) the advance rates set forth in the definition of Borrowing
Base, (2) the Revolving Loan Limit or the Revolving Loan Threshold Limit, or
(3) the amount of Revolving Loans or Letter of Credit Accommodations available
to Borrowers at any time;

 

108



--------------------------------------------------------------------------------



 



(E) amend, modify or waive any of the provisions of the definition of Borrowing
Base or of any of the defined terms referred to in the definition of Borrowing
Base if the effect thereof increases the amount of the Borrowing Base; or
(F) amend, modify or waive any provision of the definitions of, Blocked Account
Activation Period, Modified Adjusted Excess Availability, Compliance Period,
Excess Availability or Qualified Cash; and
(iii) Without the prior written consent of the Revolving Loan Lender directly
affected thereby, no such amendment, waiver, discharge or termination shall
increase the Revolving Loan Commitment of such Revolving Loan Lender over the
amount thereof then in effect or provided hereunder.
(b) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
Administrative and Collateral Agent may, in its discretion and without the
consent of the Lenders or the other Agent, amend or otherwise modify the
Borrowing Base, the Reserves or any of their respective components which
amendments or modifications have the effect of increasing the Borrowing Base,
decreasing the Reserves or otherwise increasing the amounts available for
borrowing hereunder to the extent that such amendment or modification is made to
restore the Borrowing Base, Reserves or other components thereof if the reason
for such reduction or increase no longer exists, as determined by Administrative
and Collateral Agent.
(c) Agents and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by any Agent or any Lender of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which any Agent or any Lender would otherwise
have on any future occasion, whether similar in kind or otherwise.
(d) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in the event that Borrowers and Guarantors request that this Agreement or any
other Financing Agreements be amended or otherwise modified in a manner which
would require the unanimous consent of all of the Lenders and such amendment or
other modification is agreed to by the Administrative and Collateral Agent and
the Required Lenders, then, Borrowers, Administrative and Collateral Agent and
the Required Lenders, may amend this Agreement without the consent of the Lender
or Lenders which did not agree to such amendment or other modification
(collectively, the “Non-Consenting Lenders”) to provide for (i) the termination
of the Commitment of each of the Non-Consenting Lenders, (ii) the addition to
this Agreement of one or more other Lenders, or an increase in the Commitment of
one or more of the Required Lenders, so that the Commitments, after giving
effect to such amendment, shall be in the same aggregate amount as the
Commitments immediately before giving effect to such amendment, (iii) if any
Loans are outstanding at the time of such amendment, the making of such
additional Loans by such new Lenders or Required Lenders, as the case may be, as
may be necessary to repay in full the outstanding Loans of the Non-Consenting
Lenders immediately before giving effect to such amendment, (iv) the payment of
all interest, fees and other Obligations payable or accrued in favor of the
Non-Consenting Lenders and (v) such other modifications to this Agreement as
Borrowers and the Required Lenders may determine to be appropriate.

 

109



--------------------------------------------------------------------------------



 



(e) The consent of Administrative and Collateral Agent shall be required for any
amendment, waiver or consent affecting the rights or duties of Administrative
and Collateral Agent hereunder or under any of the other Financing Agreements,
in addition to the consent of the Lenders otherwise required by this Section.
The consent of the applicable Agent shall be required for any amendment, waiver
or consent affecting the rights or duties of such Agent hereunder or under any
of the other Financing Agreements, in addition to the consent of the Lenders
otherwise required by this Section. The exercise by Administrative and
Collateral Agent of any of its rights hereunder with respect to Reserves,
Eligible Accounts, Eligible Inventory, Eligible Domestic In-Transit Inventory,
Eligible International In-Transit Inventory or Eligible Re-Load Inventory shall
not be deemed an amendment to the advance rates for purposes of this
Section 11.3.
(f) Notwithstanding anything to the contrary contained in this Agreement or any
other Financing Agreement, in no event shall any Sponsor Affiliated Lender be
entitled to (i) consent to any amendment, modification, waiver, consent or other
such action with respect to any of the terms of this Agreement or any other
Financing Agreement, (ii) require any Agent or other Lender to undertake any
action (or refrain from taking any action) with respect to this Agreement or any
other Financing Agreement or (iii) otherwise vote on any matter related to this
Agreement or any other Financing Agreement; provided, however, no amendment,
modification or waiver shall deprive any Sponsor Affiliate Lender of its Pro
Rata Share of any payments to which the Lenders are entitled to share on a pro
rata basis hereunder.
(g) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
Administrative and Collateral Agent may, in its discretion and without the
consent of the Lenders or the other Agents, amend this Agreement or any of the
other Financing Agreements to add a Person formed or acquired by any Borrower in
connection with a Permitted Acquisition as a “Borrower” or a “Guarantor”
hereunder; provided, however, that any Person which is not organized or
incorporated under the laws of the United States of America, any state thereof
or the District of Columbia, shall not be added as a “Borrower” hereunder
without the prior written consent of all Lenders.
11.4 Confidentiality. Each Lender agrees that it will use its reasonable best
efforts not to disclose, without the prior consent of Administrative Borrower,
confidential information with respect to any Borrower, any Guarantor or any of
their respective Subsidiaries which is furnished pursuant to this Agreement and
which is specifically designated as confidential in writing by Administrative
Borrower or which such Lender would otherwise reasonably be expected to know is
confidential; provided, that, any Lender may disclose any such information
(a) to its employees, Affiliates, auditors or counsel, or to another Lender if
the disclosing Lender or such disclosing Lender’s holding or parent company in
its sole discretion determines that any such party should have access to such
information, (b) as has become generally available to the public, (c) as may be
required or appropriate in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over such Lender,
(d) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation, (e) in order to comply with any statute or
regulation, and (f) to any prospective or actual assignee or Participant in
connection with any contemplated transfer or participation of any of the
Revolving Loan Commitments or any interest therein by such Lender, provided,
that, such assignee or Participant has been generally advised as to the
confidentiality of any such confidential information and such assignee or
Participant agrees in writing to abide by the terms of this Section 11.4.

 

110



--------------------------------------------------------------------------------



 



11.5 Other Waivers. Each Borrower and each Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto. To the extent permitted by applicable law, each
Borrower and each Guarantor shall not assert, and each Borrower and each
Guarantor hereby waives, any claim against any Agent and/or any Lender, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby.
11.6 Indemnification. Each Borrower and each Guarantor shall, jointly and
severally, indemnify and hold each Agent and each Lender, and its directors,
agents, employees and counsel, harmless from and against any and all losses,
claims, damages, liabilities, reasonable costs or expenses (other than Excluded
Taxes or any other Taxes for which Borrowers are not obligated to provide
indemnification pursuant to Section 6.5 hereof) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the reasonable fees and expenses of counsel, but
excluding any losses, claims, damages, liabilities, costs or expenses arising
from the gross negligence or willful misconduct of any indemnified Person and
excluding any indirect, consequential or punitive damages. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section
may be unenforceable because it violates any law or public policy, Borrowers and
Guarantors shall pay the maximum portion which it is permitted to pay under
applicable law to Agents and Lenders in satisfaction of indemnified matters
under this Section. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
SECTION 12. THE ADMINISTRATIVE AND COLLATERAL AGENT
12.1 Appointment; Powers and Immunities.
(a) Each Lender hereby, and each Bank Product Provider by providing any Bank
Products to Borrowers or Guarantors, irrevocably designates, appoints and
authorizes Wachovia to act as Administrative and Collateral Agent hereunder and
under the other Financing Agreements with such powers as are specifically
delegated to Administrative and Collateral Agent by the terms of this Agreement
and of the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Administrative and Collateral Agent: (i) shall
have no duties or responsibilities except those expressly set forth in this
Agreement and in the other Financing Agreements, and shall not by reason of this
Agreement or any other Financing Agreement be a trustee or fiduciary for any
Lender or Bank Product Provider; (ii) shall not be responsible to Lenders or
Bank Product Providers for any recitals, statements, representations or
warranties contained in this Agreement or in any other Financing Agreement, or
in any certificate or other document referred to or provided for in, or received
by any of them under, this Agreement or any other

 

111



--------------------------------------------------------------------------------



 



Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (iii) shall not be responsible to
Lenders or Bank Product Providers for any action taken or omitted to be taken by
it hereunder or under any other Financing Agreement or under any other document
or instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Administrative and Collateral Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith.
Administrative and Collateral Agent may deem and treat the payee of any note as
the holder thereof for all purposes hereof unless and until the assignment
thereof pursuant to an agreement (if and to the extent permitted herein) in form
and substance satisfactory to Administrative and Collateral Agent shall have
been delivered to and acknowledged by Administrative and Collateral Agent.
(b) Without prejudice to the foregoing paragraph, each Lender, each Bank Product
Provider by providing any Bank Products to BlueLinx, and the Administrative and
Collateral Agent (collectively the “Creditors” for purposes of this
Section 12.1(b) only), hereby designate and appoint Wachovia (and hereby
reiterate such designation and appointment made in the Original Loan Agreement
in respect of Congress Financial Corporation, a predecessor of Wachovia
(“Congress”)) as the person holding the power of attorney (fondé de pouvoir) of
the Creditors as contemplated under Article 2692 of the Civil Code of Quebec, to
enter into, to take and to hold on their behalf, and for their benefit, a deed
of hypothec (“Deed of Hypothec”) executed by BlueLinx under the laws of the
Province of Quebec and creating a hypothec (security interest) on BlueLinx’s
Collateral located in such Province and to exercise such powers and duties which
are conferred upon Wachovia under such deed. Each Creditor hereby additionally
designates and appoints Wachovia (and hereby reiterate such designation and
appointment made in the Original Loan Agreement in respect of Congress) as agent
and custodian for and on behalf of each of them (i) to hold and to be the sole
registered holder of any bond (“Bond”) issued under the Deed of Hypothec, the
whole notwithstanding Section 32 of the Act respecting the special powers of
legal persons (Quebec) or any other applicable law, and (ii) to enter into, to
take and to hold on their behalf, and for their benefit, a movable hypothec
(“Movable Hypothec”) executed by BlueLinx under the laws of the Province of
Quebec and pledging the Bond as security for the payment and performance of the
Obligations (which include any and all obligations under the Deed of Hyphothec).
In this respect, (m) Wachovia, as agent and custodian of the Creditors, shall
keep a record indicating the names and addresses of, and the pro rata portion of
the Obligations and indebtedness secured by the Movable Hypothec, owing to the
Persons for and on behalf of whom the Bond is so held from time to time, and
(n) each Creditor will be entitled to the benefits of any Collateral of BlueLinx
charged under the Deed of Hypothec and the Movable Hypothec and will participate
in the proceeds of realization of any such Collateral, the whole in accordance
with the terms hereof. Wachovia, in such aforesaid capacities shall (x) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
Wachovia with respect to the Collateral under the Deed of Hypothec and Movable
Hypothec, applicable law or otherwise, and (y) benefit from and be subject to
all provisions hereof with respect to the Administrative and Collateral Agent
mutatis mutandis, including, without limitation, all such

 

112



--------------------------------------------------------------------------------



 



provisions with respect to the liability or responsibility to and
indemnification by the Lenders and Bank Product Providers. Any Person who
becomes a Lender or a Bank Product Provider, as the case may be, shall be deemed
to have consented to and confirmed Wachovia as the person holding the power of
attorney (fondé de pouvoir) and as the agent and custodian as aforesaid and to
have ratified, as of the date it becomes a Lender or a Bank Product Provider, as
the case may be, all actions taken by Wachovia in such capacities. Wachovia
shall be entitled to delegate from time to time any of its powers or duties
under the Deed of Hypothec and the Movable Hypothec to any Person and on such
terms and conditions as Wachovia may determine from time to time. It is hereby
understood that (a) the Deed of Hypothec, the Bond and Movable Hypothec executed
by BlueLinx prior to the date hereof in favor of Congress continue to be valid
and enforceable in accordance with their respective terms and remain in full
force and effect, and all reference therein to “Congress Financial Corporation”
shall be deemed to refer to Wachovia, and (b) no novation of any kind has
occurred in connection with any of the obligations secured by the Deed of
Hypothec nor the Movable Hypothec, any such novation being hereby expressly
disclaimed.
12.2 Reliance By Administrative and Collateral Agent. Administrative and
Collateral Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative and Collateral Agent. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Administrative
and Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.
12.3 Events of Default.
(a) Administrative and Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of an Event of Default or other failure of a condition
precedent to the Loans hereunder, unless and until Administrative and Collateral
Agent has received written notice from a Lender, any Borrower or any Guarantor
specifying such Event of Default or any unfulfilled condition precedent, and
stating that such notice is a “Notice of Default or Failure of Condition”. In
the event that Administrative and Collateral Agent receives such a notice,
Administrative and Collateral Agent shall give prompt notice thereof to the
Lenders. Administrative and Collateral Agent shall (subject to Section 12.7)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Lenders; provided,
that, unless and until Administrative and Collateral Agent shall have received
such directions, Administrative and Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to or by reason of such Event of Default or failure of condition precedent, as
it shall deem advisable in the best interest of Lenders. Without limiting the
foregoing, and notwithstanding the existence or occurrence and continuance of an
Event of Default or any other failure to satisfy any of the conditions precedent
set forth in Section 4 of this Agreement to the contrary, subject to the
provisions of Section 12.8 and Section 12.11(a), Administrative and Collateral
Agent may, but shall have no obligation to, continue to provide Loans for the
ratable account and risk of Lenders from time to time if Administrative and
Collateral Agent believes providing such Loans is in the best interests of
Lenders.

 

113



--------------------------------------------------------------------------------



 



(b) Except with the prior written consent of Administrative and Collateral
Agent, no Lender may assert or exercise any enforcement right or remedy in
respect of the Loans or other Obligations, as against any Borrower or any
Guarantor or any of the Collateral or other property of any Borrower or any
Guarantor.
12.4 Wachovia in its Individual Capacity. With respect to its Revolving Loan
Commitment and the Loans made and Letter of Credit Accommodations issued or
caused to be issued by it (and any successor acting as Administrative and
Collateral Agent), so long as Wachovia shall be a Lender hereunder, it shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as Administrative and Collateral Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Wachovia in its individual capacity as Lender hereunder.
Wachovia (and any successor acting as Administrative and Collateral Agent) and
its Affiliates may (without having to account therefor to any Lender) lend money
to, make investments in and generally engage in any kind of business with any
Borrower or any Guarantor (and any of their respective Subsidiaries or
Affiliates) as if it were not acting as Administrative and Collateral Agent, and
Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or any Guarantor for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
12.5 Indemnification. Lenders agree to indemnify Administrative and Collateral
Agent (to the extent not reimbursed by Borrowers and Guarantors hereunder and
without limiting the Obligations of any Borrower or any Guarantor hereunder)
ratably, in accordance with their Pro Rata Shares, for any and all claims of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against Administrative and Collateral Agent (including by any Lender) arising
out of or by reason of any investigation in or in any way relating to or arising
out of this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that
Administrative and Collateral Agent is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction.
12.6 Non-Reliance on Agents and Other Lenders. Each Lender agrees that it has,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Agents shall not be required to keep themselves
informed as to the performance or

 

114



--------------------------------------------------------------------------------



 



observance by any Borrower or any Guarantor of any term or provision of this
Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or any Guarantor. Agents will use reasonable efforts to
provide Lenders with any information received by Agents from any Borrower or any
Guarantor which is required to be provided to Lenders hereunder and with a copy
of any “Notice of Default or Failure of Condition” received by any Agent from
any Borrower, any Guarantor or any Lender; provided, that, no Agent shall be
liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to such Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by any Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any other
credit or other information concerning the affairs, financial condition or
business of any Borrower or any Guarantor that may come into the possession of
such Agent.
12.7 Failure to Act. Except for action expressly required of Administrative and
Collateral Agent hereunder and under the other Financing Agreements,
Administrative and Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.5 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.
12.8 Additional Revolving Loans. Administrative and Collateral Agent shall not
make any Revolving Loans or provide any Letter of Credit Accommodations to
Borrowers on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans or Letter of Credit Accommodations would cause the aggregate
amount of the total outstanding Revolving Loans and Letter of Credit
Accommodations to Borrowers to exceed the Borrowing Base, without the prior
consent of the Required Super-Majority Lenders, except, that, Administrative and
Collateral Agent may make such additional Revolving Loans or provide such
additional Letter of Credit Accommodations on behalf of Revolving Loan Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit Accommodations will cause the total outstanding Revolving Loans and
Letter of Credit Accommodations to Borrowers exceed the Borrowing Base as
Administrative and Collateral Agent may deem necessary or advisable in its
discretion, provided, that, (a) without the consent of the Required
Super-Majority Lenders: (i) the total principal amount of the additional
Revolving Loans or additional Letter of Credit Accommodations to Borrowers which
Administrative and Collateral Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the Borrowing Base, together with the Special Agent Advances
then outstanding, shall not exceed the amount equal to ten (10%) percent of the
Borrowing Base at the time and shall not cause the total principal amount of the
Revolving Loans and Letter of Credit Accommodations to exceed the Revolving Loan
Limit and (ii) Administrative and Collateral Agent shall not make any such
additional Revolving Loans or Letter of Credit Accommodations more than ninety
(90) days from the date of the first such additional Revolving Loans or Letter
of Credit Accommodations and (b) at the direction of the Required Lenders,
Administrative and Collateral Agent shall cease making such additional Revolving
Loans or Letter of Credit Accommodations. Each Revolving Lender shall be
obligated to pay Administrative and Collateral Agent the amount of its Pro Rata
Share of any such additional Revolving Loans or Letter of Credit Accommodations
provided that Administrative and Collateral Agent is acting in accordance with
the terms of this Section 12.8.

 

115



--------------------------------------------------------------------------------



 



12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Administrative and Collateral Agent to enter into this
Agreement and the other Financing Agreements relating to the Collateral for its
ratable benefit. Each Lender agrees that any action taken by Administrative and
Collateral Agent or Required Lenders in accordance with the terms of this
Agreement or the other Financing Agreements relating to the Collateral, and the
exercise by Administrative and Collateral Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
12.10 Field Audits; Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:
(a) is deemed to have requested that Administrative and Collateral Agent furnish
Lender, promptly after it becomes available, a copy of each field audit or
examination report and a weekly report with respect to the Borrowing Base
prepared by Administrative and Collateral Agent (each field audit or examination
report and weekly report with respect to the Borrowing Base being referred to
herein as a “Report” and collectively, the “Reports”);
(b) expressly agrees and acknowledges that Administrative and Collateral Agent
(i) does not make any representation or warranty as to the accuracy of any
Report, or (ii) shall not be liable for any information contained in any Report;
provided, that, nothing contained in this Section 12.10 shall be construed to
limit the liability of Administrative and Collateral Agent under Section 12.1(c)
hereof in the event of the gross negligence or willful misconduct of
Administrative and Collateral Agent as determined pursuant to a final
non-appealable order of a court of competent jurisdiction;
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative and Collateral Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrowers and Guarantors and will rely significantly upon Borrowers’
and Guarantors’ books and records, as well as on representations of Borrowers’
and Guarantors’ personnel; and
(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 11.3(a) hereof, and not to distribute or
use any Report in any other manner.

 

116



--------------------------------------------------------------------------------



 



12.11 Collateral Matters.
(a) Administrative and Collateral Agent may, at its option, from time to time,
at any time on or after an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the Loans
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Administrative and Collateral Agent, in its reasonable credit judgment, deems
necessary or desirable either (i) to preserve or protect the Collateral or any
portion thereof or (ii) to pay any other amount chargeable to Borrowers or
Guarantors pursuant to the terms of this Agreement consisting of costs, fees and
expenses and payments to any issuer of Letter of Credit Accommodations; provided
that, without the consent of the Required Super-Majority Lenders, in no event
shall the aggregate amount of Special Agent Advances, together with the
Revolving Loans and Letter of Credit Accommodations made pursuant to
Section 12.8 hereof, exceed an amount equal to ten percent (10%) of the
Borrowing Base at any time or cause the total principal amount of the Revolving
Loans and Letter of Credit Accommodations to exceed the Revolving Loan Limit.
Special Agent Advances shall be repayable on demand and be secured by the
Collateral. Administrative and Collateral Agent shall notify each Lender and
Administrative Borrower in writing of each such Special Agent Advance, which
notice shall include a description of the purpose of such Special Agent Advance.
Without limitation of its obligations pursuant to Section 6.10, each Lender
agrees that it shall make available to Administrative and Collateral Agent, upon
Administrative and Collateral Agent’s demand, in immediately available funds,
the amount equal to such Lender’s Pro Rata Share of each such Special Agent
Advance. If such funds are not made available to Administrative and Collateral
Agent by such Lender, Administrative and Collateral Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon,
for each day from the date such payment was due until the date such amount is
paid to Administrative and Collateral Agent at the Interest Rate then payable by
Borrowers in respect of the Revolving Loans as set forth in Section 3.1 hereof.
(b) Lenders hereby irrevocably authorize Administrative and Collateral Agent, at
its option and in its discretion to release any security interest in, mortgage
or lien upon, any of the Collateral: (i) upon termination of the Revolving Loan
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 13.1 hereof,
(ii) constituting property being sold or disposed of in compliance with the
applicable terms of this Agreement or any consent granted in connection with
this Agreement, (iii) constituting property in which no Borrower or any
Guarantor owned an interest at the time the security interest, mortgage or lien
was granted or at any time thereafter, (iv) having a value of less than
$25,000,000 or (v) in accordance with the terms of Sections 11.3(a)(i)(E) or
11.3(a)(ii)(B). Except as provided above, Administrative and Collateral Agent
will not release any security interest in, mortgage or lien upon, any of the
Collateral without the prior written authorization of all of Lenders (and any
Lender may require that the proceeds from any sale or other disposition of the
Collateral to be so released be applied to the Obligations in a manner
satisfactory to such Lender). Upon request by Administrative and Collateral
Agent at any time, Lenders will promptly confirm in writing Administrative and
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section.
(c) Without in any manner limiting Administrative and Collateral Agent’s
authority to act without any specific or further authorization or consent by the
Required Lenders, each Lender agrees to confirm in writing, upon request by
Administrative and Collateral Agent, the authority to release Collateral
conferred upon Administrative and Collateral Agent under this Section.
Administrative and Collateral Agent shall (and is hereby irrevocably authorized
by Lenders to) execute such documents as may be necessary to evidence the
release of the security interest, mortgage or liens granted to Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, upon any Collateral to the extent set forth above;
provided, that, (i) Administrative and Collateral Agent shall not be required to
execute any such document on terms which, in Administrative and Collateral
Agent’s opinion, would expose Administrative and Collateral Agent to liability
or create any obligations or entail any consequence other than the release of
such security interest, mortgage or liens without recourse or warranty and
(ii) such release shall not in any manner discharge, affect or impair the
Obligations or any security interest, mortgage or lien upon (or obligations of
any Borrower or any Guarantor in respect of) the Collateral retained by such
Borrower or such Guarantor.

 

117



--------------------------------------------------------------------------------



 



(d) Except as expressly required under the terms of this Agreement,
Administrative and Collateral Agent shall have no obligation whatsoever to any
Lender or any other Person to investigate, confirm or assure that the Collateral
exists or is owned by any Borrower or any Guarantor or is cared for, protected
or insured or has been encumbered, or that any particular items of Collateral
meet the eligibility criteria applicable in respect of the Loans hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Administrative and Collateral Agent herein or pursuant
hereto or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative and Collateral
Agent in this Agreement or in any of the other Financing Agreements, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, Administrative and Collateral Agent may act in any manner
it may deem appropriate, in its discretion, given Administrative and Collateral
Agent’s own interest in the Collateral as a Lender and that Administrative and
Collateral Agent shall have no duty or liability whatsoever to any other Lender.
12.12 Agency for Perfection. Administrative and Collateral Agent and each Lender
hereby appoints each Lender as agent for the purpose of perfecting the security
interests in and liens upon the Collateral of Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Administrative and Collateral Agent
thereof, and, promptly upon Administrative and Collateral Agent’s request
therefor shall deliver such Collateral to Administrative and Collateral Agent or
in accordance with Administrative and Collateral Agent’s instructions. Each
Lender confirms the appointment by Administrative and Collateral Agent of any
Person as it’s or the Lenders’ agent for the purpose of perfecting the security
interests granted under this Agreement and the other Financing Agreements.
12.13 Failure to Respond Deemed Consent. In the event any Lender’s consent is
required pursuant to the provisions of this Agreement and such Lender does not
respond to any request by Administrative and Collateral Agent for such consent
within ten (10) days after such request is made to such Lender, such failure to
respond shall be deemed a consent.
12.14 Legal Representation of Agents. In connection with the negotiation,
drafting, and execution of this Agreement and the other Financing Agreements, or
in connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Mayer, Brown,
Rowe & Maw LLP (“MBR&M”) only has represented and only shall represent Wachovia
in its capacity as an Agent and as a Lender. Each other Lender hereby
acknowledges that MBR&M does not represent it in connection with any such
matters.

 

118



--------------------------------------------------------------------------------



 



SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
13.1 Term.
(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Final Maturity Date, unless sooner
terminated pursuant to the terms hereof. Borrowers may, upon not less than ten
(10) days prior written notice to Administrative and Collateral Agent, terminate
this Agreement and the other Financing Agreements. Upon the effective date of
termination of this Agreement and the other Financing Agreements, Borrowers
shall pay to Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, in full, all outstanding
and unpaid Obligations and shall furnish cash collateral to Administrative and
Collateral Agent, (or at Administrative and Collateral Agent’s option, a letter
of credit issued for the account of Borrowers and at Borrowers’ expense, in form
and substance satisfactory to Administrative and Collateral Agent, by an issuer
acceptable to Administrative and Collateral Agent and payable to Administrative
and Collateral Agent as beneficiary, for itself and the ratable benefit of the
Lenders and the Bank Product Providers) in such amounts as Administrative and
Collateral Agent determines are reasonably necessary to secure (or reimburse)
Administrative and Collateral Agent and Lenders from loss, cost, damage or
expense, including attorneys’ fees and legal expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Administrative and Collateral Agent and Lenders
have not yet received final and indefeasible payment and any continuing
obligations of Administrative and Collateral Agent or any Lender to any bank,
financial institution or other Person under or pursuant to any Deposit Account
Control Agreement or Investment Property Control Agreement. Such payments in
respect of the Obligations and cash collateral shall be remitted by wire
transfer in Federal funds to such bank account of Administrative and Collateral
Agent, as Administrative and Collateral Agent may, in its discretion, designate
in writing to Administrative Borrower for such purpose. Interest shall be due
until and including the next Business Day, if the amounts so paid by Borrowers
to the bank account designated by Administrative and Collateral Agent are
received in such bank account later than 12:00 noon, New York time.
(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower or any Guarantor of its duties, obligations
and covenants under this Agreement or the other Financing Agreements until all
Obligations due and owing have been fully and finally discharged and paid (or
cash collateralized in accordance with the terms of this Agreement), and the
continuing security interest of Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, in the
Collateral and the rights and remedies of Administrative and Collateral Agent
and Lenders hereunder, under the other Financing Agreements and applicable law,
shall remain in effect until all such Obligations due and owing have been fully
and finally discharged and paid (or cash collateralized in accordance with the
terms of this Agreement). Accordingly, each Borrower and each Guarantor waives
any rights which it may have under the UCC to demand the filing of termination
statements with respect to the Collateral, and neither Administrative and
Collateral Agent nor any Lender shall be required to send such termination
statements to any Borrower or any Guarantor, or to file them with any filing
office, unless and until this Agreement is terminated in accordance with its
terms and all of the Obligations due and owing are paid (or cash collateralized
in accordance with the terms of this Agreement) and satisfied in full in
immediately available funds.

 

119



--------------------------------------------------------------------------------



 



13.2 Interpretive Provisions.
(a) All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement.
(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.
(c) All references to any party hereto pursuant to the definitions set forth in
the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.
(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.
(f) All references to the term “good faith” used herein when applicable to any
Agent or any Lender shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. Borrowers and Guarantors shall have the burden of proving any lack of
good faith on the part of any Agent or any Lender alleged by any Borrower or any
Guarantor at any time.
(g) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured, if such
Event of Default is capable of being cured as determined by Administrative and
Collateral Agent.
(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrowers most recently received by
Administrative and Collateral Agent.
(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

 

120



--------------------------------------------------------------------------------



 



(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agents and Lenders and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Agents or Lenders merely because of their involvement in their preparation.
13.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

     
If to any Borrower or any Guarantor:
  BlueLinx Corporation
 
  4100 Wildwood Parkway 
 
  Atlanta, Georgia 30339
 
  Attention: David Morris
 
  Telephone No.: (770) 221-2668
 
  Telecopy No.: (770) 221-2090
 
   
with a copy to:
  Schulte, Roth & Zabel LLP
 
  919 Third Avenue 
 
  New York, New York 10022
 
  Attention: Stuart D. Freedman, Esq.
 
                   Daniel V. Oshinsky, Esq.
 
  Telephone No.: (212) 756-2000
 
  Telecopy No.: (212) 593-5955
 
   
and a copy to:
  Cerberus Capital Management, LP
 
  299 Park Avenue, Floors 21-23 
 
  New York, New York 10171
 
  Attention: Lenard Tessler
 
  Telephone No.: (212) 891-2100
 
  Telecopy No.: (212) 909-1409

 

121



--------------------------------------------------------------------------------



 



     
If to Agents:
  Wachovia Bank, National Association
 
  1133 Avenue of the Americas 
 
  New York, New York 10036
 
  Attention: Portfolio Manager
 
  Telephone No.: (212) 545-4200
 
  Telecopy No.: (212) 545-4283
 
   
with a copy to:
  Mayer, Brown, Rowe & Maw LLP
 
  350 South Grand Avenue, 25th Floor 
 
  Los Angeles, California 90071
 
  Attention: Marshall C. Stoddard, Jr., Esq.
 
  Telephone No.: (213) 229-9500
 
  Telecopy No.: (213) 625-0248

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
13.5 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agents, Lenders, Bank Product Providers,
Borrowers, Guarantors and their respective successors and assigns, except that
no Borrower or Guarantor may assign its rights under this Agreement, the other
Financing Agreements and any other document referred to herein or therein
without the prior written consent of Administrative and Collateral Agent and
Lenders. No Lender may assign its rights and obligations under this Agreement
(or any part thereof) without the prior written consent of all Lenders other
than the Sponsor Affiliated Lenders and Administrative and Collateral Agent,
except as permitted under Section 13.6 hereof. Any purported assignment by a
Lender without such prior express consent or compliance with Section 13.6 where
applicable, shall be void. The terms and provisions of this Agreement and the
other Financing Agreements are for the purpose of defining the relative rights
and obligations of Borrowers, Guarantors, Agents and Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement or any of the other
Financing Agreements.

 

122



--------------------------------------------------------------------------------



 



13.6 Assignments; Participations.
(a) Each Lender may (i) assign all or a portion of its rights and obligations
under this Agreement (including, without limitation, a portion of its Revolving
Loan Commitment, the Loans owing to it and its rights and obligations as a
Lender with respect to Letters of Credit Accommodations) and the other Financing
Agreements: (A) to its parent company and/or any Affiliate of such Lender which
is at least fifty (50%) percent owned by such Lender or its parent company or to
one or more Lenders or (B) in connection with any merger, consolidation, sale,
transfer or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender; or (ii) assign all, or if less than all a
portion equal to at least $10,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such rights and obligations under this Agreement to one
or more Eligible Transferees, each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (A) the consent of Administrative and Collateral Agent shall be
required in connection with any assignment to an Eligible Transferee pursuant to
clause (ii) above, (B) if such Eligible Transferee is not a bank, Administrative
and Collateral Agent shall receive a representation in writing by such Eligible
Transferee that either (1) no part of its acquisition of its Loans is made out
of assets of any employee benefit plan, or (2) after consultation, in good
faith, with Borrowers and provision by Borrowers of such information as may be
reasonably requested by such Eligible Transferee, the acquisition and holding of
such Revolving Loan Commitments and Loans does not constitute a non-exempt
prohibited transaction under Section 406 of ERISA and Section 4975 of the Code,
or (3) such assignment is an “insurance company general account,” as such term
is defined in the Department of Labor Prohibited Transaction Class Exemption
95.60 (issued July 12, 1995) (“PTCE 95-60”), and, as of the date of the
assignment, there is no “employee benefit plan” with respect to which the
aggregate amount of such general account’s reserves and liabilities for the
contracts held by or on behalf of such “employee benefit plan” and all other
“employee benefit plans” maintained by the same employer (and affiliates thereof
as defined in Section V(a)(1) of PTCE 95-60) or by the same employee
organization (in each case determined in accordance with the provisions of PTCE
95-60) exceeds ten (10%) percent of the total reserves and liabilities of such
general account (as determined under PTCE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of such Eligible
Transferee, and (C) such transfer or assignment will not be effective until
recorded by Administrative and Collateral Agent on the Register and
Administrative and Collateral Agent has received, for its own account, payment
of a processing fee from the assigning Lender or the assignee in the amount of
$5,000. As used in this Section, the term “employee benefit plan” shall have the
meaning assigned to it in Title I of ERISA and shall also include a “plan” as
defined in Section 4975(e)(1) of the Code.
(b) Administrative and Collateral Agent shall maintain a register of the names
and addresses of Lenders, their Revolving Loan Commitments and the principal
amount of their Loans (the “Register”). Administrative and Collateral Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by them and shall modify the Register to give effect to each Assignment
and Acceptance. Upon their receipt of each Assignment and Acceptance,
Administrative and Collateral Agent will give prompt notice thereof to Lenders
and deliver to each of them a copy of the executed Assignment and Acceptance.
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrowers, Guarantors, Agents and Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrowers, Guarantors and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

123



--------------------------------------------------------------------------------



 



(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder; provided, however,
if at the time of such assignment, such assigning Lender is not then entitled to
receive any amounts pursuant to Section 6.5 hereof, Borrowers and Guarantors
shall not be obligated to make any payments to such assignee under Section 6.5
hereof if the assignee would otherwise be entitled to receive such amounts at
the time of such assignment and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement.
(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, any Guarantor or any of their respective Subsidiaries or the
performance or observance by any Borrower or any Guarantor of any of the
Obligations; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Financing Agreements, together with such other documents
and information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, any Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Financing Agreements,
(v) such assignee appoints and authorizes Administrative and Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Administrative
and Collateral Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, (vi) such assignee appoints and authorizes
each Agents to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Financing Agreements as are delegated
to such Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Agents and Lenders may furnish any information
concerning any Borrower, any Guarantor or their respective Subsidiaries in the
possession of Agents or any Lender from time to time to assignees and
Participants.

 

124



--------------------------------------------------------------------------------



 



(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Revolving Loan Commitments and the Loans owing to it and its
participation in the Letter of Credit Accommodations, without the consent of
Administrative and Collateral Agent or the other Lenders); provided, that,
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Loan Commitment hereunder) and the other Financing
Agreements shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and Borrowers, Guarantors, Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or any Guarantor hereunder shall be determined as if such Lender
had not sold such participation, (iv) if such Participant is not a bank,
represent that either (A) no part of its acquisition of its participation is
made out of assets of any employee benefit plan, or (B) after consultation, in
good faith, with Borrowers and provision by Borrowers of such information as may
be reasonably requested by the Participant, the acquisition and holding of such
participation does not constitute a non-exempt prohibited transaction under
Section 406 of ERISA and Section 4975 of the Code, or (C) such participation is
an “insurance company general account, “ as such term is defined in the “PTCE
95-60”, and, as of the date of the transfer there is no “employee benefit plan”
with respect to which the aggregate amount of such general account’s reserves
and liabilities for the contracts held by or on behalf of such “employee benefit
plan” and all other “employee benefit plans” maintained by the same employer
(and affiliates thereof as defined in Section V(a)(1) of PTCE 95-60) or by the
same employee organization (in each case determined in accordance with the
provisions of PTCE 95-60) exceeds ten (10%) percent of the total reserves and
liabilities of such general account (as determined under PTCE 95-60) (exclusive
of separate account liabilities) plus surplus as set forth in the National
Association of Insurance Commissioners Annual Statement filed with the state of
domicile of the Participant and (v) the agreements between such Lender and such
Participant shall not grant such Participant the right to consent to or vote on
(A) any matters other than those set forth in Section 11.3(a)(i) hereof or
(B) if such Participant is a Sponsor Affiliate Lender, any matters which
pursuant to Section 11.3(f) hereof, a Sponsor Affiliate Lender is not permitted
to consent to or vote on.
(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank.
(g) Borrowers and Guarantors shall assist Agents or any Lender permitted to sell
assignments or participations under this Section 13.6 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential assignees or Participants. Each Borrower and
each Guarantor shall certify the correctness, completeness and accuracy of all
descriptions of such Borrower and such Guarantor and its affairs provided,
prepared or reviewed by such Borrower or such Guarantor that are contained in
any selling materials and all other information provided by it and included in
such materials.

 

125



--------------------------------------------------------------------------------



 



(h) Administrative and Collateral Agent agrees that, so long as an Event of
Default does not then exist, Administrative and Collateral Agent shall not,
without the prior consent of Administrative Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) assign to any Person (i) its
rights and duties as administrative agent for the Lenders without also assigning
to such Person its rights and duties as collateral agent for the Lenders and
Bank Product Providers, (ii) its rights and duties as collateral agent for the
Lenders and Bank Product Providers without also assigning to such Person its
rights and duties as administrative agent for the Lenders, or (iii) its rights
and duties as administrative and collateral agent for the Lenders and Bank
Product Providers unless such assignment is made (A) to its parent company or
any of its Affiliates which is at least 50% owned by Administrative and
Collateral Agent or its parent or (B) in connection with any merger,
consolidation, sale, transfer or other disposition of all or any substantial
portion of the business or loan portfolio of Administrative Collateral Agent.
Notwithstanding anything to the contrary in this Agreement, in no event shall
any Sponsor Affiliate Lender be appointed as, or succeed to the rights and
duties of, the Administrative and Collateral Agent, or any Agent, under this
Agreement.
13.7 Participant’s Security Interests. If a Participant shall at any time
participate with any Lender in the Loans, each Borrower and each Guarantor
hereby grants to such Participant and such Participant shall have and is hereby
given, a continuing lien on and security interest in any money, securities and
other property of such Borrower or such Guarantor in the custody or possession
of such Participant, including the right of setoff, to the extent of such
Participant’s participation in the Obligations, and such Participant shall be
deemed to have the same right of setoff to the extent of its participation in
the Obligations, as it would have if it were a direct Lender.
13.8 ERISA Representation. Each Lender hereby represents and warrants to
Borrowers and Administrative and Collateral Agent that either (a) no part of the
Loans made by such Lender are made out of “plan assets” of any employee benefit
plan subject to ERISA or any plan subject to Section 4975 of the Code or (b) the
making and holding of such Lender’s Revolving Loan Commitments and Loans does
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
13.9 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
13.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Agreement or any of such other
Financing Agreements. Any party delivering an executed counterpart of any such
agreement by telefacsimile or a substantially similar electronic transmission
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of such
agreement.

 

126



--------------------------------------------------------------------------------



 



SECTION 14. JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS.
14.1 Independent Obligations; Subrogation. The Obligations of each Borrower
hereunder are joint and several. To the maximum extent permitted by law, each
Borrower hereby waives any claim, right or remedy which such Borrower now has or
hereafter acquires against any other Borrower that arises hereunder including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Administrative and Collateral Agent or any Lender against any
Borrower or any Collateral which Administrative and Collateral Agent or any
Lender now has or hereafter acquires, whether or not such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise
until the Obligations are fully paid and finally discharged. In addition, each
Borrower hereby waives any right to proceed against the other Borrowers, now or
hereafter, for contribution, indemnity, reimbursement, and any other suretyship
rights and claims, whether direct or indirect, liquidated or contingent, whether
arising under express or implied contract or by operation of law, which any
Borrower may now have or hereafter have as against the other Borrowers with
respect to the Obligations until the Obligations are fully paid and finally
discharged. Each Borrower also hereby waives any rights of recourse to or with
respect to any asset of the other Borrowers until the Obligations are fully paid
and finally discharged.
14.2 Authority to Modify Obligations and Security. Each Borrower authorizes
Administrative and Collateral Agent and Lenders, without notice or demand and
without affecting any Borrowers’ liability hereunder, from time to time, whether
before or after any notice of termination hereof or before or after any default
in respect of the Obligations, to: (a) renew, extend, accelerate, or otherwise
change the time for payment of, or otherwise change any other term or condition
of, any document or agreement evidencing or relating to any Obligations as such
Obligations relate to the other Borrowers, including, without limitation, to
increase or decrease the rate of interest thereon; (b) accept, substitute,
waive, defease, increase, release, exchange or otherwise alter any Collateral,
in whole or in part, securing the other Borrowers’ Obligations; (c) apply any
and all such Collateral and direct the order or manner of sale thereof as
Administrative and Collateral Agent and Lenders, in their sole discretion, may
determine; (d) deal with the other Borrowers as Administrative and Collateral
Agent or any Lender may elect; (e) in Administrative and Collateral Agent’s and
Lenders’ sole discretion, settle, release on terms satisfactory to them, or by
operation of law or otherwise, compound, compromise, collect or otherwise
liquidate any of the other Borrowers’ Obligations and/or any of the Collateral
in any manner, and bid and purchase any of the collateral at any sale thereof;
(vi) apply any and all payments or recoveries from the other Borrowers as
Administrative and Collateral Agent or Lenders, in their sole discretion, may
determine, whether or not such indebtedness relates to the Obligations; all
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others; and (vii) apply any sums realized from Collateral
furnished by the other Borrowers upon any of its indebtedness or obligations to
Administrative and Collateral Agent or Lenders as they in their sole discretion,
may determine, whether or not such indebtedness relates to the Obligations; all
without in any way diminishing, releasing or discharging the liability of any
Borrower hereunder.

 

127



--------------------------------------------------------------------------------



 



14.3 Waiver of Defenses. Upon an Event of Default by any Borrower in respect of
any Obligations, Administrative and Collateral Agent and Lenders may, at their
option and without notice to any Borrower, proceed directly against any Borrower
to collect and recover the full amount of the liability hereunder, or any
portion thereof, and each Borrower waives any right to require Administrative
and Collateral Agent or any Lender to: (a) proceed against the other Borrowers
or any other person whomsoever; (b) proceed against or exhaust any Collateral
given to or held by Administrative and Collateral Agent or any Lender in
connection with the Obligations; (c) give notice of the terms, time and place of
any public or private sale of any of the Collateral except as otherwise provided
herein; or (d) pursue any other remedy in Administrative and Collateral Agent’s
or any Lender’s power whatsoever. A separate action or actions may be brought
and prosecuted against any Borrower whether or not action is brought against the
other Borrowers and whether the other Borrowers be joined in any such action or
actions; and each Borrower waives the benefit of any statute of limitations
affecting the liability hereunder or the enforcement hereof, and agrees that any
payment of any Obligations or other act which shall toll any statute of
limitations applicable thereto shall similarly operate to toll such statute of
limitations applicable to the liability hereunder.
14.4 Exercise of Administrative and Collateral Agent’s and Lenders’ Rights. Each
Borrower hereby authorizes and empowers Administrative and Collateral Agent and
Lenders in their sole discretion, without any notice or demand to such Borrower
whatsoever and without affecting the liability of such Borrower hereunder, to
exercise any right or remedy which Administrative and Collateral Agent or any
Lender may have available to them against the other Borrowers.
14.5 Additional Waivers. Each Borrower waives any defense arising by reason of
any disability or other defense of the other Borrowers or by reason of the
cessation from any cause whatsoever of the liability of the other Borrowers or
by reason of any act or omission of Administrative and Collateral Agent or any
Lender or others which directly or indirectly results in or aids the discharge
or release of the other Borrowers or any Obligations or any Collateral by
operation of law or otherwise. The Obligations shall be enforceable against each
Borrower without regard to the validity, regularity or enforceability of any of
the Obligations with respect to any of the other Borrowers or any of the
documents related thereto or any collateral security documents securing any of
the Obligations. No exercise by Administrative and Collateral Agent or any
Lender of, and no omission of Administrative and Collateral Agent or any Lender
to exercise, any power or authority recognized herein and no impairment or
suspension of any right or remedy of Administrative and Collateral Agent or any
Lender against any Borrower or any Collateral shall in any way suspend,
discharge, release, exonerate or otherwise affect any of the Obligations or any
Collateral furnished by the Borrowers or give to the Borrowers any right of
recourse against Administrative and Collateral Agent or any Lender. Each
Borrower specifically agrees that the failure of Administrative and Collateral
Agent or any Lender: (a) to perfect any lien on or security interest in any
property heretofore or hereafter given any Borrower to secure payment of the
Obligations, or to record or file any document relating thereto or (b) to file
or enforce a claim against the estate (either in administration, bankruptcy or
other proceeding) of any Borrower shall not in any manner whatsoever terminate,
diminish, exonerate or otherwise affect the liability of any Borrower hereunder.

 

128



--------------------------------------------------------------------------------



 



14.6 Additional Indebtedness . Additional Obligations may be created from time
to time at the request of any Borrower and without further authorization from or
notice to any other Borrower even though the borrowing Borrower’s financial
condition may deteriorate since the date hereof. Each Borrower waives the right,
if any, to require Administrative and Collateral Agent or any Lender to disclose
to such Borrower any information it may now have or hereafter acquire concerning
the other Borrowers’ character, credit, Collateral, financial condition or other
matters. Each Borrower has established adequate means to obtain from the other
Borrowers, on a continuing basis, financial and other information pertaining to
such Borrower’s business and affairs, and assumes the responsibility for being
and keeping informed of the financial and other conditions of the other
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Obligations which diligent inquiry would reveal. Neither Administrative and
Collateral Agent nor any Lender need inquire into the powers of any Borrower or
the authority of any of their respective officers, directors, partners or agents
acting or purporting to act in their behalf, and any Obligations created in
reliance upon the purported exercise of such power or authority is hereby
guaranteed. All Obligations of each Borrower to Administrative and Collateral
Agent and Lenders heretofore, now or hereafter created shall be deemed to have
been granted at each Borrower’s special insistence and request and in
consideration of and in reliance upon this Agreement.
14.7 Notices, Demands, Etc. Except as expressly provided by this Agreement,
neither Administrative and Collateral Agent nor any Lender shall be under any
obligation whatsoever to make or give to any Borrower, and each Borrower hereby
waives diligence, all rights of setoff and counterclaim against Administrative
and Collateral Agent or any Lender, all demands, presentments, protests, notices
of protests, notices of protests, notices of nonperformance, notices of
dishonor, and all other notices of every kind or nature, including notice of the
existence, creation or incurring of any new or additional Obligations.
14.8 Subordination. Except as otherwise provided in this Section 14.8, any
indebtedness of any Borrower now or hereafter owing to any other Borrower is
hereby subordinated to the Obligations, whether heretofore, now or hereafter
created, and whether before or after notice of termination hereof, and,
following the occurrence and during the continuation of an Event of Default, no
Borrower shall, without the prior consent of Required Lenders, pay in whole or
in part any of such indebtedness nor will any such Borrower accept any payment
of or on account of any such indebtedness at any time while such Borrower
remains liable hereunder. At the request of Administrative and Collateral Agent,
after the occurrence and during the continuance of an Event of Default, each
Borrower shall pay to Administrative and Collateral Agent all or any part of
such subordinated indebtedness and any amount so paid to Administrative and
Collateral Agent at its request shall be applied to payment of the Obligations.
Each payment on the indebtedness of any Borrower to the other Borrowers received
in violation of any of the provisions hereof shall be deemed to have been
received by any other Borrower as trustee for Administrative and Collateral
Agent and Lenders and shall be paid over to Administrative and Collateral Agent
immediately on account of the Obligations, but without otherwise affecting in
any manner any such Borrower’s liability under any of the provisions of this
Agreement. Each

 

129



--------------------------------------------------------------------------------



 



Borrower agrees to file all claims against the other Borrowers in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any indebtedness of the other Borrowers to such Borrower, and Administrative
and Collateral Agent and Lenders shall be entitled to all of any such Borrower’s
rights thereunder. If for any reason any such Borrower fails to file such claim
at least thirty (30) days prior to the last date on which such claim should be
filed, Administrative and Collateral Agent, as such Borrower’s attorney-in-fact,
is hereby authorized to do so in Borrowers’ name or, in Administrative and
Collateral Agent’s discretion, to assign such claim to, and cause a proof of
claim to be filed in the name of, Administrative and Collateral Agent’s nominee.
In all such cases, whether in administration, bankruptcy or otherwise, the
person or persons authorized to pay such claim shall pay to Administrative and
Collateral Agent the full amount payable on the claim in the proceeding, and to
the full extent necessary for that purpose any such Borrower hereby assigns to
Administrative and Collateral Agent, for itself and the ratable benefit of
Lenders, all such Borrower’s rights to any payments or distributions to which
such Borrower otherwise would be entitled. If the amount so paid is greater than
any such Borrower’s liability hereunder, Administrative and Collateral Agent
will pay the excess amount to the person entitled thereto.
14.9 Revival. If any payments of money or transfers of property made to
Administrative and Collateral Agent or any Lender by any Borrower should for any
reason subsequently be declared to be fraudulent (within the meaning of any
state or federal law relating to fraudulent conveyances), preferential or
otherwise voidable or recoverable in whole or in part for any reason
(hereinafter collectively called “voidable transfers”) under the Bankruptcy Code
or any other federal or state law and Administrative and Collateral Agent or any
Lender is required to repay or restore any such voidable transfer, or the amount
or any portion thereof, then as to any such voidable transfer or the amount
repaid or restored and all reasonable costs and expenses (including reasonable
attorneys’ fees) of Administrative and Collateral Agent or any Lender related
thereto, such Borrower’s liability hereunder shall automatically be revived,
reinstated and restored and shall exist as though such voidable transfer had
never been made to Administrative and Collateral Agent or such Lender.
14.10 Understanding of Waivers . Each Borrower warrants and agrees that the
waivers set forth in this Section 14 are made with full knowledge of their
significance and consequences. If any of such waivers are determined to be
contrary to any applicable law or public policy, such waivers shall be effective
only to the maximum extent permitted by law.
[Signatures follow on next page]

 

130



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of the day and year first above written.

              BORROWERS
 
            BLUELINX CORPORATION, a Georgia corporation
 
            By:   /s/ David J. Morris           Name:   David J. Morris    
Title:   CFO and Treasurer
 
            BLUELINX FLORIDA LP, a Florida limited partnership
 
            By:   BlueLinx Florida Holding No. 2 Inc.,     its General Partner
 
            By:   /s/ Barbara V. Tinsley      
 
  Name:   Barbara V. Tinsley
 
  Title:   Secretary
 
            BLUELINX SERVICES, INC. a Georgia corporation
 
            By:   /s/ Barbara V. Tinsley           Name:   Barbara V. Tinsley  
  Title:   Secretary

 

131



--------------------------------------------------------------------------------



 



              GUARANTORS    
 
            BLUELINX FLORIDA HOLDING NO. 1 INC.,     a Georgia corporation    
 
            By:   /s/ Barbara V. Tinsley              
 
  Name:   Barbara V. Tinsley    
 
  Title:   Secretary    
 
            BLUELINX FLORIDA HOLDING NO. 2 INC.,     a Georgia corporation    
 
            By:   /s/ Barbara V. Tinsley              
 
  Name:   Barbara V. Tinsley    
 
  Title:   Secretary    
 
            BLX TEXAS ACQUISITION I LLC,     a Georgia limited liability company
   
 
            By:   /s/ Barbara V. Tinsley              
 
  Name:   Barbara V. Tinsley    
 
  Title:   Secretary    
 
            BLX TEXAS ACQUISITION II LLC,     a Georgia limited liability
company    
 
            By:   /s/ Barbara V. Tinsley              
 
  Name:   Barbara V. Tinsley    
 
  Title:   Secretary    

 

132



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AND COLLATERAL AGENT
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as successor by merger to Congress
Financial Corporation, as Administrative and Collateral Agent
 
        By:   /s/ James O’Connell      
 
  Name:   James O’Connell
 
  Title:   Vice President

 

133



--------------------------------------------------------------------------------



 



              DOCUMENTATION AGENTS    
 
            BANK OF AMERICA, N.A.,     as a Documentation Agent    
 
            By:   /s/ Robert Scalzitti              
 
  Name:   Robert Scalzitti    
 
  Title:   Vice President    
 
            WELLS FARGO FOOTHILL, LLC,     as a Documentation Agent    
 
            By:   /s/ David Hill              
 
  Name:   David Hill    
 
  Title:   Vice President    
 
            JPMORGAN CHASE BANK, N.A.     (formerly known as JPMorgan Chase
Bank),     as a Documentation Agent    
 
            By:   /s/ John M. Hariaczyi              
 
  Name:   John M. Hariaczyi    
 
  Title:   Vice President    

 

134



--------------------------------------------------------------------------------



 



              LENDERS    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as successor by merger to
Congress Financial     Corporation, as a Lender    
 
            By:   /s/ James O’Connell              
 
  Name:   James O’Connell    
 
  Title:   Vice President    
 
            BANK OF AMERICA, N.A.,     as a Lender    
 
            By:   /s/ Robert Scalzitti              
 
  Name:   Robert Scalzitti    
 
  Title:   Vice President    
 
            WELLS FARGO FOOTHILL, LLC,     as a Lender    
 
            By:   /s/ David Hill              
 
  Name:   David Hill    
 
  Title:   Vice President    
 
            GENERAL ELECTRIC CAPITAL CORPORATION,     as a Lender    
 
            By:   /s/ James R. Persico              
 
  Name:   James R. Persico    
 
  Title:   Duly Authorized Signatory    

 

135



--------------------------------------------------------------------------------



 



              GMAC COMMERCIAL FINANCE LLC,     as a Lender    
 
            By:   /s/ Robert J. Brandow              
 
  Name:   Robert J. Brandow    
 
  Title:   Director    
 
            ING CAPITAL LLC,     as a Lender    
 
            By:   /s/ Bennett C. Whitehurst              
 
  Name:   Bennett C. Whitehurst    
 
  Title:   Vice President    
 
            THE CIT GROUP/BUSINESS CREDIT, INC.,     as a Lender    
 
            By:   /s/ Evelyn Kusold              
 
  Name:   Evelyn Kusold    
 
  Title:   Vice President    
 
            JPMORGAN CHASE BANK, N.A.     (formerly known as JPMorgan Chase
Bank),     as a Lender    
 
            By:   /s/ John M. Hariaczyi              
 
  Name:   John M. Hariaczyi    
 
  Title:   Vice President    



 

136



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS
    3  
SECTION 2. CREDIT FACILITIES
    35  
2.1 Revolving Loans
    35  
2.2 Letter of Credit Accommodations
    36  
2.3 Commitments
    39  
2.4 Bank Products
    40  
2.5 Term Loan
    40  
SECTION 3. INTEREST AND FEES
    40  
3.1 Interest
    40  
3.2 Changes in Laws and Increased Costs of Loans
    43  
3.3 Fees
    45  
SECTION 4. CONDITIONS PRECEDENT AND SUBSEQUENT
    45  
4.1 Conditions Precedent to Initial Revolving Loans and Letter of Credit
Accommodations
    45  
4.2 Conditions Precedent to All Revolving Loans and Letter of Credit
Accommodations
    48  
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
    49  
5.1 Grant of Security Interest
    49  
5.2 Perfection of Security Interests
    50  
SECTION 6. COLLECTION AND ADMINISTRATION
    55  
6.1 Borrowers’ Loan Account
    55  
6.2 Statements
    55  
6.3 Collection of Accounts
    56  
6.4 Payments
    57  
6.5 Taxes
    60  
6.6 Authorization to Make Loans
    63  
6.7 Use of Proceeds
    63  
6.8 Pro Rata Treatment
    63  
6.9 Sharing of Payments, Etc
    63  
6.10 Settlement Procedures
    64  
6.11 Obligations Several; Independent Nature of Lenders’ Rights.
    67  
6.12 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
    67  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS
    68  
7.1 Collateral Reporting
    68  
7.2 Accounts Covenants
    69  
7.3 Inventory Covenants
    70  
7.4 Equipment and Real Property Covenants
    71  
7.5 Power of Attorney
    71  
7.6 Right to Cure
    72  
7.7 Access to Premises
    73  
SECTION 8. REPRESENTATIONS AND WARRANTIES
    73  
8.1 Corporate Existence; Power and Authority
    73  
8.2 Name; State of Organization; Chief Executive Office; Collateral Locations
    74  
8.3 Financial Statements
    74  
8.4 Priority of Liens; Title to Properties
    74  
8.5 Tax Returns
    74  
8.6 Litigation
    75  
8.7 Compliance with Other Agreements and Applicable Laws
    75  
8.8 Environmental Compliance
    75  
8.9 Employee Benefits
    76  
8.10 Bank Accounts
    77  
8.11 Intellectual Property
    77  
8.12 Subsidiaries; Affiliates; Capitalization; Solvency
    77  
8.13 Labor Disputes
    78  
8.14 Restrictions on Subsidiaries
    78  
8.15 Material Contracts
    79  
8.16 Payable Practices
    79  
8.17 Acquisition of Purchased Assets
    79  
8.18 Accuracy and Completeness of Information
    80  
8.19 Survival of Warranties; Cumulative
    80  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    80  
9.1 Maintenance of Existence
    80  
9.2 New Collateral Locations
    81  
9.3 Compliance with Laws, Regulations, Etc.
    81  
9.4 Payment of Taxes and Claims
    82  
9.5 Insurance
    83  
9.6 Financial Statements and Other Information
    84  
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.
    85  
9.8 Encumbrances
    88  
9.9 Indebtedness
    89  
9.10 Loans, Investments, Etc.
    93  
9.11 Dividends and Redemptions
    95  
9.12 Transactions with Affiliates
    96  
9.13 Compliance with ERISA
    96  
9.14 End of Fiscal Years and Fiscal Quarters; Changes in Accounting Practices
    97  
9.15 Change in Business
    97  
9.16 Limitation of Restrictions Affecting Subsidiaries
    97  
9.17 Financial Covenants
    97  
9.18 License Agreements
    98  
9.19 After Acquired Real Property
    99  
9.20 Costs and Expenses
    99  
9.21 Further Assurances
    100  
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    100  
10.1 Events of Default
    100  
10.2 Remedies
    102  
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    106  
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    106  
11.2 Waiver of Notices
    107  
11.3 Amendments and Waivers
    108  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
11.4 Confidentiality
    110  
11.5 Other Waivers
    111  
11.6 Indemnification
    111  
SECTION 12. THE ADMINISTRATIVE AND COLLATERAL AGENT
    111  
12.1 Appointment; Powers and Immunities
    111  
12.2 Reliance By Administrative and Collateral Agent
    113  
12.3 Events of Default
    113  
12.4 Wachovia in its Individual Capacity
    114  
12.5 Indemnification
    114  
12.6 Non-Reliance on Agents and Other Lenders
    114  
12.7 Failure to Act
    115  
12.8 Additional Revolving Loans
    115  
12.9 Concerning the Collateral and the Related Financing Agreements
    116  
12.10 Field Audits; Examination Reports and other Information; Disclaimer by
Lenders
    116  
12.11 Collateral Matters
    117  
12.12 Agency for Perfection
    118  
12.13 Failure to Respond Deemed Consent
    118  
12.14 Legal Representation of Agents
    118  
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
    119  
13.1 Term
    119  
13.2 Interpretive Provisions
    120  
13.3 Notices
    121  
13.4 Partial Invalidity
    122  
13.5 Successors
    122  
13.6 Assignments; Participations
    123  
13.7 Participant’s Security Interests
    126  
13.8 ERISA Representation
    126  
13.9 Entire Agreement
    126  
13.10 Counterparts, Etc.
    126  

 

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
SECTION 14. JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS
    127  
14.1 Independent Obligations; Subrogation
    127  
14.2 Authority to Modify Obligations and Security
    127  
14.3 Waiver of Defenses
    128  
14.4 Exercise of Agent’s and Lenders’ Rights
    128  
14.5 Additional Waivers
    128  
14.6 Additional Indebtedness
    129  
14.7 Notices, Demands, Etc
    129  
14.8 Subordination
    129  
14.9 Revival
    130  
14.10 Understanding of Waivers
    130  

 

-v-



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Assignment and Acceptance
 
   
Exhibit B
  Information Certificate
 
   
Exhibit C
  Form of Compliance Certificate
 
   
Schedule 1.29
  Collection Accounts
 
   
Schedule 1.124
  Commitments
 
   
Schedule 5.2(b)
  Chattel Paper and Instruments
 
   
Schedule 5.2(f)
  Letters of Credit, etc.
 
   
Schedule 5.2(g)
  Commercial Tort Claims
 
   
Schedule 8.4
  Liens
 
   
Schedule 8.8
  Environmental Disclosures
 
   
Schedule 8.13
  Labor Relations
 
   
Schedule 8.15
  Material Contracts
 
   
Schedule 9.9
  Indebtedness
 
   
Schedule 9.10
  Loans and Advances
 
   
Schedule 9.14
  Fiscal Year, Quarter and Month Ending Dates

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of
ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) dated as of
                    ,                      is made by and between
                     (the “Assignor”) on the one hand and                     
(the “Assignee”) on the other hand.
W I T N E S S E T H:
WHEREAS, BlueLinx Corporation, a Georgia corporation (“BlueLinx”), BlueLinx
Services Inc., a Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida
limited partnership (“BFLP”, and together with BlueLinx and BSI, each
individually a “Borrower” and collectively, “Borrowers” as further defined in
the Loan Agreement, as defined below), BlueLinx Florida Holding No. 1 Inc., a
Georgia corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation (“BFH2”), BLX Texas Acquisition I LLC, a Georgia limited liability
company (“BLX1”), and BLX Texas Acquisition II LLC, a Georgia limited liability
company (“BLX2”, and together with BFH1, BFH2, and BLX1, each individually a
“Guarantor” and collectively, “Guarantors” as further defined in the Loan
Agreement, as defined below), the financial institutions from time to time party
to the Loan Agreement as lenders (each a “Lender” and collectively, the
“Lenders”), Wachovia Bank, National Association, successor by merger to Congress
Financial Corporation (“Wachovia”), as administrative and collateral agent for
the Lenders and for the Bank Product Providers (as defined in the Loan
Agreement, as defined below) (in such capacity, “Administrative and Collateral
Agent”), Wachovia Capital Markets, LLC, as sole lead arranger for the credit
facility (in such capacity, “Sole Lead Arranger”) and as sole syndication agent
for the credit facility (in such capacity, “Sole Syndication Agent”), Bank of
America, N.A., Wells Fargo Foothill, LLC, and JPMorgan Chase Bank, N.A.,
formerly known as JPMorgan Chase Bank, as documentation agents (each a
“Documentation Agent” and collectively, “Documentation Agents”, and together
with the Administrative and Collateral Agent, the Sole Lead Arranger, and the
Sole Syndication Agent, each individually an “Agent” and collectively,
“Agents”), have entered into that certain Amended and Restated Loan and Security
Agreement, dated as of August 4, 2006 (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), pursuant to which the Lenders have and may continue to make
loans and provide other financial accommodations to Borrowers. Capitalized terms
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Loan Agreement.
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$                     (the “Commitment”);
WHEREAS, Assignor wishes to assign to Assignee [part of] the rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                     (the “Assigned Commitment Amount”) on
the terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1. Assignment and Acceptance.
(a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (A) the Commitment and each of the Committed Loans of
Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of Assignor under and in connection with the Loan Agreement and the
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”),
so that after giving effect thereto, the Commitment of Assignee and the
Commitment of Assignor shall be as set forth in clauses (c) and (d) below and
the Pro Rata Share (as defined in the Loan Agreement) of Assignee shall be
                     percent (                    %).
(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish their rights under the Loan
Agreement to the extent such rights relate to the time prior to the Effective
Date.
(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $                    .
(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $                    _.
2. Payments. As consideration for the sale, assignment and transfer contemplated
in Section 1 hereof, Assignee shall pay to Administrative and Collateral Agent,
for the benefit of Assignor, on the Effective Date in immediately available
funds an amount equal to $                    , representing Assignee’s Pro Rata
Share of the principal amount of all Committed Loans.
3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Except as Assignor or Assignee may otherwise agree in writing (with or
without the consent of any Borrower) any interest, fees and other payments
accrued on and after the Effective Date with respect to the Assigned Commitment
Amount shall be for the account of Assignee. Each of Assignor and Assignee
agrees that it will hold in trust for the other parties any interest, fees and
other amounts which it may receive to which the other party is entitled pursuant
to the preceding sentence and pay to the other party any such amounts which it
may receive promptly upon receipt.

 

 



--------------------------------------------------------------------------------



 



4. Independent Credit Decision. Assignee (a) acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance and
(b) agrees that it will, independently and without reliance upon Assignor, any
Agent or any Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Loan Agreement.
5. Effective Date; Notices.
(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be                     ,                      (the “Effective
Date”); provided, that, the following conditions precedent have been satisfied
on or before the Effective Date:
(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;
(ii) the consent of Administrative and Collateral Agent as required for an
effective assignment of the Assigned Commitment Amount by Assignor to Assignee
shall have been duly obtained and shall be in full force and effect as of the
Effective Date;
(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Administrative Borrower and Administrative and Collateral Agent; and
(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance.
(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Administrative Borrower and Administrative and Collateral Agent
for acknowledgment by Administrative and Collateral Agent, a Notice of
Assignment in the form attached hereto as Schedule 1.
6. Administrative and Collateral Agent.
(a) Assignee hereby appoints and authorizes Wachovia Bank, National Association,
in its capacity as Administrative and Collateral Agent to take such action as
agent on its behalf to exercise such powers under the Loan Agreement as are
delegated to Administrative and Collateral Agent.

 

 



--------------------------------------------------------------------------------



 



(b) [Assignee shall assume no duties or obligations nor shall Assignee accede to
any rights held by Assignor in its capacity as [Administrative and Collateral
Agent] [Sole Lead Arranger] [Sole Syndication Agent] [Agent] [Documentation
Agent] under the Loan Agreement.]
7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agents and
Borrowers that under applicable law and treaties no tax will be required to be
withheld by Assignee, Administrative and Collateral Agent or any Borrower with
respect to any payments to be made to Assignee hereunder or under any of the
Financing Agreements, (b) agrees to furnish to Administrative and Collateral
Agent and Administrative Borrower prior to the time that Administrative and
Collateral Agent or any Borrower are required to make any payment of principal,
interest or fees hereunder, two accurate, complete and signed originals of
(i) U.S. Internal Revenue Service Form W-8ECI or successor form, (ii) U.S.
Internal Revenue Service Form W-8BEN or successor form (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder) or
(iii) U.S. Internal Revenue Service Form W-9 or successor form and agrees to
provide such forms upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by Assignee, and (c) agrees to
comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.
8. Representations and Warranties.
(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
(b) Assignor makes no representation or warranty and does not assume any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, nor does it assume any responsibility with respect to, the
solvency, financial condition, asset valuation or realization, or statements of
any Borrower, any Guarantor or any of their respective Affiliates, or the
performance or observance by any Borrower, any Guarantor or any other Person, of
any of its respective obligations under the Loan Agreement or any other
instrument or document furnished in connection therewith.

 

 



--------------------------------------------------------------------------------



 



(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.
9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as any party hereto
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to any party to the Loan Agreement, which may be
required in connection with the assignment and assumption contemplated hereby.
10. Miscellaneous
(a) Any amendment or waiver of any provision of this Assignment and Acceptance
must be in writing and signed by the parties hereto, except as otherwise
provided herein. No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof and any
waiver of any breach of the provisions of this Assignment and Acceptance shall
be without prejudice to any rights with respect to any other for further breach
thereof.
(b) All payments made hereunder shall be made without any set-off or
counterclaim.
(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.
(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

 



--------------------------------------------------------------------------------



 



(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Each party hereto irrevocably
submits to the non-exclusive jurisdiction of any State or Federal court sitting
in the Borough of Manhattan, County of New York, State of New York, over any
suit, action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal court.
Each party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.
(f) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE,
THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED
DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

                        ,  
 
  a                        
 
               
 
  By:                        
 
      Name:        
 
               
 
      Title:        
 
                      ,  
 
  a                        
 
               
 
  By:                        
 
      Name:        
 
               
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment and Acceptance
Form of
NOTICE OF ASSIGNMENT AND ACCEPTANCE
                    ,                     
Wachovia Bank, National Association, as Administrative and Collateral Agent
1133 Avenue of the Americas
New York, New York 10036
Attn: Portfolio Manager
BlueLinx Corporation, as Administrative Borrower
4100 Wildwood Parkway
Atlanta, Georgia 30339
Attn: Lenard Tessler
Re:   Notice of and Consent to Assignment and Acceptance Agreement
Ladies and Gentlemen:
Reference is hereby made to (a) that certain Amended and Restated Loan and
Security Agreement, dated as of August 4, 2006 (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) by and among BlueLinx Corporation, a Georgia
corporation (“BlueLinx”), BlueLinx Services Inc., a Georgia corporation (“BSI”),
and BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and together
with BlueLinx and BSI, each individually a “Borrower” and collectively,
“Borrowers” as therein further defined), BlueLinx Florida Holding No. 1 Inc., a
Georgia corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation (“BFH2”), BLX Texas Acquisition I LLC, a Georgia limited liability
company (“BLX1”), and BLX Texas Acquisition II LLC, a Georgia limited liability
company (“BLX2”, and together with BFH1, BFH2, and BLX1, each individually a
“Guarantor” and collectively, “Guarantors” as therein further defined), the
financial institutions from time to time party to the Loan Agreement as lenders
(each a “Lender” and collectively, the “Lenders”), Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (“Wachovia”),
as administrative and collateral agent for the Lenders and for the Bank Product
Providers (as defined in the Loan Agreement) (in such capacity, “Administrative
and Collateral Agent”), Wachovia Capital Markets, LLC, as sole lead arranger for
the credit facility (in such capacity, “Sole Lead Arranger”) and as sole
syndication agent for the credit facility (in such capacity, “Sole Syndication
Agent”), Bank of America, N.A., Wells Fargo Foothill, LLC, and JPMorgan Chase
Bank, N.A., formerly known as JPMorgan Chase Bank, as documentation agents (each
a “Documentation Agent” and collectively, “Documentation Agents”, and together
with the Administrative and Collateral Agent, the Sole Lead Arranger, and the
Sole Syndication Agent, each individually an “Agent” and collectively,
“Agents”), pursuant to which the Lenders have and may continue to make loans and
provide other financial accommodations to Borrowers, and (b) the other
agreements, documents and instruments referred to in the Loan Agreement or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



1. We hereby give you notice of, and request Administrative and Collateral
Agent’s consent to, the assignment by                                         
(the “Assignor”) to                                          (the “Assignee”)
such that after giving effect to the assignment, Assignee shall have an interest
equal to                      percent (                    %) of the total
Commitments pursuant to the Assignment and Acceptance Agreement attached hereto
(the “Assignment and Acceptance”). We understand that Assignor’s Commitment
shall be reduced by $                    .
2. Assignee agrees that, upon receiving the consent of Administrative and
Collateral Agent to such assignment, Assignee will be bound by the terms of the
Loan Agreement as fully and to the same extent as if the Assignee were the
Lender originally holding such interest under the Loan Agreement.
3. The following administrative details apply to Assignee:

         
(a)
  Notice address:  
 
  Assignee:    
 
       
 
  Address:    
 
       
 
       
 
  Attention:    
 
       
 
  Telephone:    
 
       
 
  Telecopier:    
 
         
(b)
  Payment instructions:  
 
  Account No.:    
 
       
 
  At:    
 
       
 
  ABA No.:    
 
       
 
  For Credit To:    
 
       
 
  Reference:    
 
       

4. You are entitled to rely upon the representations, warranties and covenants
of each party to the Assignment and Acceptance as contained therein.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have each caused this Notice of
Assignment and Acceptance to be executed by its duly authorized officials,
officers or agents as of the date first above mentioned.

                      Very truly yours,    
 
                         
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                         
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

ACKNOWLEDGED AND CONSENTED TO:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative and Collateral Agent

                  By:           Name:           Title:           ACKNOWLEDGED:

BLUELINX CORPORATION,
as Administrative Borrower
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit B
GUIDELINES FOR PREPARATION OF INFORMATION CERTIFICATE
The attached document is a form of Information Certificate, which you should
complete carefully, completely and accurately.
Please note:
1. You should consult your attorneys and accountants in order to complete the
Information Certificate.
2. Prepare a separate information certificate for each entity that is a proposed
borrower or guarantor.
3. If there is insufficient space provided in the Information Certificate for a
response to any question, please include additional pages as exhibits to the
certificate.
4. Return the Information Certificate to us as soon as possible. The information
in it is necessary for us to prepare the loan documentation.
5. We will rely on the information you give us in the Information Certificate
and it may be incorporated into the Loan and Security Agreement between us. You
should consider your responses to have the importance of your representations in
the Loan Agreement.
If you have any questions in connection with the preparation of the Information
Certificate, please let us know.
Thank you for your cooperation. We look forward to working with you.

 

 



--------------------------------------------------------------------------------



 



INFORMATION CERTIFICATE
OF
 
Dated: __________, 20__
In order to assist Wachovia Bank, National Association (“you”) in the evaluation
of the financing you are considering of  _____  (the “Company”), to expedite the
preparation of required documentation, and to induce you to provide financing to
the Company, we represent and warrant to you the following information about the
Company, its organizational structure and other matters of interest to you:

1.   The Company has been formed by filing the following document with the
Secretary of State of the State of  _____:

         
 
  o   Certificate/Articles of Incorporation
 
  o   Certificate/Articles of Organization
 
  o   Other [specify]
                                                            

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was  _____,  _____.

2.   The Company was not formed by filing a document with any Secretary of
State. The Company is organized as a [specify type of organization, (e.g.,
general partnership, sole proprietorship, etc.)]  _____. The Company’s governing
document is a [name legal document, if one exists, (e.g., partnership agreement,
etc.]  _____.

3.   The full and exact name of the Company as set forth in the document
specified in Item 1 or 2, or (if no document is specified in Item 1 or 2) the
full and exact legal name used in the Company’s business, is:

 

4.   The Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only):

 
 
 
 
[Check one of the boxes below.]

         
 
  o   We have attached a blank sample of every invoice that uses a tradename.
 
  o   We do not use any tradename on any invoices.

 

 



--------------------------------------------------------------------------------



 



5.   The Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business in the following States (including
the State of its organization):

 

6.   The Company has filed the necessary documents with the Secretary of State
to qualify as a foreign corporation in the following States:

 

7.   The Company’s authority to do business has been revoked or suspended, or
the Company is otherwise not in good standing in the following States:

 

8.   The Company is the owner of the following licenses and permits, issued by
the federal, state or local agency or authority indicated opposite thereto:

      Type of License   Issuing Agency or Authority                            
                   

9.   In conducting its business activities, the Company is subject to regulation
by federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

      Type of Activity   Regulatory Agency or Authority                        
           

10.   The Company has never been involved in a bankruptcy or reorganization
except: [explain]

 
 
 
 

 

 



--------------------------------------------------------------------------------



 



11.   Between the date the Company was formed and now, the Company has used
other names as set forth below:

      Period of Time   Prior Name       From                      to
                               From                      to                     
          From                      to                                From
                     to                               

12.   Between the date the Company was formed and now, the Company has made or
entered into mergers or acquisitions with other companies as set forth below:

          Approximate Date   Other Entity   Description of Transaction          
                                                                     

13.   The chief executive office of the Company is located at the street address
set forth below, which is in  _____  County, in the State of  _____:

             
 
       
 
       
 
       
 
   

14.   The books and records of the Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

             
 
       
 
       
 
       
 
   

 

 



--------------------------------------------------------------------------------



 



15.   In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

                  Name and Address of         Third Party with Interest in    
Company’s Interest   Location     (e.g., owner, lessee or   (e.g., mortgagee,
lessor or Street Address with County   bailee)   warehouseman)                  
                                                                               
                                                                               
                                                             

16.   In the course of its business, the Company’s inventory and/or other assets
are handled by the following customs brokers and/or freight forwarders:

          Name   Address   Type of Service/Assets Handled                      
                                                                               
                                                         

 

 



--------------------------------------------------------------------------------



 



17.   The places of business or other locations of any assets used by the
Company during the last four (4) months other than those listed above are as
follows:

                      State & Zip     Street Address   City   Code   County    
                                                                               
                                                                               
                                                                               
       

18.   The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

                          Ownership     Chief Executive   Jurisdiction of  
Percentage or Name of Entity   Office   Incorporation   Relationship            
                                                                               
                                                                               
                                                                               

19.   The Federal Employer Identification Number of the Company is
                    .

20.   Under the Company’s charter documents, and under the laws of the State in
which the Company is organized, the shareholders, members or other equity
holders do not have to consent in order for the Company to borrow money, incur
debt or obligations, pledge or mortgage the property of the Company, grant a
security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

             
 
  o True   o   Incorrect [explain]:
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

 



--------------------------------------------------------------------------------



 



The power to take the foregoing actions is vested exclusively in the
                     [name the body (e.g. Board of Directors) or person (e.g.
general partner, sole Manager) that has such authority].

21.   The officers of the Company (or people performing similar functions) and
their respective titles are as follows:

      Title   Name                                                

The following people will have signatory powers as to all your of transactions
with the Company:
 
 
 

22.   With respect to the officers noted above, such officers are affiliated
with or have ownership in the following corporations (indicate name and address
of affiliated companies, type of operations, ownership percentage or other
relationship):

 
 
 
 

23.   The Company is governed by  _____  [insert name of governing body or
person (e.g. Board of Directors, sole Manager, General Partner)]. The members of
such governing body of the Company are:

 
 
 
 

 

 



--------------------------------------------------------------------------------



 



24.   The name of the stockholders, members, partners or other equity holders of
the Company and their equity holdings are as follows (if equity interests are
widely held indicate only equity owners with 10% or more of the equity
interests):

                  Ownership Name   No. of Shares or Units   Percentage          
                                                                     

25.   There are no judgments or litigation pending by or against the Company,
its subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 
 
 
 

26.   At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 
 
 
 

27.   The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

                  Amount of Lienholder   Assets Pledged   Debt Secured          
                                                                     

 

 



--------------------------------------------------------------------------------



 



28.   The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

                  Amount of Debtor   Creditor   Obligation                      
                                     

29.   The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

              Type of   Registration         Intellectual   Number and Date    
  Name and Address Property   of Registration   Owned or Licensed   of Licensor
                                                                               
                               

30.   The Company owns or uses the following materials (e.g., software, film
footage, scripts, etc.) that are subject to registration with the United States
Copyright Office, though at present copyright registrations have not been filed
with respect to such materials:

 
 
 
 

 

 



--------------------------------------------------------------------------------



 



31.   The Company does not have any deposit or investment accounts with any
bank, savings and loan or other financial institution, except as follows, for
the purposes and of the types indicated:

              Bank Name and   Contact Person and         Branch Address   Phone
Number   Account No.   Purpose/Type                                            
                                                                   

32.   The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

          Processor Name   Contact Person     and Address   and Phone Number  
Account No.                                                                    
           

33.   The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

              State Where Titled   Name of Registrant         and, if different,
  as it appears on the       Year, Make and Registered   Title Certificate   VIN
  Model                                                                        
                                       

 

 



--------------------------------------------------------------------------------



 



34.   With regard to any pension or profit sharing plan:

  (a)   A determination as to qualification has been issued.     (b)   Funding
is on a current basis and in compliance with established requirements.

35.   The Company’s fiscal year ends:                                         .

36.   Certified Public Accountants for the Company is the firm of:

                 
 
  Name:                      
 
  Address:                      
 
  Telephone:                      
 
  Facsimile:                      
 
  E-Mail:                           Partner Handling Relationship:              
            Were statements uncertified for any fiscal year?    

37.   The Company’s counsel with respect to the proposed loan transaction is the
firm of:

             
 
  Name:                  
 
  Address:                  
 
  Telephone:                  
 
  Facsimile:                  
 
  E-Mail:                       Partner Handling Relationship:                  

38.   The Company’s counsel with respect to matters other than the proposed loan
transaction, if different, is the firm of:

             
 
  Name:                  
 
  Address:                  
 
  Telephone:                  
 
  Facsimile:                  
 
  E-Mail:                       Partner Handling Relationship:                  

 

 



--------------------------------------------------------------------------------



 



We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

                      Very truly yours,    
 
                    [NAME OF PROPOSED BORROWER]    
 
               
 
  By:                          
 
      Title:        
 
               
 
  By:                          
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Compliance Certificate

To:   Wachovia Bank, National Association, as Administrative and Collateral
Agent
1133 Avenue of the Americas
New York, New York 10036

Ladies and Gentlemen:
Re: Fiscal Period Ending _______________, 20___
The undersigned hereby certifies to you pursuant to Section 9.6 of the Loan
Agreement (as defined below) as follows:
1. I am the duly elected Chief Financial Officer of BlueLinx Corporation, a
Georgia corporation (“Administrative Borrower”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Amended
and Restated Loan and Security Agreement, dated as of August 4, 2006 (as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Loan Agreement”), by and among the financial institutions
from time to time parties thereto (each a “Lender” and collectively the
“Lenders”), Wachovia Bank, National Association, successor by merger to Congress
Financial Corporation (“Wachovia”), as administrative and collateral agent for
the Lenders and for the Bank Product Providers (as defined in the Loan
Agreement) (in such capacity, “Administrative and Collateral Agent”), Wachovia
Capital Markets, LLC, as sole lead arranger for the credit facility (in such
capacity, “Sole Lead Arranger”) and as sole syndication agent for the credit
facility (in such capacity, “Sole Syndication Agent”), Bank of America, N.A.,
Wells Fargo Foothill, LLC, and JPMorgan Chase Bank, N.A., formerly known as
JPMorgan Chase Bank, as documentation agents (each a “Documentation Agent” and
collectively, “Documentation Agents”, and together with the Administrative and
Collateral Agent, the Sole Lead Arranger, and the Sole Syndication Agent, each
individually an “Agent” and collectively, “Agents”), Administrative Borrower,
BlueLinx Services Inc., a Georgia corporation (“BSI”), and BlueLinx Florida LP,
a Florida limited partnership (“BFLP”, and together with BlueLinx, BSI, and any
other Person that at any time becomes a Borrower under the Loan Agreement in
accordance with the terms thereof, each individually a “Borrower” and
collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc., a Georgia
corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc., a Georgia corporation
(“BFH2”), BLX Texas Acquisition I LLC, a Georgia limited liability company
(“BLX1”), and BLX Texas Acquisition II LLC, a Georgia limited liability company
(“BLX2”, and together with BFH1, BFH2, BLX1, and any other Person that at any
time becomes a Guarantor under the Loan Agreement in accordance with the terms
thereof, each individually a “Guarantor” and collectively, “Guarantors”).

 

 



--------------------------------------------------------------------------------



 



2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of the Administrative Borrower and each
of its Subsidiaries, during the immediately preceding fiscal month.
3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal month, and I have no knowledge of the existence and
continuance on the date hereof, of any condition or event which constitutes a
Default or an Event of Default, except as set forth on Schedule I attached
hereto. Described on Schedule I attached hereto are the exceptions, if any, to
this section 3 listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which any Borrower or any
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.
4. I further certify that, based on the review described in Section 2 above,
Borrowers and Guarantors have not at any time during or at the end of such
fiscal month, except specifically described on Schedule II attached hereto or as
permitted by the Loan Agreement, done any of the following:
(a) changed their respective corporate names, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements;
(b) changed the location of their respective chief executive offices, changed
their respective jurisdictions of incorporation, changed their respective types
of organization or changed the location of or disposed of any of their
respective properties or assets (other than pursuant to the sale of Inventory in
the ordinary course of such Borrower’s or such Guarantor’s business or as
otherwise permitted by Section 9.7 of the Loan Agreement), or established any
new asset locations;
(c) materially changed the terms upon which any Borrower or any Guarantor sells
goods (including sales on consignment) or provides services, nor has any vendor
or trade supplier to any Borrower or any Guarantor during or at the end of such
period materially adversely changed the terms upon which it supplies goods to
such Borrower or such Guarantor;
(d) permitted or suffered to exist any security interest in or liens on any of
their respective properties, whether real or personal, other than as
specifically permitted in the Financing Agreements;

 

 



--------------------------------------------------------------------------------



 



(e) received any notice of, or obtained knowledge of any of the following not
previously disclosed to Agents: (i) the occurrence of any event involving the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by any
Borrower or any Guarantor in any material respect or (B) the release, spill or
discharge of any Hazardous Material in violation of applicable Environmental Law
in a material respect or (C) the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials in violation of applicable Environmental Laws in a material respect or
(D) any other environmental, health or safety matter, which constitutes a
Material Adverse Change or has a material adverse effect on any properties at
which such Borrower or such Guarantor transported, stored or disposed of any
Hazardous Materials; or
(f) become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by any Borrower or any
Guarantor.
Attached hereto as Schedule III are the calculations used in determining, as of
the end of such fiscal period, whether Borrowers and Guarantors are in
compliance with the covenants set forth in Section 9.17 of the Loan Agreement
for such fiscal period.

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications are made and delivered this  _____  day of  _____,
20  _____.

            Very truly yours,

BLUELINX CORPORATION,
a Georgia corporation
      By:           Name:   David J. Morris        Title:   Chief Financial
Officer     

 

 



--------------------------------------------------------------------------------



 



BLUELINX/WACHOVIA LOAN AND SECURITY AGREEMENT SCHEDULES

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.29
Collection Accounts

      Depository Bank   Account Number
 
   
Bank One, NA
  ****
 
   
Wachovia Bank, National Association
  ****
 
   
Bank of America, N.A.
  ****
PNC
  ****
Sun Trust
  ****
Wells Fargo
  ****

      ****   Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Exchange Act.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(b)
Chattel Paper and Instruments
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(f)
Letters of Credit, etc.

              Account #   Customer Name   Amount   12327689  
CHARLIES LUMBER & SUPPLY dba O’NEIL LUMBER & MILLWORK
  $ 50,000   12338232  
CUSTOM PARK HOMES
  $ 25,000   10080263  
EAGLE INDUSTRIES
  $ 90,000   12349158  
FOUR STAR BUILDING MATERIALS
  $ 50,000   12348901  
JOBSITE MATERIALS
  $ 40,000   12307046  
SMITH SHEPPARD SUPPLY INC
  $ 50,000   12348034  
V & N CONCRETE PRODUCTS
  $ 20,000   12349785  
MCC BUILDING COMPONENTS
  $ 50,000      
 
         
Subtotal Customer LC’s in favor of BlueLinx
  $ 375,000   12328171  
341 LUMBER & TRUSS CO
  $ 19,100   12307949  
BUILDERS CHOICE SUPPLY
  $ 40,189   10045626  
MIKES HARDWARE
  $ 91,273   12348031  
MILL BRANCH INDUSTRIES
  $ 84,329   12340826  
OLM ACQUISITION & OWEN LUMBER
  $ 338,400   12347516  
PROSIDE BUILDING SUPPLY
  $ 84,759   12332056  
C.W. ENTERPRISES dba THE LUMBER YARD
  $ 137,282   12346844  
SUPERIOR KRAFT HOMES, INC
  $ 41,293      
 
         
Subtotal Customer Guaranties
  $ 836,625      
 
         
Grand Total Letters of Credit and Customer Guaranties
  $ 1,211,625      
 
     

      *Note:   The Guaranty amount equals the A/R balance or amount owing as of
7/20/2006.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(g)
Commercial Tort Claims
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.4
Liens

                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corp.
P.O. Box 659
Belk, AL 35545
  Thompson Tractor Co., Inc.
P.O. Box 10367
Birmingham, AL 35202   Specific Construction Equipment   AL   Secretary of State
  1/5/00
2000-00486 FS
 
                   
Georgia Pacific Corporation
7530 Highway 114
Pennington, AL 36916
  Fleet Capital Leasing —
Technology Finance
P.O. Box 7023
Troy, MI 48007-7023   Konica Copiers in connection
with certain Lease Agreement   AL   Secretary of State   4/11/01
2001-13417 FS
 
                   
Georgia Pacific Corporation
7530 Highway 114
Pennington, AL 36916
  Fleet Capital Leasing —
Technology Finance
P.O. Box 7023
Troy, MI 48007-7023   Konica Copiers in connection with certain Lease Agreement
  AL   Secretary of State   4/11/01
2001-13418 FS
 
                   
Georgia Pacific Corporation
7530 Highway 114
Pennington, AL 36916
  Fleet Capital Leasing —
Technology Finance
P.O. Box 7023
Troy, MI 48007-7023   Konica Copiers in connection with certain Lease Agreement
  AL   Secretary of State   6/8/01
2001-22125 FS
 
                   
Georgia Pacific Corporation
7530 Highway 114
Pennington, AL 36916
  Fleet Capital Leasing —
Technology Finance
P.O. Box 7023
Troy, MI 48007-7023   Konica Copiers in connection with certain Lease Agreement
  AL   Secretary of State   6/8/01
2001-22127 FS
 
                   
Georgia Pacific
P.O. Box 496
Ashdown, AR 71822
  Pitney Bowes Credit Corporation
27 Waterview
Dr. Shelton, CT 06484   All equipment manufactured, sold or distributed by the
Secured Party in connection with certain Lease Agreement   AR   Secretary of
State   4/27/99
1184982
 
                   
Georgia-Pacific Corp.
100 Supply Rd.
Crossett, AR 71635
  IBM Credit Corporation
1 North Castle
Dr. Armonk, NY 10504-2575   Specific computer equipment in connection with
certain Lease Agreement   AR   Secretary of State   11/10/99
1215820
 
                   
Georgia-Pacific Corporation,
as Lessee
133 Peachtree Street NE
Atlanta, GA 30303
  Newcourt Communications
Finance Corporation, as Lessor
2 Gatehall
Dr. Parsippany, NJ 07054   Specific electronic equipment in connection with
certain Lease Agreement   AR   Secretary of State   8/8/00
01258396

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corporation
24600 Avenue 13
Madera, CA 93687
  The Cit Group/Equipment
Financing Inc.
P.O. Box 27248
Tempe, AZ 85285   Seven New Hyster
Lift Trucks   CA   Secretary of
State   6/4/96
9615960177
 
                   
Georgia-Pacific Corporation
6300 Regio Ave.
Buena Park, CA 90620
  Tennant Financial Services
4333 Edgewood Road N.E.
Cedar Rapids, IA 52411   Specific Equipment
in connection with
certain Lease Agreement   CA   Secretary of
State   9/8/99
9925660681
 
                   
Georgia-Pacific Corporation
10399 E. Stockton Blvd.
Elk Grove, CA 95624
  TMCC Equipment Finance
MS R307 P.O. Box 3457
Torrance, CA 90510   One New Toyota Forklift   CA   Secretary of
State   8/14/00
0023560034
 
                   
Georgia-Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Allied Packaging Corp.
P.O. Box 8010
Phoenix, AZ 85066-8010   Stretch Wrap Machine   CA   Secretary of
State   9/9/02
0225360884
 
                   
Georgia-Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Allied Packaging Corp.
P.O. Box 8010
Phoenix, AZ 85066-8010   Stretch Wrap Machine   CA   Secretary of
State   6/2/03
0315560509
 
                   
Georgia-Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Citicorp Del Lease, Inc.
as Agent for
Harrison Credit Corp.   One New Caterpillar   FL   Secretary of
State   4/2/01
2001000071731
 
                   
Georgia Pacific
7061 A.C Skinner Pkwy
Jacksonville, FL 32256
  Atlas Worldwide Leasing, Inc.
8930 Western Way, Suite 14
Jacksonville, FL 32256   Specific Equipment
in connection with
certain Lease Agreement   FL   Secretary of
State   2/13/03
20030326584X
 
                   
Georgia-Pacific Corp
County Rd 216E
Palatka, FL 32077
  IBM Credit Corporation
1 North Castle Drive
Armonk, NY 10504   Specific computer equipment
in connection with certain
Lease Agreement   FL   Secretary of
State   11/1/00
200000248756
 
                   
Georgia Pacific Corp.
400 S.R. 70 West
Lake Placid, FL 33852
  Network Capital Alliance, a
Division of Sovereign
368 Veterans Memorial Highway
Commack, FL 11725   Specific Equipment   FL   Secretary of
State   8/14/00
200000185890
 
                   
Georgia-Pacific Corporation
County Road 216; No. 155
Palatka, FL 32177
  Caterpillar Financial Services
Corporation
1800 Parkway Place, Suite 820
Marietta, GA 30067   1 Caterpillar
226 Skid Steer Loader   FL   Secretary of
State   7/19/99
990000163614

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corporation
4600 NE Expressway
Doraville, GA 30340
  Barloworld Fleet Leasing, LLC
11301-C Granite Street
Charlotte, NC 28273   One Gene Z45/22 in connection
with certain Lease Agreement   GA   Gwinnett County   12/23/02
012980
 
                   
Georgia Pacific
100 Supply Rd.
Crossett, AR 71635
  A.W. Chesterton
225 Fallon Rd.
Stoneham, MA 02180   Mechanical Seals and Braided Packing   GA   UCC Central
Indexing
System   034-2002-001500
6/24/02
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copiers in connection
with certain Contract Agreement   GA   UCC Central Indexing
System   007-2003-001933
2/21/03
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copy in connection
with certain Contract Agreement   GA   UCC Central Indexing
System   007-2003-010061
9/11/03
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copiers in connection with
certain Contract Agreement   GA   UCC Central Indexing
System   007-2003-010326
9/19/03
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copy in connection with
certain Contract Agreement   GA   UCC Central Indexing
System   007-2003-010562
9/24/03
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copy in connection with certain Contract Agreement  
GA   UCC Central Indexing
System   007-2003-013154
1/20/03
 
                   
Georgia Pacific Corp.
4210 N. Trontage Rd.
Meridian, MS 39307
  Konica Business Technologies, Inc.
500 Day Hill Rd.
Windsor, CT 06095   Konica Copiers in connection with
certain Contract Agreement   GA   UCC Central Indexing
System   007-2004-002982
3/12/04
 
                   
Georgia Pacific Corp.
133 Peachtree St NE
Atlanta, GA 30303
  Safeco Credit Co. Inc.
Safeco Plaza, A-Bldg.
Seattle, WA 98185   Specific Equipment in connection
with certain Lease Agreement   GA   UCC Central Indexing
System   007-99-004811
4/30/99
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-009377
9/9/99

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-009413
9/9/99
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003392
3/24/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003393
3/24/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003352
3/29/00
 
                   
Georgia Pacific Corporation
327 Margaret Street
Plattsburgh, GA 12901
  Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201   Specific Equipment   GA   UCC Central Indexing
System   007-2002-002434
3/4/02
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   044-2001-001661
2/27/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   044-2001-002039
3/13/01
 
                   
Georgia Pacific Corporation
1650 Lake Cook Rd.
Deerfield, IL 60015
  Republic Credit Corporation
3300 S Parker Rd.,
Suite 500
Aurora, CO 80014   Specific Equipment   GA   UCC Central Indexing
System   051-2003-00270
4/28/03
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-023101
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company Finance &
Remarketing Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-023102
12/11/00

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-023103
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-023104
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-023105
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-023106
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-023107
12/11/00
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004012 2/28/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-0040267
3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004268 3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004269 3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004270 3/5/01

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004271
3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004272
3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004273
3/5/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-004749
3/13/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-014004
8/7/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-014066 8/8/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Hewlett-Packard Company
Finance & Remarketing
Division
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2001-014067 8/8/01
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Durametal Corporation 9560 S.W. Herman Rd. Tualatin, OR 97062   Specific
Equipment   GA   UCC Central
Indexing System   060-2001-18506 11/23/01
 
                   
Georgia Pacific Corporation
5495 Clyattville Lake Park Rd.
Clyattville, GA 31601
  Tennant Financial Services
4333 Edgewood Road N.E.
Cedar Rapids, IA 52441   Specific Equipment in
connection with certain Lease
Agreement   GA   UCC Central
Indexing System   092-2000-002985 11/6/00
 
                   
Georgia Pacific Corporation
d/b/a J&J Mid-South Container
1745 Doug Barnard Parkway
Augusta, GA 30906
  Barloworld Handling
P.O. Box 3109
Cayce/W. Columbia, SC 29171   Specific Equipment   GA   UCC Central
Indexing System   121-2001-001463 5/17/01

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
W.9th Street
Brunswick, GA 315203200
  IBM Credit Corporation
1 North Castle Drive
Armonk, NY 10504   Specific Equipment in connection with certain Lease Agreement
  GA   UCC Central Indexing
System   007-1999-006347
6/21/99
 
                   
Georgia-Pacific Corp.
4300 Wildwood Parkway
Atlanta, GA 30339
  IBM Credit Corporation
1 North Castle Drive
Armonk, NY 10504   Specific Equipment in connection with certain Lease Agreement
  GA   UCC Central Indexing
System   007-1999-008192
8/10/99
 
                   
Georgia-Pacific Corp.
4300 Wildwood Parkway
Atlanta, GA 30339
  IBM Credit Corporation
1 North Castle Drive
Armonk, NY 10504   Specific Equipment in connection with certain Lease Agreement
  GA   UCC Central Indexing
System   007-1999-008193
810/99
 
                   
Georgia Pacific Corporation
133 Peachtree Street
Atlanta, GA 30303
  Tennant Financial Services
4333 Edgewood Rd. N.E.
Cedar Rapids, IA 52441   Special Equipment   GA   UCC Central Indexing
System   002-2001-000381
10/5/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-009594
9/14/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-009595
9/14/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company 20 Perimeter Summit Blvd. Atlanta, GA 30319   Specific
Equipment   GA   UCC Central Indexing
System   007-1999-009597
9/14/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-009668
9/17/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-012686
12/8/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-012713
12/8/99

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street,
NE Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-1999-012742
12/9/99
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003404
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003405
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003406
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003407
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003408
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003409
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003411
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003412
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003413
3/24/00

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003414
3/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-003552
3/29/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-005587
5/15/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008314
7/12/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008315
7/12/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008316
7/12/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008317
7/12/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008318
7/12/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   007-2000-008376
7/13/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Citicorp Del Lease, Inc.
As Agent for Harrison Credit Corp.
450 Mamaroneck
Avenue Harrison, NY 10528   Specific Equipment   GA   UCC Central Indexing
System   007-2001-002905
7/13/01

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp. 
55 Park Place, 6th Floor
Atlanta, GA 30348
  Harbour Capital Corporation
11 Merrill Drive
Hampton, NH 03842   Specific Equipment   GA   UCC Central
Indexing System   007-2001-004315
5/3/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Solarcom LLC
One Sun Court
Norcross, GA 30092   Specific Equipment in
connection with certain Lease
Agreement   GA   UCC Central
Indexing System   007-2001-008431
8/2/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Citicorp Del Lease, Inc.
As Agent for Harrison Credit Corp.
450 Mamaroneck Avenue
Harrison, NY 10528   Specific Equipment   GA   UCC Central
Indexing System   007-2001-010715
9/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  IBM Credit Corporation
1 North Castle Drive
Amonk, NY 10504   Specific Equipment   GA   UCC Central
Indexing System   007-2002-005490
5/28/02
 
                   
Georgia-Pacific Corp.
440 E 138th Street
Chicago, IL 60627
  Harris Bank Naperville
503 N. Washington Street
Naperville, IL 60566   Specific Equipment in connection with certain Lease
Agreement   GA   UCC Central
Indexing System   007-2002-007112
7/11/02
 
                   
Georgia-Pacific Corp.
5600 E. Olympic Blvd.
Los Angeles, CA 90022
  Harris Bank Barrington
201 S. Grove Avenue
Barrington, IL 60010   Specific Equipment   GA   UCC Central
Indexing System   007-2002-009025
9/4/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  IBM Credit Corporation
1 North Castle Drive
Amonk, NY 10504   Specific Equipment   GA   UCC Central
Indexing System   007-2002-011189
11/1/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  IBM Credit Corporation
1 North Castle Drive
Amonk, NY 10504   Specific Equipment   GA   UCC Central
Indexing System   007-2002-011240
11/4/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  IBM Credit Corporation
1 North Castle Drive
Amonk, NY 10504   Specific Equipment   GA   UCC Central
Indexing System   007-2003-004452
4/21/03
 
                   
Georgia-Pacific Corp.
2410 Northhampton Street
Easton, PA 18042
  Greatamerica Leasing
Corporation
P.O. Box 609
Cedar Rapids, IA 52406   Specific Equipment   GA   UCC Central
Indexing System   007-2003-012052
10/27/03

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001705
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001706
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001707
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001708
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001709
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001710
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   044-2001-001711
2/28/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-013736
7/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-013748
7/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-013750
7/24/00

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-013751
7/24/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017365
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017366
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017367
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017368
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017369
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017370
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017371
9/18/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017916
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central
Indexing System   060-2000-017918
9/26/00

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017919
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017920
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017921
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017922
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017923
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017924
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017925
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2000-017926
9/26/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2001-018911
10/9/00
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2001-018913
10/9/00

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Fleet Business Credit Corp.
One South Wacker Dr., Suite 
3900
Chicago, IL 60606   Specific Equipment   GA   UCC Central Indexing
System   060-2001-001643
1/23/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Inventory   GA   UCC Central Indexing
System   060-2001-008423
5/3/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Tennant Financial Services
4333 Edgewood Road N.E.
Cedar Rapids, IA 52411   Specific Equipment   GA   UCC Central Indexing
System   060-2001-016251
10/4/01
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Associates Commercial
Corporation
P.O. Box 168647
Irving, TX 750168647   Specific Equipment   GA   UCC Central Indexing
System   060-2002-002663
2/26/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003188
3/8/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003189
3/8/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003190
3/8/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003191
3/8/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003192
3/8/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003262
3/11/02

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003263
3/11/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Hewlett-Packard Company
20 Perimeter Summit Blvd.
Atlanta, GA 30319   Specific Equipment   GA   UCC Central Indexing
System   060-2002-003264
3/11/02
 
                   
Georgia-Pacific Corporation
1220 Railroad Street
Duluth, MN 55802
  The Peltz Group, Inc.
4600 N. Port Washington Rd.
Milwaukee, WI 53217   Specific Equipment   GA   UCC Central Indexing
System   060-2002-010924
8/1/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Pope & Talbot, Inc.
1500 S.W. First Avenue, Suite 
200
Portland, OR 97201   Specific Equipment   GA   UCC Central Indexing
System   060-2002-012867
9/12/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Pope & Talbot, Inc.
1500 S.W. First Avenue, Suite 
200
Portland, OR 97201   Specific Equipment   GA   UCC Central Indexing
System   060-2002-013120
9/19/02
 
                   
Georgia-Pacific Corp.
1203 Fones Road
Olympia, WA 98501
  Tennant Financial Services
10 Riverview Drive
Danbury, CT 06810   Specific Equipment   GA   UCC Central Indexing
System   060-2002-016263
11/26/02
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Alliance Energy Corp.
800 South Street
P.O. Box 9161
Waltham, MA 02454   Specific Equipment   GA   UCC Central Indexing
System   060-2003-002831
3/7/03
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Toyota Motor Credit
Corporation
P.O. Box 3457
Torrance, CA 90510   Specific Equipment   GA   UCC Central Indexing
System   060-2003-003662
3/24/03
 
                   
Georgia-Pacific Corp.
133 Peachtree Street, NE
Atlanta, GA 30303
  Maxus Leasing Group, Inc.
31300 Bainbridge Road
Cleveland, OH 44139   Specific Equipment   GA   UCC Central Indexing
System   060-2003-014368
11/20/03
 
                   
Georgia-Pacific Corporation
North East 4th and Adams
Camas, WA 98607
  Air Liquide America LP
10450 SW Tualatin-Sherwood
Road
Tualatin, OR 97062   3,000 gal nitrogen vessel   GA   UCC Central Indexing
System   060-2003-015621
12/18/03

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corporation
4600 NE Expressway
Doraville, GA 30340
  Barloworld Fleet Leasing, LLC
11301-C Granite Street
Charlotte, NC 28273   Specific Equipment   GA   UCC Central Indexing System  
067-2002-012980
12/23/02
 
                   
Georgia Pacific Corporation
440 E. 138th Street
Chicago, IL 60627
  Safeco Credit Co.
Safeco Plaza Building A
Seattle, WA 98185   One Compressor (model TS20) in connection with certain Lease
Agreement   IL   Secretary of State   4/30/99
4029288
 
                   
Georgia-Pacific Corporation
440 E. 138th Street
Chicago, IL 60627
  United Financial of Illinois, Inc.
800 East Diehl Road
Naperville, IL 60563   One Lighting Retrofit Project in connection with certain
Lease Agreement   IL   Secretary of State   5/12/00
4209256
 
                   
Georgia-Pacific Corporation
Old Route 66 & 8th Street
Mount Olive, IL 62069
  Sun Chemical Corporation
135 W. Lake Street
Northlake, IL 60164   Specific electronic equipment and office furniture   IL  
Secretary of State   7/1/02
5490758
 
                   
Georgia-Pacific Corporation
60 Main Street
Woodland, ME 04694
  Associates Commercial Corporation
711 P.O. Box 168647
Irving, TX 75016   One Sweeper One Cab & Chassis Truck   ME   Secretary of State
  8/26/98
1980001282485
 
                   
Georgia-Pacific Corporation
60 Main Street
Woodland, ME 04694
  Irving Oil Corporation
700 Maine Avenue
Bangor, ME 04402-0401   Mechanical Tank Gauge Tank Transmitter Mini
Computer/Receiver   ME   Secretary of State   7/19/99
19990001326276
 
                   
Georgia Pacific Corporation
951 County Street
Milan, MI 48160
  Ervin Leasing Company
3893 Research Park Drive
P.O. Box 1689
Ann Arbor, MI 48106-1689   1 Bandsaw   MI   Secretary of State   4/23/01
D765997
 
                   
Georgia Pacific Corporation
510 Industrial Park Access Rd.
Columbus, MS 39705
  Fleet Capital Leasing-
Technology Finance
P.O. Box 7023
Troy, MI 48007-7023   Konica Copier in connection with certain Lease Agreement  
MS   Secretary of State   6/8/01
01531272
 
                   
Georgia-Pacific Group
8600 NE 38th Street
Kansas City, MO 64161
  Mid-Continent Leasing Services, Inc.
6045 Martway, Suite 100
Mission, KS   Specific Equipment in connection with certain Lease Agreement   MO
  Secretary of State   4/10/00
4036979
 
                   
Georgia-Pacific Corporation
327 Margaret Street
Plattsburgh, NY 12901-1719
  Weavexx Corporation
11120 Capital Blvd.
Wake Forest, NC 27587   Weavexx Paper Machine   NY   Secretary of State  
6/22/01
121388

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia Pacific
P.O. Box 489
2128 Horner Waldorf Rd.
Creedmro, NC 27522
  Interstate Equipment Co.
P.O. Box 868
Statesville, NC 28687   Specific Equipment: Rosco RB-48   NC   Secretary of
State   6/10/99
19990056602
 
                   
Georgia-Pacific Corporation
200 McDowell Road
Asheboro, NC 27203
  Barloworld Fleet Leasing LLC
11301-C Granite Street
Charlotte, NC 28273   One (1) JLG 450AJ   NC   Secretary of State   8/31/01
20010518534F
 
                   
Georgia Pacific
P.O. Box 489
2128 Horner Waldorf Rd.
Creedmro, NC 27522
  Interstate Equipment Co.
P.O. Box 868
Statesville, NC 28687   Specific Equipment: Rosco RB-48   NC   Granville County
  6/10/99
99-483
 
                   
Georgia-Pacific Corporation
10515 SW Allen Ave.
Beaverton, OR 97005
  Les Schwab Tire Center
10340 SW Canyon Rd. Beaverton, OR 97005   All new and used tires purchased from
Secured Party   OR   Secretary of State   9/30/02
600426
 
                   
Georgia Pacific Corp.
One Owens Way
Bradford, PA 16701
  Lease Corporation of America
340 E. Big Beaver Rd., Ste 560
Troy, MI 48083   Radios Portables   PA   Secretary of State   1/27/99
29841399
 
                   
Georgia Pacific
P.O. Box 280
Prosperity, SC 29127
  Interstate Equipment Company
122 Gardners Terrace Road
West Columbia, SC 29172   Specific Equipment: Rosco RB-48   SC   Secretary of
State   9/15/00
000915-091424A
 
                   
Georgia-Pacific Corporation
511 Winchester Rd
Memphis, TN 38116
  Tennant Financial Services
10 Riverview Dr. 
Danbury, CT 06810   1 Tennant Model 6500 Sweeper in connection with certain
Lease Agreement   TN   Secretary of State   1/18/02
102-004380
 
                   
Georgia Pacific Corporation
4200 Old Tasso Rd
Cleveland, TN 37312
  Icemakers, Inc.
909 Creekside Rd
Chattanooga, TN 37406   2 Scotsman (equipment)   TN   Secretary of State  
10/17/01
301-104952
 
                   
Georgia-Pacific Corp.
611 Winchester Rd.
Memphis, TN 38116
  Hyster Credit Company
P.O. Box 4366
Portland, OR 97208   One Rico 8000 Roll Handler   TN   Secretary of State  
12/10/99
992-056404
 
                   
Georgia-Pacific Corporation
Loop 285
Quanah, TX 79252
  Tennant Financial Services
4333 Edgewood Rd. N.E.
Cedar Rapids, IA 52441   1 Tennant Model 7400 LP Scrubber in connection with
certain Lease
Agreement   TX   Secretary of Secretary   3/1/01
01-037238

 

 



--------------------------------------------------------------------------------



 



                                          ORIGINAL FILE                     DATE
AND DEBTOR1   SECURED PARTY   COLLATERAL   STATE   JURISDICTION   NUMBER
 
                   
Georgia-Pacific Corp.
634 Davis St.
Emporia, VA 23847
  Pugh Oil Co. Inc.
701 McDovell Rd.
Asbeboro, SC   Specific oil industry equipment   VA   Secretary of Secretary  
3/30/01
010330 7015
 
                   
Georgia Pacific Corp.
1203 Fones Rd.
Olympia, WA 98501
  Tennant Financial Services
4333 Edgewood Rd. NE
Cedar Rapids, IA 52411   Specific Equipment in connection with certain Lease
Agreement   WA   Secretary of State   9/27/99
99270082
 
                   
Georgia Pacific Corp.
P.O. Box 1058
Bellingham, WA 98227
  Tricon Metals & Services, Inc.
P.O. Box 101447
2700 5th Ave. S
Birmingham, AL 35210   Specific Equipment   WA   Secretary of State   12/5/00
2003400162
 
                   
Georgia-Pacific Corp
520 Pike
Street Seattle, WA 98101
  Citicorp Vendor Finance, Inc.
P.O. Box 728
Park Ridge, NJ 07656   Sharp Copier & Fax Machine   WA   Secretary of State  
12/29/03
2003-363-7807-5
 
                   
Georgia Pacific
100 Wisconsin River
Port Edwards, WI 54469
  Pitney Bowes Credit Corp.
27 Waterview Dr. 
Shelton, CT 06484   Specific equipment in connection with certain Lease
Agreement   WI   Secretary of State   12/9/99
01906288
 
                   
Georgia Pacific
100 Main Street
Menasha, WI 54952
  Hyster Credit Co.
P.O. Box 4366
Portland, OR 97208   One new Hyster Lift Truck   WI   Secretary of State  
12/29/99
01912123
 
                   
Georgia-Pacific Corp.
1927 Erie Ave.
Sheboygan, WI 53082
  Wisconsin Power & Light
P.O. Box 192
Madison, WI 53701   Specific Equipment   WI   Secretary of State   11/29/01
010009313117
 
                   
Georgia-Pacific
113 Peachtree St. N.E.
Atlanta, GA 30303
  Sterling Water, Inc.
Culligan Water Conditioning
2465 Trailwood Lane
Mosinee, WI 54455   Specific Equipment   WI   Secretary of State   9/17/02 0
20016719024

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.8
Environmental Disclosures

(a)   Compliance with Environmental Laws

      Information Relating to Underground Storage Tanks:

  1.   Akron, OH — Underground Storage Tank Closure Report — 9/30/99 — Ohio
Action levels not exceeded.

  2.   Albuquerque, NM — Underground Storage Tank Removal Report — 5/3/94 — no
further action required.

  3.   Allentown, PA — Underground Storage Tank Closure Report — 6/3/97

  4.   Beaverton (Portland), OR — Underground Storage Tank Removal Closure
Report — 6/10/98

  •   No further action letter from Oregon Department of Environmental Quality

  5.   Burlington, VT Underground Storage Tank Permit — 9/17/97

  •   Correspondence from Vermont Agency of Natural Resources approving permit
for installation of replacement UST.     •   Permit for UST installation expired
9/1/02

  6.   Burlington, VT Underground Storage Tank Removal Report — 10/1/97

  •   Report prepared by Aqua-Terra, Inc. No additional action recommended.

  7.   Charleston, SC Underground Storage Tank Closure Report — 11/21/91

  8.   Charleston, SC — Standard Limited Assessment Report — 9/94

  9.   Charlotte, NC — Permit Rescission of Permit #SR 0300073

  •   Permit rescinded on 8/23/93 after remediation of contaminated soils
completed.

  10.   City of Industry (Los Angeles), CA Underground Storage Tank Removal —
2/21/92

  11.   Denver, CO — Underground Storage Tank Removal Closure Report — 2/98

  •   No further action letter from Colorado Department of Labor and Employment,
Oil Inspection Section dated 4/30/98 re: UST removal

  12.   Denville, NJ — Underground Storage Tank Systems — Registration
Certificate

  •   Expires 9/30/05

 

 



--------------------------------------------------------------------------------



 



  13.   Denville, NJ — Underground Storage Tank Site Assessment Summary — 8/94

  •   New Jersey Dept of Environmental Protection and Energy form. GP discovered
contamination from diesel and unleaded gasoline was found. Decommissioning was
approved (closure approval #C93-5093). Soil contamination was found, but no
ground water contamination found.

  14.   Denville, NJ — Underground Storage Tank Closure & Corrective Action
Report — 8/11/94

  •   Report prepared by TTI Environmental, Inc. Removal of 2 old USTs and
installation of 1 new UST. Remediation activities required.

  15.   Denville, NJ — Underground Storage Tank No Further Action Letter —
12/2/94

  •   No further action letter from NJ Department of Environmental Protection
and Energy.

  16.   Des Moines, IA — Underground Storage Tank Closure Report — 7/22/98

  •   Report prepared by Burns & McDonnell. No further action recommended.

  17.   Elkhart, IN — No Further Action Letter for Underground Storage Tank —
3/5/02

  •   No further action letter from Indiana Department of Environmental
Management

  18.   Elkhart, IN — Response to Underground Storage Tank Closure Checklist —
11/12/01

  •   Report prepared by DLZ Michigan, Inc. in response to IDEM closure review
checklist. Relates to 1998 removal of UST and installation of new UST.

  19.   Elkhart, IN — Notification for Underground Storage Tanks

  •   Notification provided to Indiana Department of Environmental Management.
Relates to new UST installed 5/98.

  20.   Elkhart, IN — Underground Storage Tank Removal Closure Report — 12/98

  •   Report prepared by Burns & McDonnell re: removal of UST. Remediation
performed — site downgradient from an ACCRA-PAC plant which is an aerosol
company with history of environmental issues, it is a CERCLA site. Monitoring
well installed. No further action recommended.

  21.   Erwin, TN — Underground Storage Tank Registration Certificate

  •   Expires 9/30/04

  22.   Fargo, ND — Notification for Underground Storage Tanks — 12/90

  •   Appears that new UST installed per site assessment below

  23.   Fargo, ND — Underground Storage Tank Site Assessment — 10/89

  •   Report prepared by Special Resource Management. Recommend reporting
contamination to North Dakota State Department of Health.

  24.   Fort Worth, TX Underground Storage Tank Removal Report -

  •   No further action letter from Texas Water Commission dated 12/10/92

 

 



--------------------------------------------------------------------------------



 



  25.   Grand Rapids, MI Underground Storage Tank Closure Report

  •   Correspondence from Michigan Department of Environmental Quality dated
3/18/03. Due to leaking UST restrictive covenant recorded prohibiting
installation of water well on the land. Any conveyance of the land must
provision for compliance with corrective action plan and notice must be given to
purchasers. Monitoring wells installed. Monitoring well abandonment may occur
after MDEQ provides a letter indicating that the closure report has been audited
or after the 6 month time frame for the department to conduct a closure audit
expires. The monitoring wells have been abandoned.     •   Closure report
prepared by DLZ Michigan, Inc. 2/03. Tank was an open Leaking UST based on
confirmed release discovered during tank removal 3/23/92. Initial closure report
submitted in August 1997 after 5 years of remediation and monitoring, but the
MDEQ indicated that additional corrective action was necessary. Additional
remediation activity performed beginning in 2000 by DLZ. DLZ recommends no
further action.

  26.   Harlingen, TX Underground Storage Tank Closure Report — 9/20/94

  •   No further action letter from Texas Natural Resource Conservation
Commission dated 10/4/94 re: UST closure.

  27.   Houston, TX — Underground Storage Tank Closure/Removal — 9/19/91

  •   No further action letter from Texas Natural Resource Conservation
Commission dated 11/22/93 re: UST closure 4/92 (at the time the TNRCC did not
issue no further action letter).

  28.   Jackson (Pearl), MS — Underground Storage Tank Closure — No Further
Action Letter

  •   No further action letter from Mississippi Department of Environmental
Quality dated 8/8/91.

  29.   Little Rock, AR — Underground Storage Tank Removal Closure Report — 4/98

  •   No further action letter from Arkansas Department of Pollution Control and
Ecology dated 1/31/91 re: closure of UST on 11/6/90

  30.   Lubbock, TX Underground Storage Tank Closure/Removal — 3/1/94

  •   Report prepared by CURA. No further action recommended. File is missing a
no further action letter from TNRCC, but references the fact that a
representative of the TNRCC informed CURA that no further action would be
required.

  31.   Lubbock, TX Underground Storage Tank Registration — 3/31/94

  32.   Maple Grove (Minneapolis), MN Petroleum Tank Release Site File Closure —
1/26/94

  •   No further action / site closure letter from Minnesota Pollution Control
Agency dated 10/27/95.     •   Underground Storage Tank Closure Report 2/17/94

 

 



--------------------------------------------------------------------------------



 



  33.   Memphis, TN Underground Storage Tank Closure

  •   No further action / site closure letter from Tennessee Department of
Environment and Conservation dated 5/29/96.     •   Permanent Closure Report
4/17/96

  34.   Missouri Dept. of Natural Resources Underground Storage Tank Certificate

  35.   Missouri Dept. of Natural Resources Underground Storage Tank Certificate

  36.   Nashville, TN — Underground Storage Tank Amended Notification — 11/8/99

  37.   Nashville, TN — Underground Storage Tank Closure Report

  •   Report prepared by Key Environmental 6/23/90 re: removal of UST. No
further action recommended.

  38.   National City (San Diego), CA Underground Storage Tank Removal Report —
4/28/94

  •   Prepared by TRC Environmental Corporation. Elevated levels of contaminants
found at site. TRC recommends work plan for ongoing monitoring to evaluate the
extent of potential impact of petroleum hydrocarbons at site.     •  
Supplemental Groundwater Monitoring and Sampling Report 7/97     •   County of
San Diego letter confirming completion of site investigation and remedial action
dated 6/11/98

  39.   New Orleans, LA Underground Storage Tank Removal — Notification of
closure of UST

  •   Letter to LADEQ with Removal Information form and other pertinent
documents dated 2/25/93

  40.   New Stanton, PA Addendum to Underground Storage Tank Closure Report

  41.   New Stanton, PA Underground Storage Tank Closure Report — 4/5/93

  •   Report prepared by Environmental Resources Management, Inc. Documented
contamination — further assessment required.

  42.   Newark, CA — Underground Storage Tank Permit application

  •   Application for permit and letter from City of Newark dated 8/6/97
indicating that permit will be issued when fees paid. Actual permit not in file.
    •   Semi-Annual Groundwater Monitoring Report dated 7/21/03 — performed in
accordance with Clean-up Requirements Order 97-114, issued to PACCAR Inc.
(former owner), and the Containment Management Plan     •   GP is actively
remediating the site.

  43.   Newtown, CT Underground Storage Tank Removal — 9/9/97

  •   Report prepared by Aqua-Terra, Inc. No further action recommended.

  44.   North Highlands (Sacramento), CA Underground Storage Tank Removal Report
— 7/18/94

  •   Report prepared by TRC Environmental. No further action recommended.

 

 



--------------------------------------------------------------------------------



 



  45.   North Kansas City, MO — No Further Action Letter re: Underground Storage
Tank Closure

  •   No further action letter from Missouri Department of Natural Resources
dated 7/21/99 after remediation was completed.

  46.   North Kansas City, MO — Permit Termination — Closure Approval — 8/20/99

  •   From Missouri Department of Natural Resources re: Termination of Permit
MO-R401212. Remediation complete and permit is terminated.

  47.   North Kansas City, MO — Underground Storage Tank Closure Report —
8/25/98

  48.   North Kansas City, MO — Correspondence re: Permit Termination Request —
6/28/99

  •   From SECOR to Missouri Department of Natural Resources. Request for
Termination of General Permit for landfarming of impacted soil at GP site.
Requests final closure of site.

  49.   Lake City, FL — Storage Tank Registration 2003-2004

  •   Expires 6/30/04

  50.   Portland, ME Underground Storage Tank Removal Site Assessment 10/26/93

  •   Report by JB Plunkett and Associates. No further action required per Maine
Department of Environmental Protection.

  51.   Riverside, CA Underground Storage Tank Removal

  •   No further action letter from Riverside Department of Environmental Health
dated 5/15/95.

  52.   San Antonio, TX Underground Storage Tank Closure Report — 11/16/92

  •   Report by LGL-ECT Environmental Services. No further action recommended.  
  •   Letter from Texas Water Commission dated 10/23/92 requesting corrective
action be stopped and reports submitted to TWC for further evaluation.     •  
Letter from TWC dated 11/3/92 reassigning case to central office in Austin     •
  TNRCC LPST Data Base Query Results — case closed

  53.   Sioux Falls, SD Underground Storage Tank Closure Report — 10/97

  •   Report prepared by Burns & McDonnell. No further action recommended.     •
  South Dakota DENR letter Closure of DENR Resources File #97.360 — DENR has
determined that work at this site can end and that the file can be closed.

  54.   Springfield, MO Underground Storage Tank Closure Report — 5/24/94

 

 



--------------------------------------------------------------------------------



 



  55.   Tennessee — Underground Storage Tank Registration Certificate

  •   Expires 12/31/03

  56.   Virginia Beach (Norfolk), VA Underground Storage Tank Notification of
Permanent Closure

  •   Report of Site Assessment for Tank Closure — 5/30/90     •   No further
action letter from Virginia State Water Control Board dated 10/9/90.

  57.   Yaphank, NY — Underground Storage Tank Removal / Installation

  •   Intracompany memo re: removal of UST.

  58.   Ypsilanti, MI — Underground Storage Tank Registration Certificate

  •   Expires 9/30/03; renewal by 1/13/04

(b)   Reports:

  1.   Phase I Environmental Site Assessment and Limited Compliance Audit for
sixty-three (63) locations by ATC Associates, Inc., dated April 2004. The
April 2004 Phase I Environmental Site Assessments for fifty-eight (58) locations
were updated June 2006 by ATC Associates, Inc.

  2.   Phase I Environmental Site Assessment and Limited Compliance Audit for
six (6) leased locations acquired in July 2005, performed by ATC Associates,
Inc.

(c)   Consent Orders or Decrees

Fremont Distribution Center, Newark, CA - Seller purchased the Fremont
Distribution Center (Newark, CA) from PACCAR Inc. in November 1995. PACCAR paid
Seller $171,800 as compensation for future monitoring and remediation of
groundwater contamination caused by leaking USTs during the ownership of PACCAR.
The current liability loss reserve for Seller is unknown. The site concern is
dissolved volatile organic compounds. The Regional Water Quality Control Board
approved a Containment Zone Management Plan (CZMP) for PACCAR in 1997 under
Cleanup Requirement Order 97-114. Seller took over the semi-annual self
(groundwater) monitoring requirements stipulated in the CZMP as required under
the terms of the G-P/ PACCAR sale agreement. Recent (December 2005) groundwater
monitoring results indicate that dissolved diesel contamination is the only
constituent exceeding the RBSLs (risk based screening levels) in site
groundwater.

(d)   Material Environmental Audits, Reports, etc. Pertaining to Acquired Assets

      Various Environmental Reports:

  1.   Wausau, WI Piping Closure Assessment Report

  2.   Newark, CA — Semi-Annual Ground Water Monitoring Report — First Half 2003

  3.   Newark, CA — Memo dated 6/13/1996

 

 



--------------------------------------------------------------------------------



 



  4.   Charlotte, NC — Letter Report — Closure of Bioremediation Area

  5.   Charlotte, NC — Memo — Test Results from Stockpile

  6.   Charlotte, NC — Closure of Bioremediation Area

  7.   Charlotte, NC — Test Report #A83972

  8.   Charlotte, NC — Test Report #A83668

  9.   Charlotte, NC — Certificate of Approval for Disposal of Soils containing
Petroleum Products

  10.   North Kansas City, MO — Land Farm Sampling Results

  11.   North Kansas City, MO — Correspondence — 6/30/99

  •   From SECOR regarding land farm decommissioning.

  12.   Lake City, FL — Petroleum Dispenser Closure

  13.   Woodinville, WA — Letter Report for Compliance Groundwater Monitoring

  14.   Woodinville, WA — Independent Remedial Action Report

  15.   Elkhart, IN — Exempt Construction & Operation Status — Cut-to-Size Saw
Shop Baghouse

  16.   New Stanton, PA — Draft Site Characterization Report

  17.   El Paso, TX — Delivery Certificate

  18.   Ypsilanti, MI — Emissions Calculations

  19.   Notice of Storage

  20.   Missouri Treated Timber Dealer License

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.13
Labor Relations

      Collective Bargaining Agreements:

  1.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Akron, Ohio and International Brotherhood of Teamsters
Local 348 effective June 24, 2000 through June 23, 2012.

  2.   Agreement between Georgia-Pacific Corporation Triad Logistics Center,
Bellingham, Massachusetts and Teamsters Local Union No. 653 effective April 1,
2003 through March 31, 2008.

  3.   Agreement between Georgia-Pacific Corporation Trial Logistics Center,
Buffalo, New York and Truck Drivers Local Union No. 449 effective April 10, 2003
through April 9, 2009.

  4.   Agreement between Georgia-Pacific Building Materials Distribution Center,
Charleston, South Carolina and General Drivers, Warehousemen and Helpers Local
Union No. 509 effective May 20, 1998 through May 19, 2009.

  5.   Agreement between Georgia-Pacific Building Materials Distribution Center,
Charlotte, North Carolina and Teamsters Local Union No. 71 affiliated with the
International Brotherhood of Teamsters effective August 1, 2001 through July 31,
2007.

  6.   Agreement between Georgia-Pacific Corporation, University Park, Chicago,
Illinois and Sand, Gravel & Crushed Stone Workers’ Local 681 effective June 1,
1998 through May 31, 2009.

  7.   Agreement between Georgia-Pacific Corporation, University Park, Chicago,
Illinois and Building Material, Lumber, Box, Shaving, Roofing and Insulating
Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry Employees,
Watchmen, Security Guards, Chicago and Vicinity, Illinois; as well as Notions,
Candies Cigar, Tobacco and Cigarette Salesmen, Drivers, Helpers, and Inside
Workers, and Vending Machine Drivers, Servicemen, and Inside Workers Union Local
786 affiliated with the International Brotherhood of Teamsters and Teamsters
Joint Council No. 25 effective October 1, 2002 through September 30, 2010.

  8.   Agreement between Georgia-Pacific Building Materials Distribution Center,
Denver, Colorado and Teamsters Local Union No. 435 affiliated with the
International Brotherhood of Teamsters effective February 15, 2002 through
February 14, 2008.

 

 



--------------------------------------------------------------------------------



 



  9.   Agreement between Georgia-Pacific Building Materials Distribution Center,
Denville, New Jersey and Teamsters Local Union No. 408 effective February 1,
2000 through January 31, 2010.

  10.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Des Moines, Iowa and Local Union No. 147 an affiliate of
the International Brotherhood of Teamsters effective July 1, 2001 through
June 30, 2007.

  11.   Agreement between Georgia-Pacific Corporation Distribution Division,
Detroit, Michigan and International Brotherhood of Teamsters Local Union Number
247 effective April 1, 2003 through March 31, 2008.

  12.   Agreement between Georgia-Pacific Corporation Distribution Center, El
Paso, Texas and Truck Drivers, Chauffeurs, Warehousemen and Helpers Local Union
No. 745 effective January 1, 2003 through December 31, 2009.

  13.   Agreement between Georgia-Pacific Corporation, Elkhart, Indiana and
Teamsters Local Union No. 364 effective May 15, 2003 through May 14, 2009.

  14.   Agreement between Georgia-Pacific Corporation Distribution Center,
Erwin, Tennessee and Teamsters Local Union No. 549 effective April 11, 2004
through April 10, 2008.

  15.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Fargo, North Dakota and Teamsters Local Union No. 116
effective September 1, 2001 to August 31, 2007.

  16.   Labor Agreement between Georgia-Pacific Corporation, Ft. Worth, Texas
and United Brotherhood of Carpenters and Joiners of America, ALF-CIO, Southern
Council of Industrial Workers and its affiliate Shop, Mill and Industrial Local
Union 2848 Ft. Worth, Texas effective October 1, 2003 through September 30,
2009.

  17.   Agreement between Georgia-Pacific Corporation Full Mix Distribution
Center, Fremont, California and Teamsters, Warehouse, Wholesale Liquor
Salespersons, Milk Drivers and Dairy Employees, Construction and Building
Materials and Miscellaneous Union Local 853 effective June 22, 2002 through
June 21, 2008.

  18.   Agreement between Georgia-Pacific Corporation Building Products and
Distribution Center, Grand Rapids, Michigan and General Teamsters Union Local
No. 406 affiliated with the International Brotherhood of Teamsters effective
June 1, 1997 through May 31, 2007.

  19.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Houston, Texas and Texas State District Council of
Carpenters, United Brotherhood of Carpenters & Joiners of America, Local Union
724 affiliate effective March 10, 2004 through March 9, 2010.

 

 



--------------------------------------------------------------------------------



 



  20.   Agreement between Georgia-Pacific Corporation, Independence, Kentucky
FMDC and Teamsters Local Union No. 100 Cincinnati, Ohio effective January 1,
2000 through December 31, 2009.

  21.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Pearl, Mississippi and Local 891 affiliated with
International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of
America effective February 14, 2004 through February 13, 2010.

  22.   Agreement between Georgia-Pacific Corporation Kansas City Distribution
Center and Teamsters Local Union No. 541 effective December 1, 2000 through
November 30, 2006.

  23.   Agreement between Georgia-Pacific Corporation Triad Logistics Center,
Lawrenceville, Georgia and the International Brotherhood of Teamsters Local
Union No. 528 effective January 1, 2001 through December 31, 2006.

  24.   Agreement between Georgia-Pacific Corporation Building Material and
Distribution Center, Los Angeles, California and Teamsters Local No. 986
Construction Division effective April 1, 2000 through March 31, 2012.

  25.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Lubbock, Texas and General Drivers, Warehousemen and
Helpers Local Union No. 577 effective August 20, 2003 through September 8, 2009.

  26.   Agreement between Georgia-Pacific Corporation, Memphis, Tennessee and
Highway and Local Motor Freight Employees, Teamsters Local Union No. 667.
Contract expires 10/31/07.

  27.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Miami, Florida and Teamsters, Chauffeurs, Warehousemen and
Helpers of America Local Union No. 390 effective October 1, 2003 through
October 30, 2007.

  28.   Agreement between Georgia-Pacific Corporation, Midfield, Alabama and
Teamsters Local Union No. 612 effective November 26, 2003 through November 25,
2008.

  29.   Agreement between Georgia-Pacific Corporation, Minneapolis Minnesota
FMDC and International Brotherhood of Teamsters Local 221 effective July 15,
2003 through July 14, 2008.

  30.   Agreement between Georgia-Pacific Corporation Distribution Center, New
Orleans, Louisiana and General Truck Drivers, Chauffeurs, Warehousemen and
Helpers Local Union No. 270 effective January 30, 1999 through January 29, 2011.

 

 



--------------------------------------------------------------------------------



 



  31.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Newtown, Connecticut and Teamsters, Chauffeurs,
Warehousemen and Helpers Local Union No. 191 effective October 1, 2003 through
September 30, 2009.

  32.   Agreement between Georgia-Pacific Building Materials Distribution
Center, Virginia Beach, Virginia and Drivers, Chauffeurs, Warehousemen and
Helpers Local Union No. 822 effective September 1, 2001 through August 31, 2007.

  33.   Agreement between Georgia-Pacific Corporation Bulk Distribution Center,
Pensacola, Florida and Teamsters Local Union No. 991 affiliated with
International Brotherhood of Teamsters effective August 1, 2002 through July 31,
2008.

  34.   Agreement between Georgia-Pacific Building Materials Distribution
center, New Stanton, Pennsylvania and Teamsters, Chauffeurs, Warehousemen and
Helpers Local Union No. 30 effective May 1, 2002 through April 30, 2007.

  35.   Agreement between Georgia-Pacific Building Materials Distribution
Center, New Stanton, Pennsylvania and The Laborers District Council of Western
Pennsylvania Local Union No. 1058 effective January 1, 2002 through December 31,
2006.

  36.   Agreement between Georgia-Pacific Corporation, Portland, Oregon and
General Teamsters Local Union No. 162 Drivers effective May 1, 1999 through
April 30, 2011.

  37.   Agreement between Georgia-Pacific Corporation, Portland, Oregon and
Teamsters Local Union No. 206 effective May 1, 1999 through May 1, 2011.

  38.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Richmond, Virginia and Teamsters Local Union No. 592
affiliated with the International Brotherhood of Teamsters, Chauffeurs,
Warehousemen and Helpers of America effective August 1, 2002 through July 31,
2007.

  39.   Agreement between Georgia-Pacific Corporation and Wholesale and Retail
Food Distribution Teamster Local Union No. 63 effective April 1, 2003 through
March 31, 2009, Riverside, California.

  40.   Agreement between Georgia-Pacific Corporation Full Mix Distribution
Center, San Diego, California and Building Material, Construction, Industrial,
Professional and Technical Teamsters Local Union No. 36 effective August 1, 2002
through July 31, 2008.

  41.   Agreement between Georgia-Pacific Corporation, Seattle, Washington
Reload Operation and General Teamsters Local Union No. 174, Seattle, Washington
effective April 1, 2000 through March 31, 2010.

  42.   Agreement between Georgia-Pacific Corporation, Shreveport, Louisiana and
UBC-Southern Council of Industrial Workers Local Union 2345 effective
October 17, 2002 through October 16, 2008.

 

 



--------------------------------------------------------------------------------



 



  43.   Agreement between Georgia-Pacific Building Materials Distribution
Center, Sioux Falls, South Dakota and General Drivers and Helpers Union No. 749
affiliated with the International Brotherhood of Teamsters effective March 2,
2002 through March 1, 2008.

  44.   Agreement between Georgia-Pacific Corporation Bulk Distribution Center,
Springfield, Missouri and Teamsters Local Union No. 245 affiliated with the IBT
effective December 6, 1997 through December 5, 2009.

  45.   Agreement between Georgia-Pacific Full Mix Distribution Center, St.
Louis, Missouri (Bridgeton, Missouri) and Construction, Building Material, Ice
and Coal, Laundry, Dry Cleaning and Industrial Laundry and Dry Cleaning,
Drivers, Helpers, Warehousemen, Yardmen and Allied Workers Local Union No. 682
effective January 15, 2002 through January 14, 2008.

  46.   Agreement between Georgia-Pacific Corporation, St. Paul, Minnesota and
Warehouse Employees Union Local No. 503 affiliated with the International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America
effective July 15, 2000 through July 14, 2012.

  47.   Agreement between Georgia-Pacific Building Materials Distribution
Center, Tulsa, Oklahoma and Tulsa General Drivers Warehousemen and Helpers Local
Union No. 523 effective October 15, 2003 through October 30, 2007.

  48.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Wausau, Wisconsin and General Teamsters Union Local No. 662
affiliated with the International Brotherhood of Teamsters effective May 1, 1999
through April 30, 2005.

  49.   Agreement between Georgia-Pacific Corporation Building Materials
Distribution Center, Yaphank, New York and International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of America Local Union No. 1205
effective May 1, 2003 through August 31, 2006.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.15
Material Contracts

  1.   Master Supply & Purchase Agreement — Georgia — Pacific Corporation

  2.   Master Lease Agreement — ABP Alabama (Midfield) LLC and other Affiliates

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.9
Indebtedness

  1.   [All Capital Leases referenced on Schedule 8.4.]

  2.   Letters of Credit

Standby Letters of Credit (as of 7/20/06)

              LC Number   Beneficiary   Bank   Amount
SM208829W
  Zurich American Insurance Company   Wachovia Bank   9,400,000.00
SM211584W
  International Brotherhood of Teamsters Local 1205 Pension Fund   Wachovia Bank
  46,218.74
SM211570W
  Central States Southeast and Southwest Areas Pension Fund   Wachovia Bank  
682,144.00
SM211579W
  Western Conference of Teamsters Pension Fund   Wachovia Bank   431,716.83
SM211583W
  Southern Council of Industrial Workers Pension Fund   Wachovia Bank  
14,913.91
SM219419W
  Wachovia Securities   Wachovia Bank   322,443.00
 
           
 
          10,897,436.48

Documentary Letters of Credit (as of 7/20/06)

              LC Number   Beneficiary   Bank   Amount
IC583838H
  Mindanao Timber Co, Inc.   Wachovia Bank   46,244.10

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.10
Loans and Advances
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.14
Fiscal Year, Quarter and Month Ending Dates
See Attached Chart

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207701.gif]

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207702.gif]

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207703.gif]

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207704.gif]

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207705.gif]

 

 



--------------------------------------------------------------------------------



 



(CHART) [c92077c9207706.gif]

 

 